  Case 18-27705          Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40       Desc Main
                                   Document     Page 1 of 182




 Gerald H. Suniville (3160)
 David P. Billings (11510)
 FABIAN VANCOTT
 215 South State Street, Suite 1200
 Salt Lake City, Utah 84111-2323
 Telephone: (801) 531-8900
 gsuniville@fabianvancott.com
 dbillings@fabianvancott.com
 Attorneys for Bank of the West


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 In re:                                              BANK OF THE WEST’S OPPOSITION
                                                        AND RESPONSE TO DEBTOR’S
 SUGARLOAF HOLDINGS, LLC,                               MOTIONS/APPLICATIONS FOR
                                                        INTERIM AND FINAL ORDERS
           Debtor                                   (1) AUTHORIZING THE USE OF CASH
                                                      COLLATERAL AND APPROVAL OF
                                                    BUDGET, (2) FOR CONTINUATION OF
                                                     UTILITY SERVICE AND APPROVAL
                                                         OF ADEQUATE PROTECTION
                                                      PAYMENT TO UTILITYCOMPANY
                                                        UNDER § 366(b), (3) TO PAY AND
                                                      MAINTAIN INSURANCE POLICIES,
                                                    PROGRAMS, AND RELATED RELIEF,
                                                     (4) TO EMPLOY PARSONS BEHLE &
                                                       LATIMER ATTORNEYS FOR THE
                                                      DEBTOR AND FOR APPROVAL OF
                                                       COMPENSATION PROCEDURES

                                                    Case No. 18-bk-27705

                                                    Chapter 11

                                                    Judge Kevin R. Anderson



          Bank of the West (“BOTW”), by and through its counsel, hereby responds and objects to

the Motions by Sugarloaf Holdings, LLC (the “Debtor” or “Sugarloaf”) for Interim and Final


                                                1
4836-7704-4088, v. 1
  Case 18-27705        Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40             Desc Main
                                   Document     Page 2 of 182




Orders (1) under 11 U.S.C. § 363 Authorizing Use of Cash Collateral and Approval of Budget (the

“Cash Collateral Motion”), (2) for Continuation of Utility Service and Approval of Adequate

Assurance of Payment to Utility Company Under 11 U.S.C. § 366(b) (the “Utility Motion”), (3) to

Pay and Maintain Insurance Policies, Programs, and Related Relief (the “Insurance Motion”),

and (4) Application to Employ Parsons Behle & Latimer as Attorneys for the Debtor and for

Compensation Procedures (the “PBL Motion,” and together with the Cash Collateral Motion, the

Utility Motion, and the Insurance Motion, the “First Day Motions.”). In opposition/response to

the First Day Motions, BOTW states as follows:

                                         INTRODUCTION

         For over a month, the Debtor’s operations have been essentially shut down. Employees

were let go on or about August 30, 2018. That same day, the Debtor attempted to round up all the

remaining cattle on the property and sell them at an auction in Nebraska. Through counsel, the

Debtor informed BOTW that the proceeds of the sale of these cattle would be given to BOTW to

pay down the substantial debt the Debtor owed to BOTW that was secured against the Debtor’s

livestock, farm equipment, crops, and real estate. Instead, the Debtor kept the check for over a

month and now seeks to use that check to restart operations on a farm and ranch with practically

all of its water rights in litigation and/or already resolved against the Debtor. With no clear water

rights, the power company refused to connect service to the pivots, and with no power to the

pivots, little crops could be grown. With the onset of fall and its operations shut down, the

Debtor discontinued crop insurance. The Debtor seeks to put the cart before the horse.

         Contrary to the Debtor’s assertion that there is a substantial equity cushion present, none

exists, even assuming the Debtor were to prevail in litigation over water rights months or years



                                                  2
4836-7704-4088, v. 1
  Case 18-27705         Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40            Desc Main
                                    Document     Page 3 of 182




from now. If the Debtor loses these water rights cases, the land will be worth far less. The vast

majority of the value asserted for the personal property is the sunk costs of installing items like

piping for the pivots, and those pipes are now fixtures.

         The Debtor’s pro forma budget reveals that no funds have been allocated towards

resolving the water rights cases, which has already cost the Debtor $250,000 without much

progress or success. There is nothing in the budget for accountants, despite the fact that the

Debtor will need to prepare numerous filings for the taxing authorities, let alone the month

operating reports. In short, the Debtor’s proposes to pay BOTW nothing until June 2019 while it

uses BOTW’s collateral to fund litigation and restart an operation using at best uncertain water

rights. Any use of water rights by the Debtor that are being actively challenged by multiple

parties might imperil BOTW’s future crop and livestock collateral. This proposal is completely

unworkable. Accordingly, the First Day Motions should be denied.

                                   RELEVANT BACKGROUND

         1.       The Debtor has conducted its farming and ranching operations on an approximate

total of 7,164.35 owned acres covering 77 parcels near Fillmore, Utah. Cropland consists of

roughly 3,440 potential farming acres of alfalfa, wheat, and forage crops with balance in range

land for cattle. Additionally, the Debtor has certain grazing rights on approximately 50,000 acres

of BLM-owned land.

         2.       On or about June 15, 2017, Sugarloaf, as Borrower, executed that certain Loan and

Security Agreement (the “Agreement”), along with three Promissory Notes in favor of BOTW,

as lender: a Term Note (the “Term Loan”) in the principal sum of $9,565,400.00; a Livestock

Operating Line of Credit Note in the principal sum of $1,100,000.00 (the “Livestock LOC”); and



                                                  3
4836-7704-4088, v. 1
  Case 18-27705         Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40         Desc Main
                                    Document     Page 4 of 182




a Crop Line of Credit Note in the principal sum of $1,500,000.00 (the “Crop LOC”). The BOTW

loan proceeds paid off a $4.9 million term debt, a line of credit of $890,000, and provided the

funds for a new $1.25 million real estate purchase of 160 acres at 100% financing (including

appraisal, environmental & closing costs). The total commitment of BOTW was $12.1 million,

double what the Debtor’s prior lender had provided. (Exs. A-D).

         3.       In connection with the execution of the Term Loan, Crop LOC, and Cattle LOC

and Agreement, the Debtor’s members and managers each executed and entered into on June 15,

2017 certain Unlimited Guaranties, guarantying the full amount of the Loans between BOTW and

the Debtor.

         4.       On or about June 15, 2017, Sugarloaf, as Borrower and Trustor, executed and

delivered to BOTW, as Trustee, for the benefit of BOTW, as Beneficiary, a Deed of Trust (the

“Trust Deed”) which Trust Deed was recorded in the office of the Millard County Recorder, State

of Utah, on June 20, 2017, as Entry No. 00199887 at Book 628, Page 489, to secure the

performance of Trustor of its obligations under the Term Note dated June 15, 2017. The Trust

Deed covers the Debtor’s real property situated in Millard County, State of Utah. (Ex. E).

         5.       On or about August 14, 2017, BOTW caused a UCC-1 filing statement to be

recorded with the Utah Department of Commerce to perfect its security interests in the Debtor’s

personal property, which was amended via a UCC-3 filing on or about January 8, 2018. (Ex. F).

         6.       Under the Agreement, all or virtually all of the Debtor’s farming equipment (and

the proceeds thereof) are BOTW’s collateral. That interest has been perfected by the filing of a

financing statement with the Utah Department of Commerce.




                                                  4
4836-7704-4088, v. 1
  Case 18-27705         Doc 15    Filed 10/17/18 Entered 10/17/18 17:05:40             Desc Main
                                   Document     Page 5 of 182




         7.       Under the Agreement and the Livestock Loan, the cattle and the proceeds of the

cattle are BOTW’s collateral. That interest has been perfected by the filing of a financing statement

with the Utah Department of Commerce.

         8.       Under the Agreement and the Crop Loan, the Debtor’s crops and the proceeds

thereof (including but not limited to crop insurance proceeds) are BOTW’s collateral. That interest

has been perfected by the filing of a financing statement with the Utah Department of Commerce.

         9.       A condition for the Term Loan included a requirement for post-closing

clarifications on water rights to fully complete BOTW’s secured interests.

         10.      BOTW also funded a $1.6 million Pivot Project and provided $960,000 to pay the

Gray Holdings Corp. insider note of $960,000. This note memorialized Gray Holding’s loan to

Mr. Gray to buyout a former member of the Debtor, Rex Jacklin. However, BOTW held back

funding for Gray Holdings pending completion of the Pivot Project.

         11.      Instead of paying off the Gray Holdings Note, BOTW applied the $960,000 with

the Debtor’s authorization towards the Crop LOC in December 2017. The Debtor immediately

drew down another $960,000 on the Crop LOC.

         12.      Unbeknownst to BOTW, the Debtor’s asserted ground water rights were challenged

in State Court on August 24, 2017. A second similar suit (different defendants) was filed on March

30, 2018. From publicly filed documents, BOTW understands that both lawsuits seek forfeiture of

Sugarloaf’s proclaimed ground water rights. The Debtor did not notify BOTW of any issues with

the water rights it claimed it had in its loan application until May 18, 2018 during a telephone call.

         13.      On August 30, 2018, the Debtor informed BOTW through its then counsel for the

first time that “Due to lack of funds, Sugarloaf was required to lay-off its employees” and that



                                                  5
4836-7704-4088, v. 1
  Case 18-27705         Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40        Desc Main
                                     Document     Page 6 of 182




“Sugarloaf has determined that it is going to sell the herd immediately through an auction house.

The net proceeds of such sale will be remitted to the Bank.” (Ex. G).

         14.      On or about November 14, 2017, an appraiser hired by BOTW inspected

Sugarloaf’s cattle and determined there were 1,480 cows, 1,470 calves, and 47 bulls present on the

Sugarloaf Farm, for a total of 2,997 cattle at the ranch. (Ex. H).

         15.      On or about May 1, 2018, an appraiser hired by BOTW inspected Sugarloaf’s cattle

and determined there were 960 cows, 300 calves, and 33 bulls on the Sugarloaf Farm, for a total

of 1,293 cattle present. (Ex. I).

         16.      Borrower has provided no explanation to BOTW to date for what became of the

520 cows, 1,170 calves, and 14 bulls and/or the proceeds from the sale and/or transfers of such

cattle from between November 11, 2017 and May 1, 2018. Instead, Borrower has merely baldly

asserted that the proceeds of all cattle sales were provided to BOTW and with Mr. Gray’s

declaration provided a chart of 2018 cattle sales. Except the Ogalalla, Nebraska sale detailed

below, BOTW was previously unaware that these sales had occurred.

         17.      On August 22, 2018, Rob Olson of Erkelsens & Olson visited the Debtor’s property

and inspected the Debtor’s farm equipment described in BOTW’s UCC filings. He concluded that

the fair market value of such items was $1,430,700 and the liquidation value was $944,500.

(Ex. J). At the time, both BOTW and Mr. Olson were unaware that some of that farm equipment

may be subject to one or more purchase money security interests that may have priority over

BOTW.




                                                  6
4836-7704-4088, v. 1
  Case 18-27705         Doc 15    Filed 10/17/18 Entered 10/17/18 17:05:40           Desc Main
                                   Document     Page 7 of 182




         18.      After two months of exchanging correspondence with counsel and scheduled

meetings that the Debtor failed to attend, representatives for BOTW and the Debtor met with their

respective counsel to discuss potential workout options at the offices of Kirton & McKonkie.

         19.      Neither Defendants nor their counsel made any mention or regarding Sugarloaf’s

employees or cattle during this meeting.

         20.      Shortly after the meeting that same day, Sugarloaf’s counsel informed BOTW for

the first time that “Due to the lack of funds, Sugarloaf was required to lay-off its employees.” In

that same email, Sugarloaf’s counsel informed BOTW for the first time that “Sugarloaf has

determined that it is going to sell the herd immediately through an auction house. The net proceeds

of such sale will be remitted to the Bank. Sugarloaf is going to try to do this as soon as possible,

which may be in the next day or two.” (Ex. G) (emphasis added)

         21.      In response, BOTW asked for more detailed information regarding this roundup

and expressed doubts that it could be accomplished in such a short time span given the logistics

entailed with rounding up a herd of that size on that property, as well the logistics entailed with

locating appropriate transport and sellers.

         22.      The following day, August 31, 2018, Sugarloaf’s counsel informed BOTW that

Gray “had arranged for the cows to be gathered and trucked today.” Other than the number of

truckloads, more details were not forthcoming. (Ex. G)

         23.      Upon information and belief, the Debtor had known about and been planning the

roundup and auction of cattle for some time and yet chose to withhold that information from

BOTW from August 30 through September 5, 2018, in violation of the Agreement and the

Livestock LOC.



                                                 7
4836-7704-4088, v. 1
  Case 18-27705         Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40          Desc Main
                                    Document     Page 8 of 182




         24.      On September 5, 2018, BOTW renewed its request for more information regarding

the transport and auction of the cattle, and provided Sugarloaf with wiring instructions.

         25.      Instead, the next day, Sugarloaf provided BOTW with August 31, 2018 brand

inspection reports from the Utah Department of Agriculture and a settlement statement regarding

the cows and bulls that were sold at auction in Ogallala, Nebraska, that included a copy of a joint

check for $568,359.33 (the “Check”) to BOTW and Sugarloaf for the net proceeds of the sale of

92 cows and 33 bulls, or 2 cows and 1 bull less than were noted by the Utah Department of

Agriculture’s brand inspection report. (Exs. K & L).

         26.      Since September 5, 2018, BOTW has repeatedly requested the net proceeds from

the sale of the Debtor’s cattle after the August 31, 2018 roundup. Even after the Debtor provided

a scanned copy of the Check to BOTW on September 6, 2018, it continued to refuse to endorse

the Check and provide it to BOTW, in further violation of the Agreement and the Livestock LOC.

         27.      Since August 30, 2018, BOTW has repeatedly asked for an accounting of the cattle.

When BOTW pointed out that there were 1 bull and 2 cows missing from the sale in Ogallala,

Nebraska that were present in the August 31, 2018 branding inspection report, the Debtor informed

BOTW that in route one cow died and one cow had broken a leg but had no information regarding

the bull. This turned out to be inaccurate.

         28.      On or about September 6, 2018, Victor L. “Le” Jackson visited the Debtor’s

property. Mr. Jackson prepared an appraisal report dated September 10, 2018, determining that the

value of the real estate in its current state was $5,170,000, with 180 days to market it for sale,




                                                  8
4836-7704-4088, v. 1
     Case 18-27705        Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                        Document     Page 9 of 182




$4,135,000, and presuming all the Debtor’s proclaimed water rights were valid was worth

$11,870,000. (Ex. M).1

         29.      On or about September 14, 2018, agents of BOTW located two emaciated cows

bearing the Debtor’s branding, one with a calf, another with a broken leg. Agents of BOTW nursed

the cow and her calf to health, leaving the cow with a broken leg on the Debtor’s property. When

BOTW learned of the bankruptcy filing and the Debtor’s desire for the cow and calf to be returned,

BOTW made arrangements so the Debtor could retrieve the animals.

                                                 ARGUMENT

I.       No Equity Cushion Exists.

         The Debtor argues that there is a substantial equity cushion based on Mr. Gray’s assessment

that the Debtor’s assets are worth over $21 million. [Dkt. 9 at 11] This conclusion is premised

upon a nearly year-old appraisal and the purchase price of the farm equipment. Both are faulty

assumptions.

         A far more recent appraisal concludes the real property is worth at best $11,870,000 and at

worst $4,135,000, not $14,716,000 under the November 2017 appraisal. Similarly, the personal

property is not worth $6,351,619, but anywhere from $1,430,700 to $944,500. The money spent

on piping and overall set up of the pivots cannot be recouped until the real property has been sold.

The pivots highest and best value appear to be remaining in place at this time. Moreover, the

Debtor asserts there are secured claims to the Debtor’s farm equipment by lenders other than

BOTW totaling $1,130,142. If these other creditors have a security interest that is superior to



1
 BOTW has omitted the addenda to Mr. Jackson’s appraisal due to their large file size. However, copies of the addenda
will be made available to the Court and parties in interest upon request.


                                                         9
4836-7704-4088, v. 1
     Case 18-27705          Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                        Document      Page 10 of 182




BOTW’s UCC filings—such as a PMSI—then the best-case scenario of a $835,927.62 difference

between the value of the real estate and farm equipment and the amount of BOTW’s secured claims

becomes negative. And if the real estate is worth only $4,135,000 and the equipment only

$944,500, then all secured creditors are substantially undersecured.

            “The whole purpose in providing adequate protection for a creditor is to insure that the

creditor receives the value for which the creditor bargained prebankruptcy.” MBank Dallas, NA v.

O’Connor (In re O’Connor), 808 F.2d 1393, 1396 (10th Cir. 1987) (citing House Rep. No. 95-

595, 95th Cong., 2d Sess. 53, reprinted in 1978 U.S.C.C.A.N. 5787, 5963, 6295). Debtors bear the

burden of proof that an equity cushion exists. See In re Utah 7000, L.L.C., No. 08-21869, 2008

WL 2654919, at *3 (Bankr. D. Utah Jul. 3, 2008) (Boulden, J.). “Since ‘value’ is the linchpin of

adequate protection, and since value is a function of many factual variables, it logically follows

that adequate protection is a question of fact.” O’Connor, 802 F.2d at 1396 (citations omitted).

           The Debtor has presented no evidence outside Mr. Gray’s layman opinion of the value of

any of the assets at issue. The November 2017 appraisal cannot be relied upon at this point to

accurately reflect the value of the real estate. But the September 2018 appraisal can. Likewise,

Mr. Gray’s personal views of how much the personal property is worth is unsupported by any

admissible evidence. But Mr. Olson’s August 2018 appraisal is admissible. The Debtor cannot

meet its burden that an equity cushion exists. The Cash Collateral Motion should be denied.2

II.        The Debtor’s Budget is Unworkable.

           Mr. Gray notes Kirton & McKonkie incurred over $257,000 in attorney fees litigating the

water rights cases, [Dkt 9 at 9] but the Debtor’s budget provides $0 to continue to prosecute and


2
    BOTW reserves the right to supplement this section as new information becomes available to it.


                                                          10
4836-7704-4088, v. 1
  Case 18-27705        Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40             Desc Main
                                  Document      Page 11 of 182




defend those cases. [Dkt 6 at 19] Either the Debtor is not interested in clearing up issues related to

its water rights, or it knows that the answer will destroy any hopes of reorganizing. But the Debtor

cannot reorganize without it.

         Without a determination of the Debtor’s water rights, the power company is reluctant to

turn on the power to the pivots to water crops. Currently the Debtor has no clear water right to

water crops, so planting and insuring crops would be imprudent. And even if the power company

did not have any apprehensions regarding the use of water, the budget makes no provision for

restarting or electricity usage. Without water, not only does the Debtor have no crops, but the

Debtor also cannot keep cattle alive that it is budgeted to buy in November and sell for double the

cost in March. [Dkt 6 at 19]

         The true value of the real estate, the enterprise as a whole, and the ability to find new

refinancing going forward all depends on the outcome of the water rights cases, which the Debtor

appears to be wanting to place on indefinite hold. This alone dooms the Debtor’s proposed budget.

         Also noticeably absent from the budget is any funding for accountants, [Dkt 6 at 19] who

will be necessary to prepare the Debtor’s tax filings and monthly operating reports. As outlined in

BOTW’s letters to the Debtor over the summer, the Debtor has failed to provide numerous

financial reports and tax filings to BOTW. Upon information and belief, this is because no such

reports or filings have ever been prepared. Unless these items are filed promptly, the appointment

of a trustee will be necessary. See 11 U.S.C. §§ 1104(a), 1112(b)(4)(I).

         For these reasons, the Cash Collateral Motion, the Insurance Motion, and the Utility

Motion should be denied. BOTW reserves the right to supplement this section as new information

becomes available to it.



                                                 11
4836-7704-4088, v. 1
  Case 18-27705        Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40           Desc Main
                                  Document      Page 12 of 182




III.     A $35,000 Flat Fee and Monthly Payment is Unreasonable Under the Circumstances.

         BOTW does not object to the qualifications or hiring of Parsons Behle & Latimer as

Debtor’s counsel. However, the PBL Motion’s proposal to permit its $35,000 retainer to be

considered a flat fee and then authorize monthly draws is at this point premature at best.

         The PBL Motion provides no authority for the proposition that the proposed compensation

procedures are reasonable for a case of this nature under the federal or local bankruptcy rules.

Without the benefit of a fee application of the work performed to date, it is difficult to know

whether Parsons Behle & Latimer has yet earned the proposed $35,000 flat fee.

         And given the history of the Check, the thousands of unaccounted for cattle, and other

issues, it is quite difficult to know how long this Debtor will remain in bankruptcy, let alone in

possession, making pre-authorization of monthly bills inappropriate at this juncture. This is

especially true given the fact that Mr. Rothchild’s Rule 2016 disclosure fails to state the ultimate

source of the wire transfer. See, e.g., In re South Station, LLC, 464 B.R. 46, 53-54 (Bankr. D. Utah

2011) (Thurman, J.); Rushton v. Woodbury & Kesler (In re C.W. Mining Co.), 440 B.R. 878, 888-

90 (Bankr. D. Utah 2010) (Mosier, J.).

         The Court should grant the PBL Motion’s request to appoint Parsons Behle & Latimer as

Debtor’s counsel, but deny its request for the compensation procedures proposed therein and not

approve the $35,000 retainer as a flat fee at this time.




                                                  12
4836-7704-4088, v. 1
  Case 18-27705        Doc 15    Filed 10/17/18 Entered 10/17/18 17:05:40         Desc Main
                                 Document      Page 13 of 182




                                        CONCLUSION

         For the reasons stated above and at the October 18, 2018 hearing, the First Day Motions

should be denied.

         DATED this 17th day of October, 2018.

                                     FABIAN VANCOTT

                                     By      /s/ David P. Billings
                                             Gerald H. Suniville
                                             David P. Billings
                                             Attorneys for Bank of the West




                                                 13
4836-7704-4088, v. 1
  Case 18-27705        Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40     Desc Main
                                  Document      Page 14 of 182




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 17, 2018, I caused a copy of the foregoing BANK OF
THE WEST’S OPPOSITION AND RESPONSE TO DEBTOR’S MOTIONS /
APPLICATIONS FOR INTERIM AND FINAL ORDERS (1) AUTHORIZING THE USE
OF CASH COLLATERAL AND APPROVAL OF BUDGET, (2) FOR CONTINUATION
OF UTILITY SERVICE AND APPROVAL OF ADEQUATE PROTECTION PAYMENT
TO UTILITYCOMPANY UNDER § 366(b), (3) TO PAY AND MAINTAIN INSURANCE
POLICIES, PROGRAMS, AND RELATED RELIEF, (4) TO EMPLOY PARSONS
BEHLE & LATIMER ATTORNEYS FOR THE DEBTOR AND FOR APPROVAL OF
COMPENSATION PROCEDURES to be served via the Court’s ECF/CM system all those
entitled to receive service, including the following:

         Brian M. Rothschild
         Grace S. Pusavat
         Michael R. Brown
         Parsons Behle & Latimer
         Proposed Debtor’s Counsel

         John Morgan
         United States Trustee
         Attorney for the U.S. Trustee


                                                               /s/ David P. Billings




                                              14
4836-7704-4088, v. 1
  Case 18-27705         Doc 15    Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                  Document      Page 15 of 182




                                      INDEX TO EXHIBITS


     Exhibit       Description
       A           Term Note
        B          Crop Line of Credit Note
        C          Livestock Operating Line of Credit Note
       D           Loan and Security Agreement (as Amended)
        E          Trust Deed
        F          UCC Filings
       G           August 30, 2018 through August 31, 2018 Correspondence
       H           November 14, 2017 inspection report
        I          May 1, 2018 inspection report
        J          Erkelsens & Olson Personal Property Appraisal
       K           August 31, 2018 brand inspection reports
        L          Ogallala settlement statement and $568,359.33 Check
       M           September 6, 2018 Real Estate Appraisal




                                                15
4836-7704-4088, v. 1
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document      Page 16 of 182




                                      Exhibit A




                                            16
4836-7704-4088, v. 1
Case 18-27705            Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40                        Desc Main
                                    Document      Page 17 of 182




                                               TERM NOTE

                                                                                             June 15, 2017

  $9,565,400.00

           For value received, the undersigned Sugarloaf       Holdings, LLC, a Utah limited liability
  company (the "Borrower'), promises to pay to the order of Bank of the West (together with its successors
  and assigns, the "Lende~'), the principal amount of Nine Million, Five Hundred Sixty-Five Thousand,
  Four Hundred Dollars and Zero Cents ($9,565,400.00) on or before August 15, 2027 (the "Expiration
  Date'), as set forth below. The aggregate principal balance outstanding shall bear interest, and interest
  shall be payable, in accordance w~h that certain Interest Rate Election Rider, attached hereto and made
  a part hereof (the "lnterest Rate Election Ride~l

           Upon the tenns and conditions as set forth herein, the Borrower may request a loan in multiple
  drawings, upon the Borrowe~s request therefore made prior to June 12, 201 S, up to the maximum
  amount shown above. Proceeds of the Note shall be used to refinance existing debt w~ another lender,
  refinance an equipmenllease wtth the Lender, refinance a personal note due to Gray Holdings, Corp. and
  purchase 160 acres. of real property located In Millard County, Utah. Each drawing under the Note shall
  be conclusively deemed to have been made at the request of and for the benefrt of the Borrower (0 when
  credtted to any depos~ account of the Borrower maintained w~ the Lender or (iO when paid in
  accordance with the Borrower's written instructions.

          This Note is entered into in connection with one or more certain Loan and Secur~ Agreements or
  Loan Agreements, dated of even date herew~h (each a "Loan Agreemenf' and collectively, the "Loan
  Agreements") between the Borrower and the Lender, and any cap~lized tenns not defined herein shall
  have the meanings given to them in the Loan Agreements.

         The Borrower shall pay consecutive installments of principal as follows: $382,616.00
  commencing on June 15, 2018, and the same amount (except the last installment which shall be the
  unpaid balance) on the fifteenth calendar day of each June thereafter.

          Principal and interest shall be payable at the Lende~s main office or at such other place as the
  Lender may designate in writing in immediately available funds in lawful money of the United States of
  America w~hout set-off, deduction or counterclaim. Interest shall be calculated on the basis of actual
  number of days eiapsed and a 360-day year. If interest is not paid as and when ~ is due, it shall be
  added to the principal, become and be treated as a part thereof, and shall thereafter bear like interest.

            'Business Day' shall mean a day, other than a Saturday or Sunday, on which the Lender is open
   for business for the funding of corporate loans, and, with respect to a L1BOR Rate or One Month L1BOR
   Rate, a day on which dealings are carried on in the London interbank market and banks are open for
   business in London.

            At the option of the Lender, this Note shall become immediately due and payable upon default of
   any liability, obligation, covenant or undertaking of the Borrower hereunder or the occurrence at any time
   of an Event of Default under the Loan Agreement.

           Any payments received by the Lender on account of this Note shall, at the Lende~s option, be
   applied first, to accrued and unpaid interest; second, to the unpaid principal balance, then any fees, or
   charges then owed to the Lender by the Borrower: with payments being applied to installments remaining
   due in such order and amounts as the Lender may detenn;ne in its discretion. Notwithstanding the
   foregoing, any payments received after the occurrence and during the continuance of an Event of Default
   shall be appiied in such manner as the Lender may detennine. The Borrower hereby authorizes the
   Lender to charge any deposit account which the Borrower may maintain with the Lender for any, payment

                                                                              Sugarloaf Holdings CR1.25253
Case 18-27705          Doc 15        Filed 10/17/18 Entered 10/17/18 17:05:40                            Desc Main
                                     Document      Page 18 of 182




   required hereunder without prior notice to the Borrower.

            If pursuant to the terms of this Note, the Borrower is at any time obligated to pay interest on the
   principal balance at a rate in excel'S of the maximum interest rate permitted by applicable law for the loan
   evidenced by this Note, the applicable interest rate shall be immediately reduced to such maximum rate
   and all previous payments In excess of the maximum rate shall be deemed to have been payments in
   reduction of principal and not on account of the interest due hereunder.

           The Borrower represents to the Lender that the proceeds of this Note will not be used for
   personal, family or household purposes or for the purpose of purchasing or canying margin stock
   or margin securities within the meaning of Regulations U and X of the Board of Governors of the
   Federal Reserve System, 12 C.F.R. Parts 221 and 224.

            The Borrower grants to the Lender a continuing lien on and security interest in any and all deposits
    or other sums at any time credited by or due from the Lender to the Borrower and any cash -securities,
                                                                                                     I


   instruments or other property of the Borrower in the possession of the Lender, whether for safekeeping or
    otherwise, or in transit to or from the Lender (regardless of the reason the Lender had received the same or
   whe1her the Lender has conditionally reieased the same) as security for the full and punctual payment and
    perfurmance of all of the liabilities and obligations of the Borrower 10 the Lender and such depos~s and
    other sums may be applied or set oft against such iiabil~ies and obligations of the Borrower to the Lender at
    any time, whether or not such are then due, whether or not demand has been made and whether or not
    other collateral is then available 10 the Lender.

           No delay or omission on the part of the Lender in exercising any right hereunder shall operate as
   a waiver of such right or of any other right of the Lender. nor shall any delay, omission or waiver on any
   one occasion be deemed a bar to or waiver of the same or any other right on any future occasion. The
   Borrower and any other party obiigated on account of this Note by contract by operation of law or
   otherwise (the Borrower and each Borrower, if more than one, and each such other party, an "Obligo('),
   regardless of the time, order or place of signing, waive presentment, demand, protest, notice of intent to
   accelerate, notice of acceleration, notice of dishonor, notice of protest and all other notices and demands
   of every kind in connection w~h the delivery, acceptance, performance or enforcement of this Note, all
   suretyship defenses of any kind. in each case that would otherwise be available in connection w~h this
   Note including, w~hout lim~ation, any right (whether now or hereafter existing) to require the holder hereof
   to first proceed against the Borrower, or any other party obligated on account of this Note. for any
   security, and assent to any extension or postponement of the time of payment or any other indulgence. to
   any substitution, exchange or release of collateral, and 10 the add~ion or release of any other party or
   person primarily or secondarily liable and waives all recourse to suretyship and guarantor defenses
   generally, including any defense based on impairment of collateral. To the maximum extent permitted by
   law, the Borrower waives and terminates any homestead rights and/or exemptions respecting any
   premises under the provisions of any applicable homestead laws, including w~hout Iim~tion, Utah Code
   78-23-4 and hereby agrees not to file a declaration of homestead under Utah Code 78-23-4.

            The Borrower shall indemnify, defend and hold the Lender and ~s directors, officers. employees,
   agents and attorneys (each an "Indemnttee") harmless against any claim brought or threatened against
   anylndemn~ee by the Borrower or by any other person (as well as from attorneys' reasonable fees and
   expenses in connection therew~h) on account of the Lende(s relationship with the Borrower (each of
   which may be defended, compromised, settled or pursued by the Lender w~h counsel of the Lende(s
   selection, but at the expense of the Borrower), exceptfor any claim arising out of the gross negligence or
   wiliful misconduct of the Lender.

            The Borrower agrees to pay, upon demand, costs of collection of all amounts under this Note
   including, without limitation, principal and interest, or in connection with the enforcement of, or realization
   on, any security for this Note, including, ~hout Iim~ation. to the extent permitted by applicable law,
   reasonable attorneys' fees and expenses. If any payment due under this Note is unpaid for 15 days or
   more, the Borrower shall pay, in addttion to any other sums due under this Note (and wtthout limtting the
   lende(s other remedies on account thereof), a late charge equal to 5.0% of such unpaid amount


                                                                                  Suga~oaf Holdings CR125253
                                                          2
Case 18-27705           Doc 15        Filed 10/17/18 Entered 10/17/18 17:05:40                          Desc Main
                                      Document      Page 19 of 182




          This Note shall be binding upon the Borrower and upon its heirs, successors, assigns and legal
  representatives, and shall inure to the benefit of the Lender and its successors, endorsees and assigns.

          The liabilities of the Borrower and each Borrower, ff more than one, and any Obligor are joint and
  several; provided, however, the release by the Lender of the Borrower or anyone or more Obligors shall
  not reiease any other person obligated on account of this Note. Any and all present and future debts of
  the Borrower to any Obligor are subordinated to the full payment and performance of all present and
  future debts and obligations of the Borrower to the Lender. Each reference in this Note to the Borrower
  and each Borrower, if more than one, and Obligor, is to such person individually and also to all such
  persons jointly. No person obligated on account of this Note may seek contribution from any other person
  also obligated, unless and until all liabilities, obligations and indebtedness to the Lender of the person
  from whom contribution is sought have been irrevocably satisfied in full. The release or compromise by
  the Lender of any collateral shall not release any person obligated on account of this Note.

          The Borrower authorizes the Lender to complete this Note ff delivered incomplete in any respect.
  A photographic or other reproduction of this Note may be made by the Lender, and any such reproduction
  shall be admissible in evidence with the same effect as the original itself in any judicial or administrative
  proceeding, whether or not the original is in existence.

           This Note shall be governed by federal law applicable to the Lender and, to the extent not
  preempted by federal law, the laws of the State of Utah without giving effect to the conflicts of laws
  principles thereof.

           Any notices under or pursuant to this Note shall be deemed duly received and effective ff
  delivered in hand to any officer of agent of the Borrower or Lender, or ff mailed by registered or certffied
  mail, retum receipt requested, addressed to the Borrower or Lender at the address set forth in the Loan
  Agreement or as any party may from time to time designate by written notice to the other party.

              The Borrower irrevocably submits to the none:xclusive jurisdiction of any Federal or state court
  . sitting in Utah, over any suit, action or proceeding arising out of or relating to this Note. The Borrower
    irrevocably waives, to the fullest extent tt may effectively do so under applicable law, any objection tt may
    now or hereafter have to the laying of the venue of any such sutt, action or proceeding brought in any
    such court and any claim that the same has been brought in an inconvenient forum. The Borrower
    hereby consents to any and all process which may be served in any such suit, action or proceeding, (Q by
    mailing a copy thereof by registered and certified mail, postage prepaid, retum receipt requested, to the
    Borrowe~s, address shown below or as notffied to the Lender and (iQ by serving the same upon the
    Borrower(s) in any other manner otherwise permitted by law, and agrees that such service shall in every
    respect be deemed effective seNiee upon the Borrower.

          THE BORROWER AND THE LENDER EACH HEREBY KNOWINGLY; VOLUNTARILY AND
   INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A)
   WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN
   CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS OF THE BORROWER TO THE
   LENDER, AND ALL MATTERS CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN
   CONNECTION HEREWITH AND (B) AGREES NOT TO SEEK TO CONSOLIDATE ANY SUCH
   ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT BE, OR HAS NOT BEEN,
   WAIVED. THE BORROWER AND THE LENDER EACH CERTIFIES THAT NEITHER THE LENDER
   NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY
   OR OTHERWISE, THAT THE LENDER WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING
   SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.




                                                                                 Sugarloaf Holdings CR125253
                                                          3
Case 18-27705         Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40               Desc Main
                                  Document      Page 20 of 182




           Executed as of June 15, 2017.
                                           Borrower:


                                           ::garl:{J:7s,        LLC


                                                  David J. Gr

                                           1471 N. 900 West
                                           Lehi, Utah
                                           84043




                                                                      Sugarloaf Holdings CR125253
                                                       4
   Term Note(2)
Case 18-27705         Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                         Desc Main
                                   Document      Page 21 of 182




                                INTEREST RATE ELECTION RIDER

                     1.      INTEREST RATE(S); PAYMENTS AND PREPAYMENTS.

  1.1     Interest Rates. The Note shall bear interest at the following rate(s): (a) Two and Four-Tenths
  Percent (2.40%) above the One-Month UBOR Rate (as hereinafter defined) (a "One-Month UBOR Rate
  Balance"); or (b) Two and Four-Tenths Percent (2.40%) above the UBOR Rate (as hereinafter defined)
  (a "UBOR Rate Balance"); each an "Available Rate" or an "Available Rate Balance."

  1.2      Notice of Borrowing and Rate selection.       Upon written or telephonic notice which shall be
  received by the Lender at or before 1:00 p.m. Central time on a Business Day, the Borrower may draw
  this loan by requesting an Available Rate Balance. The draw may be made on the day notice is received
  by the Lender, provided however, that ~ the Lender shall not have received notice at or before 1:00 p.m.
  Central time on the day such request is made, such draw may, at the Lende~s option, be made on the
  next Business Day. Notice of any UBOR Rate Balance shall be received by the Lender no iater than lwo
  Business Days prior to the day (which shall be a Business Day) on which the Borrower requests such
  UBOR Rate Balance to be made. The notice shall specify the effective date thereof (which shall bea
  Business Day), the type of interest rate and the amount to which the interest rate shall apply. Any such
  notice shall be irrevocable and shall be subject to other telms and conditions set forth in this Note. For
  any interest rate selected, the Lender shall record on the books and records of the Lender an appropriate
  notation evidencing such selection, each repayment on account of the principal thereof and the amount of
  interest paid, and the Borrower authorizes the Lender to maintain such records and make such notations
  and agrees that the amount shown on the books and records as outstanding from time to time shall
  constitute the amount owing to the Lender pursuant to this Note, absent man~est error.

  1.3       Payments. The Borrower hereby promises and agrees to pay interest in arrears on this Note on
  the flfleenth calendar day of each September, December, March and June, commencing on september
  15, 2017. ~ any payment required to be made by the Borrower hereunder becomes due and payable on
  a day other than a Business Day, the due date thereof shall be exlended to the nexl succeeding Business
  Day and interest thereon shall be payable at then applicable rate during such extension.           On the
  Expiration Date, the Borrower hereby promises and agrees to pay to the Lender in full the aggregate
  unpaid principal amount outstanding, together with all accrued and unpaid interest and all other fees and
  charges owing to the Lender under this Note.

  1.4       Interest Periods. Each Interest Period selected by the Borrower pursuant to the telms of this
  Interest Rate Election Rider shall commence on the date selected and shall end on the last day of the
  time period the Borrower shall elect, in each case as set forth in the definnion of Interest Period in
  Paragraph 2.1 hereof; provided, however, that (a) any interest Period that would otherwise end on a day
  which is not a Business Day shall be extended to the next Business Day unless such extension would
  carry such Interest Period into the nexl month, in which event such Interest Period shall end on the
  preceding Business Day; (b) any Interest Period that begins on the last Business Day of a calendar
  month (or on a date for which there is no numerically corresponding day in the calendar month during
  which such Interest Period is to end), shall (subject to clause (a) above) end on the last Business Day of
  such calendar month; and (c) any tnterest Period that wouid otherwise extend beyond the Expiraiion Date
  shall end on the Expiration Date. Nolwnhstanding the terms of any other provision of this Note or the
  Loan Agreement, ~ an UBOR Rate Balance is subject to a rate swap contract, then, with respect to such
  UBOR Rate Balance and for the entire period of time that such UBOR Rate Balance is subject to a rate
  swap contract, at the end of each Interest Period applicable to such UBOR Rate Balance the Borrower
  shall automatically be deemed to have selected a UBOR Rate Balance and the same Interest Period as
  was in effect for the Interest Period just ended, and such deemed seiection may not be revoked or
  otherwise changed at any time that such Available Rate Balance is subject to a rate swap contract ~ the
   UBOR Rate for such UBOR Rate Balance in the following Interest Period is greater or less than the
   UBOR Rate for the immediately preceding Interest Period, then the rate of interest paid by the Borrower
  with respect to such UBOR Rate Balance will be adjusted accordingly effective on the first day of such
   Interest Period.



                                                                             Sugarloaf Holdings CR125253
                                                      5
Case 18-27705          Doc 15        Filed 10/17/18 Entered 10/17/18 17:05:40                            Desc Main
                                     Document      Page 22 of 182




  1.5      Conversion of Outstanding Amounts. Upon written or telephonic notice which shall be received
  by the Lender at or before 1;00 p.m. Central time on a Business Day, and so long as no Event of Default
  shall have occurred and be continuing, the Borrower may, on the last Business Day of the then current
  Interest Period applicabie to an Available Rate Balance, conve'rt the rate on such baiance to another
  Available Rate. The conversion may be effective on the day notice is received by the Lender, provided
  however, that IT the Lender shall not have received notice at or before 1;00 p.m. Central time on the day
  such request is made, such election may, at the Lender's option, become effective on the next Business
  Day, except that notice to select any UBOR Rate shall be received by the Lender no later than two
  Business Days prior to the day (which shall be a Business Day) on which the Borrower requests such
  UBOR Rate. The notice shall specify the date of such conversion and the amount to be converted.

  1.6     End of Interest Period. If, at the end of the relevant Interest Period, and subject to all of the terms
  and conditions applicable to a request that a new interest rate be selected, the Lender does not receive
  timely notice to continue the existing rate or request another Available Rate, the Borrower shall be
  deemed to have selected a One-Month UBOR Rate Balance.

  1.7     Unavaiiabillty of Rate. In the event that the effective interest rate(s) applicable to the Borrower's
  loan evidenced hereby shall cease to be published or has become unlaw1ul or infeasible by reason of the
  Lender's compliance with any new law, rule, regulation, guideline or order, or any new interpretation of
  any present law, rule regulation, guideline or order, the Lender, ti is sole discretion shall designate a new
  base, reference or other rate for general commercial loan reference purposes, it being understood that
  such rate is a reference rate, not necessarily the lowest, established from time to time, which serves as
  the basis upon which effective interest rates are calculated for loans making reference thereto.

  1.8     Funding the Note. The Lender shall be entitled to fund all or any portion of the Note in any
  manner ti may determine in tis sole discretion, but all calculations and transactions hereunder shall be
  conducted as set forth herein wtihout regard to the manner in which the Lender actually funded the Note.

  1.9      Indemnification for Costs. During any period of time in which interest on the Note is accruing on
  the basis of an Available Rate other than one that adjusts on a daily basis, the Borrower shall, upon the
  lender's request, promptiy pay to and reimburse the Lender for all costs incurred and payments made by
  the Lender by reason of any future assessment, reserve, deposit or similar requirement or any surcharge,
  tax or fee imposed upon the Lender or as a result of the Lender's compliance wtth any directive or
  requirement of any regulatory authortty pertaining or relating to funds used by the Lender in quoting and
  detelTTlining such Avallabie Rate.

  1.10     TelTTlination of Pricing Option. After the occurrence of an Event of Default, the Borrower's right to
  select pricing options, if applicable, shall cease, and, IT the Borrower would, but for the application of the
  preceding dause, have had the right to elect among interest rate options, notwithstanding anything to the
  contrary in this Note, interest shall accrue at a rate per annum equal to 5.0% plus the current effective
  rate for a One-Month UBOR Rate Balance.

  1.11     Prepayment. Borrower may prepay amounts outstanding under this Note bearing interest, at an
  Available Rate in whole or in part provided that any for any amounts outstanding' subject to an interest
  Period, Borrower has given Lender not less than 5 Business Days prior written notice of Borrower's
  intention to make such prepayment and pays to Lender the Prepayment Fee (defined beiow) due as a
  resull The Prepayment Fee shall also be paid, IT Lender, for any other reason, including acceleration or
  foreclosure, receives all of any portion of the UBOR Rate Balance prior to tis scheduied payment date.
  "Prepayment Fee" is the postiive amount IT any, equal to the present value of (Q the amount of interest
  that would have been paid through the end of the current Interest Period on the principal amount being
  repaid at the UBOR Rate and minus (iI) the amount of interest Lender wouid eam IT the amount of such
  prepayment of principal was used 'to purchase a(n) UBOR Rate contract having a maturtty date most
  closely matching with the last day of the relevant Interest Period and such contract was held by Lender
  untii the last day of the relevant Interest Period. The rate used in the present value calculation shall be
  the rate of interest offered on the UBOR Rate contract having a maturtty most closely matching wtih the
  last day of the relevant Interest Period. The time period used in the present value calculation shall be a


                                                                                 Sugarloaf Holdings CR125253
                                                         6
Case 18-27705           Doc 15        Filed 10/17/18 Entered 10/17/18 17:05:40                            Desc Main
                                      Document      Page 23 of 182




  fraction, the numerator of which is lhe number of days in the period between the date of prepayment and
  the last date of the relevant Interesl Period, and the denominalor of which shall be 360 days.

                                               2.     DEFtNITIONS

  2.1     Definitions. The following definitions are applicable to lhis Inlerest Rate Election Rider:

          a)   "Interest Period" shall mean,

                   i)   with respect to any UBOR Rate Balance, one month or any other period as approved
                        by Lender.                                       ..

          b)   "UBOR Rate" shall mean the rate per annum determined by the Lender equal to the London
               interbank offered rate as administered by the ICE Benchmark Administration (or any other
               Person thaI takes over the administration of such rate) for deposits in U.S. dollars with a term
               equivalent to the Interest Period appearing on lhe applicable page or screen at
               Bloomberg.com (or, in the event such rate does not appear on a Bloomberg.com page or
               screen, on the appropriate page or screen of such other information service that publishes
               such rale as shall be selecled by Lender from time to time .in its reasonable discretion) at
               approximately 11 :00 a.m., London time on the second Business Day prior to the initial
               drawing, or the second Business Day prior 10 the next Inlerest Period; provided that, except
               as set forth below, in no event shall the UBOR Rate be less than zero; and provided, further,
               that lhe UBOR Rale may be adjusled from time to time in Lender's discretion for reserve
               requirements, deposit insurance assessment rates and other regulatory costs on that day (Of,
               it such day is not a Business Day, the immediately preceding Business Day).
               Notwithstanding the foregoing, the prohibition on lhe UBOR Rale being less than zero shall
               not apply to Interest accruing on any portion of the principal outstanding under this Note thaI
               is subject to an interest rate derivative agreement, such as a swap, cancellable swap, cap,
               corridor, or collar.

          c)   "One-Month UBOR Rate" shall mean a fluctuating rate of interest as of and adjusted on each
               Business Day that is equal from time to time the rate per annum determined          by   the Lender
               equal to the London interbank offered rate for an interest period of one month as
               administered by the ICE Benchmark Adminislration (or any other Person that takes over the
               administration of such rate) for deposits in U.S. dollars with a lerm equivalent 10 such inlerest
               period appeartng on the applicable page or screen at Bloomberg.com (or, in the event such
               rate does not appear on a Bloomberg.com page or screen, on the appropriate page or screen
               of such other information service that publishes such rate as shall be selected by Lender from
               lime to time in ~s reasonable discretion) at approximately 11 :00 a.m., London time on lhat
               day (or, if such day is nol a Business Day, the immediately preceding Business Day);
               provided thaI, except as set forth below, in no evenl shall the One-Month UBOR Rate be
               less than zero; and provided, further, lhat the One-Month UBOR Rale may be adjusted from
               time to time in Lender's discretion for reserve requirements, deposit insurance assessment
               rates and other regulatory costs on that day (or, if such day is not a Business Day, lhe
               immediately preceding Business Day). Notwithstanding the foregoing, the prohibition on the
               One-Month UBOR Rale being less than zero shall not apply to interest accruing on any
               portion of the principal outstanding under this Note thaI is subject 10 an interest rale derivative
               agreement, such as a swap, cancellable swap, cap, corridor, or collar.

   2.2      Other Terms. Terms set forth in this Note which are defined in the Nole shall have the meanings
   set forth in the Note.




                                                                                 Sugarloaf Holdings CR125253
                                                         7
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document      Page 24 of 182




                                      Exhibit B




                                            17
4836-7704-4088, v. 1
Case 18-27705          Doc 15        Filed 10/17/18 Entered 10/17/18 17:05:40                        Desc Main
                                     Document      Page 25 of 182




                                    CROP LINE OF CREDIT NOTE

                                                                                                June 15, 2017

  $1,500,000.00

          For value received, the undersigned Sugarloaf        Holdings,   LLC, a Utah limited liability
  company (the "Borrower"), promises to pay to the order of Bank of the West (together wijh its successors
  and assigns, the "Lende~'), the principal amount of up to One Million, Five Hundred Thousand Dollars
  and Zero Cents ($1,500,000.00) on or before August 15, 2018 (the "Expiration Date"), as set forth
  below.

          On terms and conditions as set forth herein, the Borrower may request advances (each an
  "Advance") from time to time from the date hereof to the Expiration Date up to the dollar amount of this
  Note (the "Crop Line of Credij"). Wijhin the foregoing limijs, the Borrower may borrow. partially or wholly
  prepay, and reborrow as described herein. Proceeds of the Crop Line of Credij shall be used to fund the
  Borrower's farming operation. Each Advance shall be concluswely deemed to have been made at the
  request of and for the benefit of the Borrower (i) when credijed to any deposit account of the Borrower
  maintained with the Lender or (ii) when paid in accordance wijh the Borrower's written instructions.
  Subject to the requirements herein, and provided such request is made in a timely manner as provided
  beiow, Advances shall be made by the Lender under the Crop Line of Credij.

          This Note is entered into in connection with one or more certain Loan and Securijy Agreements or
  Loan Agreements, dated of even date herewith (each a "Loan Agreemenf' and collectively, the "Loan
  Agreements") between the Borrower and the Lender, and any capitaiized terms not defined herein shall
  have the meanings gwen to them in the Loan Agreements.

           The Borrower hereby promises and agrees to pay interest in arrears on all Advances on the
  fifteenth caiendar day of each September, December, March and June commencing on September 15,
  2017. On the Expiration Date, the Borrower hereby promises and agrees to pay to the Lender in full the
  aggregate unpaid principal amount outstanding, together wijh all accrued and unpaid interest and all
  other fees and charges owing to the Lender under this Note.

            The aggregate principal balance outstanding shall bear interest thereon at a per annum rate
  equal to Two and Three-Tenths      Percent (2.30%) above the One-Month UBOR Rate (as hereinafter
  defined).

           Principal and interest shall be payable at the Lender's main office or at such other place as the
  Lender may designate in writing in immediately available funds in lawful money of the Unijed States of
  America wijhout set-off, deduction or counterclaim.      Interest shall be calculated on the basis of actual
  number of days elapsed and a 360-day year. If any payment required to be made by the Borrower
  hereunder becomes due and payable on a day other than a Business Day, the due date thereof shall be
  extended to the next succeeding Business Day and interest thereon shall be payable at then applicable
  rate during such extension. If interest is not paid as and when ij is due, it shall be added to the principal,
  become and be treated as a part thereof, and shall thereafter bear iike interest.

          Upon written or telephonic notice which shall be received by the Lender at or before 1:00 p.m.
  Central time on a Business Day, the Borrower may draw this loan by requesting an Advance. The draw
  may be made on the day notice is recewed by the Lender, provided however, that if the Lender shall not
  have received notice at or before 1:00 p.m. Central time on the day such request is made, such draw
  may, at the Lender's option, be made on the next Business Day.

          "One Month UBOR Rate" shall mean a fiuctuating rate of interest as of and adjusted on each
  Business Day that is equal from time to time the rate per annum determined by the Lender equal to the

                                                                                Sugarloaf Holdings CR125253
Case 18-27705           Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                         Desc Main
                                    Document      Page 26 of 182




  London interbank offered rate for an interest period of one month as administered by the ICE Benchmark
  Admmistration (or any other Person that takes over the administration of such rate) for deposits in U.S.
  dollars wllh a term equivalent to such interest period appearing on the applicable page or screen at
  Bloomberg.com (or, in the event such rate does not appear on a Bloomberg.com page or screen, on the
  appropriate page or screen of such other information service that publishes such rate as shall be selected
  by Lender from time to time in its reasonable discretion) at approximately 11 :00 a.m., London time on that
  day (or, if such day is not a Business Day, the immediately preceding Business Day); provided that,
  except as set forth below, in no event shall the One-Month L1BOR Rate be less than zero; and provided,
  further, that the One-Month L1BOR Rate may be adjusted from time to time in Lender's discretion for
  reserve requirements, deposll insurance assessment rates and other regulatory costs on that day (or, II
  such day is not a Business Day, the immediately preceding Business Day). Notwllhstanding the
  foregoing, the prohibllion on the One-Month L1BOR Rate being less than zero shall not apply to interest
  accruing on any portion of the principal outstanding under this Note that is subject to an interest rate
  derivative agreement, such as a swap, cancellable swap, cap, corridor, or collar.

           "Business Day" shall mean a day, other than a Saturday or Sunday, on which the Lender is open
  for business for the funding of corporate loans, and, wllh respect to a L1BOR Rate or One Month L1BOR
  Rate, a day on which dealings are carried on in the London interbank market and banks are open for
  business in London.

           During any period of time in which interest on the Note is accruing on the basis of the One-Month
  L1BOR Rate the Borrower shall, upon the Lende~s request, promptly pay to and reimburse the Lender for
  all costs incurred and payments made by the Lender by reason of any future assessment, reserve,
  deposit or similar requirement or any surcharge, tax or fee Imposed upon the Lender or as a result of the
  Lende~s compliance with any directive or requirement of any regulatory authorlly pertaining or relating to
  funds used by the Lender in quoting and determining the One-Month L1BOR Rate.

            In the event that the effective interest rate applicable to the Borrower's loan evidenced hereby
  shall cease to be published or has become unlawful or infeasible by reason of the Lende~s compliance
  with any new law, rule, regulation, guideline or order, or any new interpretation of any present law, rule
  regulation, guideline or order, the Lender, II is sole discretion shall designate a new base, reference or
  other rate for general commercial loan reference purposes, it being understood that such rate is a
  reference rate, not necessarily the lowest, established from time to time, which serves as the basis upon
  which effective interest rates are calculated for loans making reference thereto. The Lender shall be
  entitled to fund all or any portion of the Note in any manner it may determine in its sole discretion, but all
  calculations and transactions hereunder shall be conducted as set forth herein without regard to the
  manner in which the Lender actually funded the Note.

           At the option of the Lender, this Note shall become immediately due and payable upon default of
  any liabillly, obligation, covenant or undertaking of the Borrower hereunder or the occurrence at any time
  of an Event of Default under the Loan Agreement.

           Any payments received by the Lender on account of this Note shall, at the Lende~s option, be
  applied first, to accrued and unpaid interest; second, to the unpaid principal balance, then any fees, or
  charges then owed to the Lender by the Borrower; with payments being appiied to installments remaining
  due in such order and amounts as the Lender may determine in lis discretion.          Notwithstanding the
  foregoing, any payments received after the occurrence and during the continuance of an Event of Default
  shall be applied in such manner as the Lender may determine. The Borrower hereby authorizes the
  Lender to charge any deposit account which the Borrower may maintain wllh the Lender for any payment
  required hereunder without prior notice to the Borrower.

           If pursuant to the terms of this Note, the Borrower is at any time obligated to pay interest on the
  principal balance at a rate in excess of the maximum interest rate permitted by applicable law for the loan
  evidenced by this Note, the applicable interest rate shall be immediately reduced to such maximum rate
  and all previous payments in excess of the maximum rate shall be deemed to have been payments in
  reduction of principal and not on account of the interest due hereunder.


                                                                                Sugarioaf Holdings CR125253
                                                        2
Case 18-27705          Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                          Desc Main
                                    Document      Page 27 of 182




          The Borrower represents to the Lender that the proceeds of this Note will not be used for
  personal, family or household purposes or for the purpose of purchasing or carrying margin stock
  or margin securities within the meaning of Regulations U and X of the Board of Governors of the
  Federal Reserve System, 12 C.F.R. Parts 221 and 224.

           The Borrower grants to the Lender a continuing lien on and security interest in any and all deposits
  or other sums at any time credited by or due from the Lender to the Borrower and any cash, securities,
  instruments or other property of the Borrower in the possession of the Lender, whether for safekeeping or
  otherwise, or in transit to or from the Lender (regardless of the reason the Lender had received the same or
  whether the Lender has condnionaliy released the same) as securny for the fuli and punctual payment and
  performance of ali of the liabilities and obligations of the Borrower to the Lender and such deposits and
  other sums may be applied or set off against such liabilities and obligations of the Borrower to the Lender at
  any time, whether or not such are then due, whether or not demand has been made and whether or not
  other coliateral is then available to the Lender.

           No delay or omission on the part of the Lender in exercising any right hereunder shali operate as
  a waiver of such right or of any other right of the Lender, nor shali any delay, omission or waiver on any
  one occasion be deemed a bar to or waiver of the same or any other right on any future occasion. The
  Borrower and any other party obligated on account of this Note by contract, by operation of law or
  otherwise (the Borrower and each Borrower, if more than one, and each such other party, an "Obligor"),
  regardiess of the time, order or place of signing, waive presentment, demand, protest, notice of intent to
  accelerate, notice of acceleration, notice of dishonor, notice of protest and ali other notices and demands
  of every kind in connection wnh the delivery, acceptance, performance or enforcement of this Note, ali
  suretyship defenses of any kind, in each case that would otherwise be available in connection wnh this
  Note including, wnhout limnation, any right (whether now or hereafter existing) to require the holder hereof
  to first proceed against the Borrower, or any other party obligated on account of this Note, for any
  security, and assent to any extension or postponement of the time of payment or any other indulgence, to
  any substnution, exchange or release of coliateral, and to the addnion or release of any other party or
  person primarily or secondarily liable and waives all recourse to suretyship and guarantor defenses
  generally, including any defense based on impairment of coliateral. To the maximum extent permitted by
  law, the Borrower waives and terminates any homestead rights and/or exemptions respecting any
  premises under the provisions of any applicable homestead laws, including wnhout limilstion, Utah Code
  78-23-4 and hereby agrees not to file a declaration of homestead under Utah Code 78-23-4.

           The Borrower shali indemnify, defend and hold the Lender and ns directors, officers, employees,
  agents and attorneys (each an "Indemnitee") harmless against any claim brought or threatened against
  any Indemnnee by the Borrower or by any other person (as weli as from attorneys' reasonable fees and
  expenses in connection therewith) on account of the Lender's relationship with the Borrower (each of
  which may be defended, compromised, settled or pursued by the Lender with counsel of the Lender's
  selection, but at the expense of the Borrower), except for any claim arising out of the gross negligence or
  wiliful misconduct of the Lender.

           The Borrower agrees to pay, upon demand, costs of coliection of all amounts under this Note
  including, without limitation, principal and interest, or in connection with the enforcement of, or realization
  on, any security for this Note, including, without limitation, to the extent permitted by applicable law,
  reasonable attorneys' fees and expenses. Upon the occurrence and during the continuance of an Event
  of Default, interest shall accrue at a rate per annum equal to the aggregate of 5.0% plus the rate provided
  for herein. If any payment due under this Note is unpaid for 15 days or more, the Borrower shali pay, in
  addnion to any other sums due under this Note (and without limning the Lender's other remedies on
  account thereof), a late charge equal to 5.0% of such unpaid amount.

          This Note shall be binding upon the Borrower and upon ns heirs, successors, assigns and legal
  representatives, and shali inure to the benefit of the Lender and its successors, endorsees and assigns.

           The liabilities of the Borrower and each Borrower, if more than one, and any Obligor are joint and
  several; provided, however, the release by the Lender of the Borrower or anyone or more Obligors shali


                                                                                 Sugarloaf Hoidings CR125253
                                                         3
Case 18-27705          Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                         Desc Main
                                    Document      Page 28 of 182




  not release any other person obligated on account of this Note. Any and all present and future debts of
  the Borrower to any Obligor are subordinated to the full payment and performance of all present and
  future debts and obligations of the Borrower to the Lender. Each reference in this Note to the Borrower
  and each Borrower, if more than one, and Obligor, is to such person individually and also to all such
  persons jointly. No person obligated on account of this Note may seek contribution from any other person
  also obligated, unless and until all liabililies, obligations and indebtedness to the Lender of the person
  from whom contribution is sought have been irrevocably satisfied in full. The release or compromise by
  the Lender of any collateral shall not release any person obligated on account of this Note.

          The Borrower authorizes the Lender to complete this Note if delivered incomplete in any respect.
  A photographic or other reproduction of this Note may be made by the Lender, and any such reproduction
  shall be admissible in evidence with the same effect as the original itself in any judicial or administrative
  proceeding, whether or not the original is in existence.

           This Note shall be governed by federal law applicable to the Lender and, to the extent not
  preempted by federal law, the laws of the State of Utah without giving effect to the conflicts of iaws
  principles thereof.

           Any notices under or pursuant to this Note shall be deemed duly received and effective if
  delivered in hand to any officer of agent of the Borrower or Lender, or if mailed by registered or certified
  mail, retum receipt requested, addressed to the Borrower or Lender at the address set forth in the Loan
  Agreement or as any party may from time to time designate by written notice to the other party.

            The Borrower irrevocably submlls to the nonexclusive jurisdiction of any Federal or state court
  sitting in Utah, over any suit, action or proceeding arising out of or relating to this Note. The Borrower
  irrevocably waives, to the fullest extent it may effectively do so under applicable law, any objection II may
  now or hereafter have to the laying of the venue of any such suit, action or proceeding brought in any
  such court and any claim that the same has been brought in an inconvenient forum. The Borrower
  hereby consents to any and all process which may be served in any such suit, action or proceeding, (i) by
  mailing a copy thereof by registered and certified mail, postage prepaid, return receipt requested, to the
  Borrower's, address shown below or as notified to the Lender and (iQ by serving the same upon the
  Borrower(s) in any other manner otherwise permitted by law, and agrees that such service shall in every
  respect be deemed effective service upon the Borrower.

         THE BORROWER AND THE lENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND
  INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A)
  WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN
  CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS      OF THE BORROWER TO THE
  LENDER, AND ALL MATTERS CONTEMPLATED       HEREBY AND DOCUMENTS EXECUTED IN
  CONNECTION HEREWITH AND (B) AGREES NOT TO SEEK TO CONSOLIDATE         ANY SUCH
  ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT BE, OR HAS NOT BEEN,
  WAIVED. THE BORROWER AND THE LENDER EACH CERTIFIES THAT NEITHER THE LENDER
  NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY
  OR OTHERWISE, THAT THE LENDER WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING
  SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.




                                                                                Sugarloaf Holdings CR125253
                                                        4
     Case 18-27705                Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40                Desc Main
.,   .                                     Document      Page 29 of 182




                  Executed as of June 15, 2017.
                                                  Borrower:


                                                  ::gar'OiJ:J,LLC                h
                                                        David J. Gray,   a~ag~    0
                                                  1471 N. 900 West
                                                  Lehi, Utah
                                                  84043




                                                                                 Sugarloaf Holdings CR125253
                                                              5
         Crop Line of Credit Note(3)
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document      Page 30 of 182




                                      Exhibit C




                                            18
4836-7704-4088, v. 1
         Case 18-27705          Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                         Desc Main
,   ..                                       Document      Page 31 of 182




                                 LIVESTOCK OPERATING LINE OF CREDIT NOTE

                                                                                                         June 15, 2017

           $1,100,000.00

                   For value received, the undersigned Sugarloaf        Holdings,  LLC, a Utah limited liability
           company (the "Borrower"), promises to pay to the order of Bank of the West (together wrth its successors
           and assigns, the "Lender"), the principal amount of up to One Million, One Hundred Thousand Dollars
           and Zero Cents ($1,100,000.00) on or before August 15, 2018 (the "Expiration Date"), as set forth
           below.

                    On terms and conditions as set forth herein, the Borrower may request advances (each an
           "Advance") from time to time from the date hereof to the Expiration Date up to the dollar amount of this
           Note (the "Livestock Operating Line of Credrt") subject to Borrower's repayment obligations set forth in the
           Loan Agreement (defined below) if the Loan-to-Livestock Collateral Value Ratio (as defined in the
           Covenants Section of the Loan Agreement) is not maintained. Within the foregoing limits, the Borrower
           may borrow, partially or wholly prepay, and reborrow as described herein. Proceeds of the Livestock
           Operating Line of Credrt shall be used cattle purchases. Each Advance shall be conclusively deemed to
           have been made at the request of and for the benefit of the Borrower (i) when credited to any deposrt
           account of the Borrower maintained with the Lender or (iQ when paid in accordance with the Borrower's
           written instructions. Subject to the requirements herein, and provided such request is made in a timely
           manner as provided below, Advances shall be made by the Lender under the Livestock Operating Line of
           Credrt.

                   This Note is entered into in connection with one or more certain Loan and Security Agreements or
           Loan Agreements, dated of even date herewrth (each a "Loan Agreemenf' and collectively, the "Loan
           Agreements") between the Borrower and the Lender, and any capitalized terms riot defined herein shall
           have the meanings given to them in the Loan Agreements.

                     The Borrower hereby promises and agrees to pay interest in arrears on all Advances on the
           fifteenth calendar day of each September, December, March and June commencing on September 15,
           2017. On the Expiration Date, the Borrower hereby promises and agrees to pay to the Lender in full the
           aggregate unpaid principal amount outstanding, together wrth all accrued and unpaid interest and all
           other fees and charges owing to the Lender under this Note.

                     The aggregate principal balance outstanding shall bear interest thereon at a per annum rate
           equal to Two and Three-Tenths      Percent (2.30%) above the One-Month L1BOR Rate (as hereinafter
           defined).

                    Principal and interest shall be payable at the Lender's main office or at such other place as the
           Lender may designate in writing in immediately available funds in lawful money of the United States of
           America wrthout set-off, deduction or counterclaim.      Interest shall be calculated on the basis of actual
           number of days elapsed and a 360-day year. If any payment required to be made by the Borrower
           hereunder becomes due and payable on a day other than a Business Day, the due date thereof shall be
           extended to the next succeeding Business Day and interest thereon shall be payable at then applicable
           rate during such extension. If interest is not paid as and when it is due, it shall be added to the principal,
           become and be treated as a part thereof, and shall thereafter bear like interest.

                   Upon written or telephonic notice which shall be received by the Lender at or before 1:00 p.m.
           Central time on a Business Day, the Borrower may draw this loan by requesting an Advance. The draw
           may be made on the day notice is received by the Lender, provided however, that if the Lender shall not
           have received notice at or before 1:00 p.m. Central time on the day such request is made, such draw
           may, at the Lender's option, be made on the next Business Day.

                                                                                         Sugarloaf Holdings CR125253
Case 18-27705           Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                         Desc Main
                                    Document      Page 32 of 182




            "One Month L1BOR Rate" shall mean a fluctuating rate of interest as of and adjusted on each
  Business Day that is equal from time to time the rate per annum determined by the Lender equal to the
  London interbank offered rate for an interest period of one month as administered by the ICE Benchmark
  Administration (or any other Person that takes over the administration of such rate) for deposlls in U.S.
  dollars with a term equivalent to such interest period appearing on the applicable page or screen at
  Bloomberg.com (or, in the event such rate does not appear on a Bloomberg.com page or screen, on the
  appropriate page or screen of such other information service that publishes such rate as shall be selected
  by Lender from time to time in its reasonable discretion) at approximately 11 :00 a.m., London time on that
  day (or, if such day is not a Business Day, the immediately preceding Business Day); provided that,
  except as set forth below, in no event shall the One-Month L1BOR Rate be less than zero; and provided,
  further, that the One-Month L1BOR Rate may be adjusted from time to time in Lender's discretion for
  reserve requirements, deposll insurance assessment rates and other regulatory costs on that day (or, II
  such day is not a Business Day, the immediately preceding Business Day). Notwithstanding the
  foregoing, the prohibllion on the One-Month L1BOR Rate being less than zero shall not apply to interest
  accruing on any portion of the principal outstanding under this Note that is subject to an interest rate
  derivative agreement, such as a swap, cancellable swap, cap, corridor, or collar.

           "Business Day" shall mean a day, other than a Saturday or Sunday, on which the Lender is open
  for business for the funding of corporate loans, and, with respect to a L1BOR Rate or One Month L1BOR
  Rate, a day on which dealings are carried on in the London interbank market and banks are open for
  business in London.

           During any period of time in which interest on the Note is accruing on the basis of the One-Month
  L1BOR Rate the Borrower shall, upon the Lender's request, promptly pay to and reimburse the Lender for
  all costs incurred and payments made by the Lender by reason of any future assessment, reserve,
  deposit or similar requirement or any surcharge, tax or fee imposed upon the Lender or as a result of the
  Lender's compliance wllh any directive or requirement of any regulatory authority pertaining or relating to
  funds used by the Lender in quoting and determining the One-Month L1BOR Rate.

          Borrower may prepay amounts outstanding under this Note in whole or in part provided Borrower
  has given Lender not less than 5 Business Days prior written notice of Borrower's intention to make such
  prepayment and pays to Lender the Prepayment Fee (defined below) due as a result. The Prepayment
  Fee shall also be paid, if Lender, for any other reason, including acceleration or foreclosure, receives all
  of any portion of the L1BOR Rate Advance prior to its scheduled payment date. "Prepayment Fee" is the
  positive amount, II any, equal to the present value of (i) the amount of interest that would have been paid
  through the end of the current Interest Period on the principal amount being repaid at the L1BOR Rate
  and minus (iQ the amount of interest Lender would eam II the amount of such prepayment of principal
  was used to purchase a(n) L1BOR Rate contract having a maturlly date most closely matching wllh the
  last day of the relevant Interest Period and such contract was 'held by Lender until the last day of the
  relevant Interest Period. The rate used in the present value calculation shall be the rate of interest
  offered on the LlBOR Rate contract having a maturlly most closely matching wllh the last day of the
  relevant interest Period. The time period used in the present value calculation shall be a fraction, the
  numerator of which is the number of days in the period between the date of prepayment and the last date
  of the relevant Interest Period, and the denominator of which shall be 360 days.

            In the event that the effective interest rate applicable to the Borrower's loan evidenced hereby
  shall cease to be published or has become unlawful or infeasible by reason of the Lender's compliance
  with any new law, rule, regulation, guideline or order, or any new interpretation of any present law, rule
  regulation, guideline or order, the Lender, II is sole discretion shall designate a new base, reference or
  other rate for general commercial loan reference purposes, it being understood that .such rate is a
  reference rate, not necessarily the lowest, established from time to time, which serves as the basis upon
  which effective interest rates are calculated for loans making reference thereto. The Lender shall be
  entitled to fund all or any portion of the Note in any manner it may determine in its sole discretion, but all
  calculations and transactions hereunder shall be conducted as set forth herein without regard to the
  manner in which the Lender actually funded the Note.



                                                                                Sugarloaf Holdings CR125253
                                                        2
Case 18-27705         Doc 15        Filed 10/17/18 Entered 10/17/18 17:05:40                        Desc Main
                                    Document      Page 33 of 182




           At the option of the Lender, this Note shall become immediately due and payable upon default of
  any liabil~y, obligation, covenant or undertaking of the Borrower hereunder or the occurrence at any time
  of an Event of Default under the Loan Agreement.

           Any payments received by the Lender on account of this Note shall, at the Lenders option, be
  applied first, to accrued and unpaid interest; second, to the unpaid principal balance, then any fees, or
  charges then owed to the Lender by the Borrower; with payments being applied to installments remaining
  due in such order and amounts as the Lender may determine in its discretion.          Notwithstanding the
  foregoing, any payments received after the occurrence and during the continuance of an Event of Default
  shall be applied in such manner as the Lender may determine. The Borrower hereby authorizes the
  Lender to charge any deposit account which the Borrower may maintain with the Lender for any payment
  required hereunder without prior notice to the Borrower.

           If pursuant to the terms of this Note, the Borrower is at any time obligated to pay interest on the
  principal baiance at a rate in excess of the maximum interest rate permitted by applicable iaw for the loan
  evidenced by this Note, the applicable interest rate shail be immed"tely reduced to such maximum rate
  and all previous payments in excess of the maximum rate shall be deemed to have been payments in
  reduction of principal and not on account of the interest due hereunder.

          The Borrower represents to the Lender that the proceeds of this Note will not be used for
  personal, family or household purposes or for the purpose of purchasing or carrying margin stock
  or margin securities within the meaning of Regulations U and X of the Board of Governors of the
  Federal Reserve System, 12 C.F.R. Parts 221 and 224.

           The Borrower grants to the Lender a continuing lien on and security interest in any and all deposits
  or other sums at any time credited by or due from the Lender to the Borrower and any cash, securities,
  instruments or other properiy of the Borrower in the possession of the Lender, whether for safekeeping or
  otherwise, or in transit to or from the Lender (regardless of the reason the Lender had received the same or
  whether the Lender has cond~ionally released the same) as secur~ for the full and punctual payment and
  performance of all of the liabilities and obligations of the Borrower to the Lender and such deposits and
  other sums may be applied or set off against such Iiabil~ies and obligations of the Borrower 10 the Lender at
  any time, whether or not such are then due, whether or not demand has been made and whether or not
  other collateral is then available to the Lender.

          No delay or omission on the part of the Lender in exercising any right hereunder shall operate as
  a waiver of such right or of any other right of the Lender, nor shall any delay, omission or waiver on any
  one occasion be deemed a bar to or waiver of the same or any other right on any future occasion. The
  Borrower and any other pariy obligated on account of this Note by contract, by operation of law or
  otherwise (the Borrower and each Borrower, if more than one, and each such other pariy, an "Obligor"),
  regardless of the time, order or place of signing, waive presentment, demand, protest, notice of intent to
  accelerate, notice of acceleration, notice of dishonor, notice of protest and all other notices and demands
  of every kind in connection with the deiivery, acceptance, performance or enforcement of this Note, all
  suretyship defenses of any kind, in each case that would otherwise be available in connection with this
  Note including, w~hout limitation, any right (whether now or hereafter existing) to require the holder hereof
  to first proceed against the Borrower, or any other pariy obligated on account of this Note, for any
  security, and assent to any extension or postponement of the time of payment or any other indulgence, to
  any subst~ution, exchange or release of collateral, and to the add~ion or release of any other pariy or
  person primarily or secondarily liable and waives all recourse to suretyship and guarantor defenses
  generally, including any defense based on impairment of collateral. To the maximum extent permitted by
  law, the Borrower waives and terminates any homestead rights and/or exemptions respecting any
  premises under the provisions of any applicable homestead laws, including w~hout Iim~ation, Utah Code
  78-23-4 and hereby agrees not to file a declaration of homestead under Utah Code 78-23-4.

          The Borrower shall indemnify, defend and hold the Lender and ~s directors, officers, employees,
  agents and attorneys (each an "Indemnitee") harmless against any claim brought or threatened against
  any Indemnitee by the Borrower or by any other person (as well as from attorneys' reasonable fees and


                                                                               Sugarloaf Holdings CR125253
                                                        3
Case 18-27705          Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                         Desc Main
                                    Document      Page 34 of 182




  expenses in connection therewith) on account of the Lenders relationship with the Borrower (each of
  which may be defended, compromised, settled or pursued by the Lender w~h counsel of the Lender's
  selection, but at the expense of the Borrower), except for any claim arising out of the gross negligence or
  willful misconduct of the Lender.              .

           The Borrower agrees to pay, upon demand, costs of collection of all amounts under this Note
  including, without lim~ation, principal and interest, or in connection w~h the enforcement of, or realization
  on, any security for this Note, including, w~hout lim~ation, to the extent permitted by applicable law,
  reasonable attorneys' fees and expenses. Upon the occurrence and during the continuance of an Event
  of Default, interest shall accrue at a rate per annum equal to the aggregate of 5.0% plus the rate provided
  for herein. If any payment due under this Note is unpaid for 15 days or more, the Borrower shall pay, in
  add~ion to any other sums due under this Note (and without lim~ing the Lenders other remedies on
  account thereof), a late charge equal to 5.0% of such unpaid amount.

          This Note shall be binding upon the Borrower and upon ~s heirs, successors, assigns and legal
  representatives, and shall inure to the benefrt of the Lender and its successors, endorsees and assigns.

           The liabilities of the Borrower and each Borrower, ~ more than one, and any Obligor are joint and
  several; provided, however, the release by the Lender of the Borrower or anyone or more Obligors shall
  not release any other person obligated on account of this Note. Any and all present and future debts of
  the Borrower to any Obligor are subordinated to the full payment and performance of all present and
  future debts and obligations of the Borrower to the Lender. Each reference in this Note to the Borrower
  and each Borrower, if more than one, and Obligor, is to such person individually and also to all such
  persons jointly. No person obligated on account of this Note may seek contribution from any other person
  also obligated, unless and until all Iiabil~ies, obligations and indebtedness to the Lender of the person
  from whom contribution is sought have been irrevocably satisfied in full. The release or compromise by
  the Lender of any collateral shall not release any person obligated on account of this Note .

         . The Borrower authorizes the Lender to complete this Note ~ delivered incomplete in any respect.
  A photographic or other reproduction of this Note may be made by the Lender, and any such reproduction
  shall be admissible in evidence with the same effect as the original itself in any judicial or administrative
  proceeding, whether or not the original is in existence.

           This Note shall be governed by federal law applicable to the Lender and, to the extent not
  preempted by federal law, the laws of the State of Utah w~hout giving effect to the conflicts of laws
  principles thereof.

           Any notices under or pursuant to this Note shall be deemed duly received and effective ~
  delivered in hand to any officer of agent of the Borrower or Lender, or ~ mailed by registered or cert~ied
  mail, retum receipt requested, addressed to the Borrower or Lender at the address set forth in the Loan
  Agreement or as any party may from time to time designate by written notice to the other party.

            The Borrower irrevocably submits to the nonexclusive jurisdiction of any Federal or state court
  sitting in Utah, over any suit, action or proceeding arising out of or relating to this Note. The Borrower
  irrevocably waives, to the fullest extent it may effectively do so under applicable law, any objection ~ may
  now or hereafter have to the laying of the venue of any such suit, action or proceeding brought in any
  such court and any claim that the same has been brought in an inconvenient forum. The Borrower
  hereby consents to any and all process which may be served in any such suit, action or proceeding, (i) by
  mailing a copy thereof by registered and ceMied mail, postage prepaid, retum receipt requested, to the
  Borrower's, address shown below or as not~ied to the Lender and (ii) by serving the same upon the
  Borrower(s) in any other manner otherwise permitted by law, and agrees that such service shall in every
  respect be deemed effective service upon the Borrower.

         THE BORROWER AND THE LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND
  INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, (A)
  WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN


                                                                                Sugarloaf HOldings CR125253
                                                        4
                 Case 18-27705              Doc 15          Filed 10/17/18 Entered 10/17/18 17:05:40                Desc Main
<I   •   ,   •
                                                            Document      Page 35 of 182




                   CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS      OF THE BORROWER TO THE
                   LENDER, AND ALL MATTERS CONTEMPLATED       HEREBY AND DOCUMENTS EXECUTED IN
                   CONNECTION HEREWITH AND (B) AGREES NOT TO SEEK TO CONSOLIDATE         ANY SUCH
                   ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT BE, OR HAS NOT BEEN,
                   WAIVED. THE BORROWER AND THE LENDER EACH CERTIFIES THAT NEITHER THE LENDER
                   NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS REPRESENTED, EXPRESSLY
                   OR OTHERWISE, THAT THE LENDER WOULD NOT IN THE EVENT OF ANY SUCH PROCEEDING
                   SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.




                            Executed as of June 15, 2017.
                                                                  Borrower:

                                                                  sugarloaf,lI'ldings,   LLC


                                                                  By        IJ~~
                                                                          David J. Gray, anager

                                                                  1471 N. 900 West
                                                                  Lehi, Utah
                                                                  84043




                                                                                                  Sugarloaf Holdings CR125253
                                                                              5
                   livestock Operating line of Credit Note{2}
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document      Page 36 of 182




                                      Exhibit D




                                            19
4836-7704-4088, v. 1
Case 18-27705          Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                   Document      Page 37 of 182




                                  LOAN AND SECURITY AGREEMENT

        This LOAN AND SECURITY AGREEMENT (this "Agreement") is entered into as of June 15,
2017, between Sugarloaf     Holdings,     LLC, a Utah limited liability   company,   with its chief executive
office located at 1471 N. 900 West, Lehi, Utah          84043 (the "Borrower") and Bank of the West, a
California banking corporation, with an address of 6873 N West Avenue, Suite 102, Fresno, CA 93711
(the "Lender").


        FOR VALUE RECEIVED,             and in consideration   of the granting by the Lender of financial
accommodations to or for the benefit of Borrower, including without limitation respecting the Obligations
(as hereinafter defined), Borrower represents to and agrees with the Lender, as of the date hereof and as
of the date of each loan, credit and/or other financial accommodation, as follows:


                                                  1.      THE LOAN

1.1           Loan(sl. Lender agrees, from time to time, in its sole discretion, to make one or more
revolving loans, non-revolving loans or term loans (collectively, the "Loans") to or for the account of
Borrower, upon Borrower's request therefor, in such amounts as shall be mutually agreed upon, subject
to the terms and conditions set forth herein; provided there is no continuing uncured Event of Default (as
hereinafter defined). Loans shall be evidenced by one or more notes issued by Borrower in favor of the
Lender (collectively, and each a "Note"). This Agreement, each Note and any and all other documents,
substitutions, modifications, extensions, amendments or renewals executed and delivered in connection
with any of the foregoing are collectively hereinafter referred to as the "Loan Documents".

1.2          Loan Account(s). One or more accounts shall be opened on the books of Lender in which a
record will be kept of all Loans, and all payments thereon and other appropriate debits and credits as
provided by the Loan Documents.

1.3          Interest. Interest respecting the Loan(s) will be charged to Borrower on the principal amount
from time to time outstanding at the interest rate specified in the Note(s) in accordance with the terms of
the Note(s).

1.4          Recavment All loans and advances made respecting any Loan shall be payable to Lender
on or before the Expiration Date of the respective Note.

1.5          Authorized Persons; Advances. Any person duly authorized in writing by Borrower, or in the
absence of such a writing, the manager or managing member of Borrower, or any person otherwise
authorized in this paragraph, may request discretionary Loans hereunder, either orally or otherwise, but
the Lender at its option may require that all requests for Loans hereunder shall be in writing. The Lender
shall incur no liability to Borrower in acting upon any request referred to herein which the Lender believes
in good faith to have been made by an authorized person or persons. Each Loan hereunder may be
credited by Lender to any deposit account of Borrower with Lender or with any other bank with which
Borrower maintains a deposit account, or may be paid to Borrower (or as Borrower instructs) or may be
applied to any Obligations, as Lender may in each instance elect.

1.6         Periodic Statement. At the option of the Lender, Lender will render to Borrower a statement
of the Loan accounts, showing all applicable credits and debits. Each statement shall be considered
correct and to have been accepted by Borrower and shall be conclusively binding upon Borrower in

                                                                              Sugarloaf Holdings CR125253
Case 18-27705           Doc 15        Filed 10/17/18 Entered 10/17/18 17:05:40                    Desc Main
                                      Document      Page 38 of 182



respect of all charges, debits and credits of whatsoever nature contained therein respecting the Loans,
and the closing balance shown therein, unless Borrower notifies Lender in writing of any discrepancy
within 30 days from the mailing by Lender to Borrower of any such statement.

                                      2.        GRANT OF SECURITY INTEREST

2.1          Grant of Security Interest. In consideration of the Lender's extending credit and other
financial accommodations to or for the benefit of Borrower, Borrower hereby grants to the Lender a
security interest in, a lien on and pledge and assignment of the Collateral (as hereinafter defined). The
security interest granted by this Agreement is given to and shall be held by the Lender as security for the
payment and performance of all Obligations, including, without limitation, all amounts outstanding
pursuant to the Loan Documents.

2.2          Definitions. The following definitions shall apply to this Agreement:

      (a)   "Code" shall mean the Utah Uniform Commercial             Code, Section 70A-1-101 et.seq. as
            amended from time to time.

      (b)   "Collateral" shall mean all of Borrower's present and future right, title and interest in and to any
            and all of the personal property of Borrower whether such property is now existing or hereafter
            created, acquired or arising and wherever located from time to time, including without
            limitation:

            (i)      accounts;

            (ii)     chattel paper;

            (iii)    goods;

            (iv)     inventory;

            (v)      equipment;

            (vi)     farm products;

            (vii)    instruments;

            (viii)   investment property;

            (ix)     documents;

            (x)      commercial tort claims;

            (xi)     deposit accounts;

            (xii)    letter-of-credit rights;

            (xiii)   general intangibles;

            (xiv)    supporting obligations; and

            (xv)     records of, accession to and proceeds and products of the foregoing.

      (e)   "Debtors" shall mean Borrower's customers who are indebted to Borrower.



                                                                                Sugarloaf Holdings CR125253
                                                           2
Case 18-27705          Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                    Document      Page 39 of 182



   (d)     "Obligation(s)" shall mean, without limitation, all loans, advances, indebtedness, notes,
           liabilities, rate swap transactions, basis swaps, forward rate transactions, commodity swaps,
           commodity options, equity or equity index swaps, equity or equity index options, bond options,
           interest rate options, foreign exchange transactions, cap transactions, floor transactions, collar
           transactions, forward transactions, currency swap transactions, cross-currency rate swap
           transactions, currency options (provided, however, that if and only if Borrower is not an
           "eligible contract participant" (as defined in the Commodity Exchange Act (7 U.S.C. 3 1 et
           seq.) and any applicable rules, as amended), then to the extent applicable law prohibits such
           Borrower from entering into an agreement to secure any obligations in respect of a "swap" (as
           defined in the Commodity Exchange Act and any applicable rules, as amended, and referred
           to herein as a "Swap"), Obligations shall not include obligations of Borrower to Lender under
           any Swap) and amounts, liquidated or unliquidated, owing by Borrower to the Lender at any
           time, of each and every kind, nature and description, whether arising under this Agreement or
           otherwise, and whether secured or unsecured, direct or indirect (that is, whether the same are
           due directly by Borrower to the Lender; or are due indirectly by Borrower to the Lender as
           endorser, guarantor or other surety, or as borrower of obligations due third Persons which
           have been endorsed or assigned to the Lender, or otherwise), absolute or contingent, due or
           to become due, now existing or hereafter arising or contracted, including, without limitation,
           payment when due of all amounts outstanding respecting any of the Loan Documents. Said
           term shall also include all interest and other charges chargeable to Borrower or due from
           Borrower to the Lender from time to time and all costs and expenses referred to in this
           Agreement.

   (e)     "Person" or "party" shall mean        individuals,   partnerships,   corporations,   limited   liability
           companies and all other entities.

        All words and terms used in this Agreement other than those specifically defined herein shall
have the meanings accorded to them in the Code.

2.3            Ordinary Course of Business. The Lender hereby authorizes and permits Borrower to hold,
process, sell, use or consume in the manufacture or processing of finished goods, or otherwise dispose of
inventory for fair consideration, all in the ordinary course of Borrower's business, excluding, without
limitation, sales to creditors or in bulk or sales or other dispositions occurring under circumstances which
would or could create any lien or interest adverse to the Lender's security interest or other right hereunder
in the proceeds resulting therefrom. The Lender also hereby authorizes and permits Borrower to receive
from the Debtors all amounts due as proceeds of the Collateral at Borrower's own cost and expense, and
also liability, if any, subject to the direction and control of the Lender at all times; and the Lender may at
any time, without cause or notice, and whether or not an Event of Default has occurred or demand has
been made, terminate all or any part of the authority and permission herein or elsewhere in this
Agreement granted to Borrower with reference to the Collateral, and notify Debtors to make all payments
due as proceeds of the Collateral to the Lender. Until Lender shall otherwise notify Borrower, all
proceeds of and collections of Collateral shall be retained by Borrower and used solely for the ordinary
and usual operation of Borrower's business. From and after notice by Lender to Borrower, all proceeds of
and collections of the Collateral shall be held in trust by Borrower for Lender and shall not be commingled
with Borrowe~s other funds or deposited in any Lender account of Borrower; and Borrower agrees to
deliver to Lender on the dates of receipt thereof by Borrower, duly endorsed to Lender or to bearer, or
assigned to Lende(, as may be appropriate, all proceeds of the Collateral in the identical form received by
Borrower.

2.4           Allowances. Absent an Event of Default Borrower may grant such allowances or other
adjustments to Debtors (exclusive of extending the time for payment of any item which shall not be done
without first obtaining the Lender's written consent in each instance) as Borrower may reasonabiy deem
to accord with sound business practice, including, without limiting the generality of the foregoing,
accepting the return of all or any part of the inventory.




                                                                                Sugarloaf Holdings CR125253
                                                          3
Case 18-27705           Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                     Document      Page 40 of 182



2.5           Records. Borrower shall hold its books and records relating to the Collateral segregated from
all Borrower's other books and records in a manner satisfactory to the Lender; and shall deliver to the
Lender from time to time promptly at its request all invoices, original documents of title, contracts, chattel
paper, instruments and any other writings relating thereto, and other evidence of performance of
contracts, or evidence of shipment or delivery of the merchandise or of the rendering of services; and
Borrower will deiiver to the Lender promptly at the Lender's request from time to time additional copies of
any or all of such papers or writings, and such other infomnation with respect to any of the Collaterai and
such schedules of inventory, schedules of accounts and such other writings as the Lender may in its sole
discretion deem to be necessary or effectual to evidence any loan hereunder or the Lender's security
interest in the CollateraL

2.6         Legends. Borrower shall promptly make, stamp or record such entries or legends on
Borrower's books and records or on any of the Collateral (including, without limitation, chattel paper) as
Lender shall request from time to time, to indicate and disclose that Lender has a security interest in such
CollateraL

2.7           Inspection. The Lender, or its representatives, at any time and from time to time, shall have
the right at the sole cost and expense of Borrower, and Borrower will permit the Lender and/or its
representatives: (a) to examine, check, make copies of or extracts from any of Borrower's books, records
and files (including, without limitation, orders and original correspondence); (b) to perform field exams or
otherwise inspect and examine the Collateral and to check, test or appraise the same as to quality,
quantity, value and condition; and (c) to verify the Coliateral or any portion or portions thereof or
Borrower's compliance with the provisions of this Agreement.

                                3.       REPRESENTATIONS AND WARRANTIES

3.1           Organization and Qualification.   Borrower is a duly organized and validly existing limited
iiability company under the laws of the State of its fomnation, with the exact legal name set forth in the first
paragraph of this Agreement. Borrower is in good standing under the laws of said State, has the power to
own its property and conduct its business as now conducted and as currently proposed to be conducted,
is duly qualified to do business under the laws of each state where the nature of the business done or
property owned requires such qualification, and, where necessary to maintain Borrower's rights and
privileges, has complied with the fictitious name statute of every jurisdiction in which Borrower is doing
business.

3.2          Reliance. Each warranty, representation, covenant, obligation and agreement contained in
this Agreement shall be conclusively presumed to have been relied upon by the Lender regardless of any
investigation made or information possessed by the Lender and shall be cumulative and in addition to any
other warranties, representations, covenants and agreements which Borrower now or hereafter shall give,
or cause to be given, to the Lender.

3.3          Related Parties. Borrower has no interest in any entities other than as previously specifically
consented to in writing by the Lender, if any, and Borrower has never consolidated, merged or acquired
substantially all of the assets of any other Person other than as previously specifically consented to in
writing by the Lender, if any.

3.4         Limited Liability Comoanv Records.        Borrower's certificate of organization, articles of
organization or other charter document and all amendments thereto have been duly filed and are in
proper order. All members of Borrower are properly reflected on all books and records of Borrower,
including but not limited to its operating agreement, minute books, bylaws and books of account, all of
which are accurate and up to date and will be so maintained.

3.5             Title to Properties' Absence of Liens. Borrower has good and clear record and marketable
title to all of its properties and assets, and all of its properties and assets including the Collateral are free
and clear of all mortgages, liens, pledges, charges, encumbrances and setoffs, other than the security



                                                                                Sugarloaf Holdings CR 125253
                                                            4
Case 18-27705           Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                     Document      Page 41 of 182



interest therein granted to the Lender and those mortgages, deeds of trust, leases of personal property
and security interests previously specifically consented to in writing by the Lender.

3.6          Places of Business. Borrower's chief executive office is correctly stated in the preamble to
this Agreement, and Borrower shall, during the term of this Agreement, keep the Lender currently and
accurately informed in writing of each of its other places of business, and shall not change the location of
such chief executive office or open or close, move or change any existing or new place of business
without giving the Lender at least 30 days prior written notice thereof.

3.7        Valid Obligations. The execution, delivery and performance of the Loan Documents have
been duly authorized by all necessary action and each represents a legal, valid and binding obligation of
Borrower and is fully enforceable according to its terms, except as limited by equity or laws relating to the
enforcement of creditors' rights.

3.8          Fictitious Trade Styles. There are no fictitious trade styles, fictitious trade names, assumed
business names or trade names (defined herein as "Trade Name") used by Borrower in connection with
its business operations. Borrower shall notify the Lender not less than 30 days prior to effecting any
change in the matters described herein or prior to using any other Trade Name at any future date,
indicating the Trade Name and State(s) of its use.

3.9         Conflicts. There is no provision in Borrower's organizational or charter documents, if any, or
in any indenture, contract or agreement to which Borrower is a party which prohibits, limits or restricts the
execution, delivery or performance of the Loan Documents.

3.10        Governmental Approvals. The execution, delivery and performance of the Loan Documents
does not require any approval of or filing with any governmental agency or authority.

3.11         Litigation etc. Except as otherwise disclosed to Lender in writing, there are no actions,
claims or proceedings pending or to the knowledge of Borrower threatened against Borrower which might
materially adversely affect the ability of Borrower to conduct its business or to payor perform the
Obligations.

3.12          Accounts and Contract Rights. All accounts arise out of legally enforceable and existing
contracts, and represent unconditional and undisputed bona fide indebtedness by a Debtor, and are not
and will not be subject to any discount (except such cash or trade discount as may be shown on any
invoice, contract or other writing delivered to the Lender). No contract right, account, general intangible
or chattel paper is or will be represented by any note or other instrument, and, unless the Lender agrees
otherwise, no contract right, account or general intangible is, or will be represented by any conditional or
installment sales obligation or other chattel paper, except such instruments or chattel paper as have been
or immediately upon receipt by Borrower will be delivered to the Lender (duly endorsed or assigned),
such delivery, in the case of chattel paper, to include all executed copies except those in the possession
of the installment buyer and any security for or guaranty of any of the Collateral shall be delivered to the
Lender immediately upon receipt thereof by Borrower, with such assignments and endorsements thereof
as the Lender may request.

3.13         Tille to Collateral. At the date hereof Borrower is (and as to Collateral that Borrower may
acquire after the date hereof, will be) the lawful owner of the Collateral, and the Collateral and each item
thereof is, will be and shall continue to be free of all restrictions, liens, encumbrances or other rights, title
or interests (other than the security interest therein granted to the Lender), credits, defenses,
recoupments, set-offs or counterclaims whatsoever. Borrower has and will have full power and authority
to grant to the Lender a security interest in the Collateral and Borrower has not transferred; assigned,
sold, pledged, encumbered, subjected to lien or granted any security interest in, and will not transfer,
assign, sell (except sales or other dispositions in the ordinary course of business in respect to inventory
as expressly permitted in this Agreement), pledge, encumber, subject to lien or grant any security interest
in any of the Collateral (or any of Borrower's right, title or interest therein), to any Person other than the



                                                                                Sugarloaf Holdings CR125253
                                                            5
Case 18-27705          Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                      Desc Main
                                    Document      Page 42 of 182



Lender. The Collateral is and will be valid and genuine in all respects. Borrower will warrant and defend
the Lender's right to and interest in the Collateral against all claims and demands of all Persons
whatsoever.

3.14         Location of Collateral. Except for sale, processing, use, consumption or other disposition in
the ordinary course of business, Borrower will keep all farm products consisting of crops, livestock or
feed, inventory and equipment only at locations specified in this Agreement or specified to the Lender in
writing. Borrower shall, during the term of this Agreement, keep its records concerning the Collateral,
including originals of all chattel paper (unless Lender requires Borrower to deliver originals of chattel
paper to Lender), at the address set forth in this Agreement, and shall keep the Lender currently and
accurately informed in writing of each location where Borrower's records relating to its accounts and
contract rights, respectively, are kept, and shall not remove such records or any of them to another
location without giving the Lender at least 30 days prior written notice thereof.

3.15         Third Parties. The Lender shall not be deemed to have assumed any liability or responsibility
to Borrower or any third Person for the correctness, validity or genuineness of any instruments or
documents that may be released or endorsed to Borrower by the Lender (which shall automatically be
deemed to be without recourse to the Lender in any event) or for the existence, character, quantity,
quality, condition, value or delivery of any goods purporting to be represented by any such documents;
and the Lender, by accepting such security interest in the Collateral, or by releasing any Collateral to
Borrower, shall not'be deemed to have assumed any obligation or liability to any supplier or Debtor or to
any other third party, and Borrower agrees to indemnify and defend the Lender and hold it harmless in
respect to any claim or proceeding arising out of any matter referred to in this paragraph.

3.16         Payment of Accounts. Each account or other item of Collateral, other than inventory and
equipment, will be paid in full on or before the date shown as its due date in the schedule of Collateral, in
the copy of the invoice(s) relating to the account or other Collateral or in contracts relating thereto. Upon
any suspension of business, assignment or trust mortgage for the benefit of creditors, dissolution, petition
in receivership or under any chapter of the Bankruptcy Code as amended from time to time by or against
any Debtor, any Debtor becoming insolvent or unable to pay its debts as they mature or any other act of
the same or different nature amounting to a business failure, Borrower will immediately notify the Lender
thereof.

3.17         Water. As of the date of this Agreement, sufficient water is available and is projected to be
available, from verifiable surface and ground water sources as described in the most recent budget
submitted by Borrower to Lender, if Borrower is required to submit a budget, or to conduct operations
materially similar to prior years' operations as evidenced by information provided by any Borrower to the
Lender. Borrower has filed with all governmental agencies, all notices and other documents required
under Federal, state and local laws and regulations in connection with the supply of water for and use of
water in Borrower's operations.

3.16         Taxes. Borrower has filed all Federal, state and other tax returns required      to be filed (except
for such returns for which current and valid extensions have been filed), and all taxes,       assessments and
other governmental charges due from Borrower have been fully paid. Borrower has               established on its
books reserves adequate for the payment of all Federal, state and other tax liabilities (if   any).

3.19        Use of Proceeds. No portion of any loan is to be used for (i) the purpose of purchasing or
carrying any "margin security" or "margin stock" as such terms are used in Regulations U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R. 221 and 224 or (ii) primarily personal,
family or household purposes. The Collateral is not used or acquired primarily for personal, family or
household purposes.

3.20      Environmental. As of the date hereof neither Borrower nor any of Borrower's agents,
employees or independent contractors (1) have caused or are aware of a release or threat of release of
Hazardous Materials (as defined herein) on any of the premises or personal property owned or controlled



                                                                              Sugarloaf Holdings CR125253
                                                           6
Case 18-27705           Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                     Document      Page 43 of 182



by Borrower ("Controlled Property") or any property abutting Controlled Property ("Abutting Property"),
which could give rise to liability under any Environmental Law (as defined herein) or any other Federal,
state or local law, rule or regulation; (2) have arranged for the transport of or transported any Hazardous
Materials in a manner as to violate, or result in potential liabilities under, any Environmental Law; (3) have
received any notice, order or demand from the Environmental Protection Agency or any other Federal,
state or local agency under any Environmental Law; (4) have incurred any liability under any
Environmental Law in connection with the mismanagement, improper disposal or release of Hazardous
Materials; or (5) are aware of any inspection or investigation of any Controlled Property or Abutting
Property by any Federal, state or local agency for possible violations of any Environmental Law.

          To the best of Borrower's knowledge, neither Borrower, nor any prior owner or tenant of any
Controlled Property, committed or omitted any act which caused the release of Hazardous Materials on
such Controlled Property which could give rise to a lien thereon by any Federal, state or local
government. No notice or statement of claim or lien affecting any Controlled Property has been recorded
or filed in any public records by any Federal, state or local government for costs, penalties, fines or other
charges as to such property. All notices, permits, licenses or similar authorizations, if any, required to be
obtained or filed in connection with the ownership, operation, or use of the Controlled Property, including
without limitation, the past or present generation, treatment, storage, disposal or release of any
Hazardous Materials into the environment, have been duly obtained or filed.

         Borrower agrees to indemnify and hold the Lender harmless from all liability, loss, cost, damage
and expense, including attorney fees and costs of litigation, arising from any and all of its violations of any
Environmental Law (including those arising from any lien by any Federal, state or local government
arising from the presence of Hazardous Materials) or from the presence of Hazardous Materials located
on or emanating from any Controlled Property or Abutting Property whether existing or not existing and
whether known or unknown at the time of the execution hereof and regardless of whether or not caused
by, or within the control of Borrower. Borrower further agrees to reimburse Lender upon demand for any
costs incurred by Lender in connection with the foregoing. Borrower agrees that its obligations hereunder
shall be continuous and shall survive the repayment of all debts to Lender and shall continue so long as a
valid claim may be lawfully asserted against the Lender. Borrower agrees to conduct its operations and
keep and maintain all of its property in compliance with all applicable Environmental Laws and, upon the
written request of the Lender, Borrower shall submit to the Lender, at Borrower's sole cost and expense,
at reasonable intervals, a report providing the status of any environmental, health or safety compliance,
hazard or liability.

          The term "Hazardous Materials" includes but is not limited to any and all substances (whether
solid, liquid or gas) defined, listed, or otherwise classified as pollutants, hazardous wastes, hazardous
substances, hazardous materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Law or that may have a negative impact on human health or
the environment, including but not limited to petroleum and petroleum products, asbestos and asbestos-
containing materials, polychlorinated biphenyls, lead, radon, radioactive materials, flammables and
explosives.

         The term "Environmental Law" means any present and future Federal, state and local laws, statutes,
ordinances, rules, regulations and the like, as well as common law, relating to protection of human health or
the environment, relating to Hazardous Materials, relating to liability for or costs of remediation or prevention
of releases of Hazardous Materials or relating to liability for or costs of other actual or threatened danger to
human hea~h or the environment. The term "Environmental Law" includes, but Is not Iimtted to, the following
statutes, as amended, any successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing similar issues:               the
Comprehensive Environmental Response, Compensation and Liability Act; the Emergency Planning and
Community Right-to-Know Act; the Hazardous Materials Transportation Act; the Resource Conservation and
Recovery Act (including but not limited to Subtitle I relating to underground storage tanks); the Solid Waste
Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the National Environmental Policy


                                                                                Sugarloaf Holdings CR125253
                                                            7
Case 18-27705          Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                    Desc Main
                                   Document      Page 44 of 182



Act; and the River and Harbors Appropriation Act

                                              4.       COVENANTS

4.1         Payments and Performance. Borrower will duly and punctually pay all Obligations becoming
due to the Lender and will duly and punctually perform all Obligations on its part to be done or performed
under this Agreement

4.2           Books and Records: Inspection. Borrower will at all times keep proper books of account in
which full, true and correct entries will be made of its transactions in accordance with generally accepted
accounting principles, consistently applied and which are, in the opinion of a Certified Public Accountant
acceptable to Lender, adequate to determine fairly the financial condition and the results of operations of
Borrower. Borrower will at all reasonable times make its books and records available in its offices for
inspection, examination and duplication by the Lender and the Lender's representatives and will permit
inspection of the Collateral and all of its properties by the Lender and the Lender's representatives.
Borrower will from time to time furnish the Lender with such information and statements as the Lender
may request in its sole discretion with respect to the Obligations or the Lender's security interest in the
Collateral. Borrower shall, during the term of this Agreement, keep the Lender currently and accurately
informed in writing of each location where Borrower's records relating to its accounts and contract rights
are kept, and shall not remove such records to another location without giving the Lender at least 30 days
prior written notice thereof.

4.3         Financial Statements of Sugarloaf Holdings, LLC. Sugarloaf Holdings, LLC will deliver or
cause to be delivered to Lender in form and detail satisfactory to Lender:

   (a)     Not later than 120 days after the end of Sugarloaf Holdings, LLC's fiscal year, a copy of the
           annual financial report of Sugarloaf Holdings, LLC, or such year, compiled by a firm of certified
           public accountants acceptable to Lender.

   (b)     Not later than 30 days after filing, a copy of Sugarloaf Holdings, LLC's federal income tax
           returns filed for such year.

   (c)     Not later than 60 days after the end of each fiscal year, a twelve month projection of the
           Sugarloaf Holdings, LLC's operations, including livestock and crop budgets in form and
           substance satisfactory to the Lender.

4.4          Financial Statements of Gray Holdings Corp..      Borrower will cause Gray Holdings Corp. to
deliver to Lender in form and detail satisfactory to Lender:

   (a)     Not later than 120 days after the end of Gray Holdings Corp.'s fiscal year, a copy of the annual
           financial report of Gray Holdings Corp. for such year, or if an individual, Gray Holdings Corp.'s
           personal financial statement

   (b)     Not later than 30 days after filing, a copy of Gray Holdings Corp.'s federal income tax returns
           filed for such year.

4.5          Financial Statements of David J. Gray.      Borrower will cause David J. Gray to deliver to
Lender in form and detail satisfactory to Lender:

   (a)     Not later than 120 days after the end of each calendar year, a copy of the annual financial
           report of David J. Gray for such year, or if an individual, David J. Gray's personal financial
           statement

   (b)     Not later than 30 days after filing, a copy of David J. Gray's federal income tax returns filed for
           such year.


                                                                              Sugarloaf Holdings CR125253
                                                          8
Case 18-27705          Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                   Desc Main
                                   Document      Page 45 of 182



4.6          Financial Statements of Pahvanl Eguily. LLC. Borrower will cause Pahvant Equily, LLC to
deliver 10 Lender in form and detail satisfactory 10 Lender:

      (al   Not later than 120 days after the end of Pahvanl Equity, LLC's fiscal year, a copy of the
            annual financial report of Pahvant Equity, LLC for such year, or if an individual, Pahvanl
            Equity, LLC's personal financial statement.

      (b)   Not later than 30 days after filing, a copy of Pahvant Equily, LLC's federal income lax returns
            filed for such year.

4.7         Additional Financial Information. Borrower will furnish 10 Lender:

      (al   not later than 30 days after the end of each quarter, Borrower's livestock position report as of
            the end of such quarter, in the form attached hereto as Exhibit "A" and incorporaled herein by
            reference;

      (b)   from time to time, such financial data and information aboul Borrower as Lender may
            reasonably request; and

      (cl   any financial data and infonmation aboul any guarantors of the Obligalions as Lender may
            reasonably request.

4.8         Conduct of Business. Borrower will mainlain its existence in good standing and comply with
all laws and regulalions of the United Slates and of any stale or stales lhereof and of any political
subdivision thereof, and of any governmental aulhorily which may be applicable to il or to ils business;
provided thaI this covenant shall nol apply to any lax, assessmenl or charge which is being conlested in
good faith and with respect to which reserves have been eslablished and are being maintained.

4.9          Notice to Debtors. Borrower agrees, at the request of the Lender, to notify all or any of lhe
Debtors in wriling of the Lender's security interest in the Collateral in whatever manner the Lender
requests and, hereby aulhorizes the Lender to notify all or any of lhe Debtors of the Lender's securily
interest in Borrower's accounts at Borrower's expense.

4.10        Contact with Accountant. Borrower hereby aulhorizes the Lender to direclly conlact and
communicale with any accountant employed by Borrower in connection with the review and/or
mainlenance of Borrower's books and records or preparation of any financial reports delivered by or at
lhe request of Borrower to Lender.

4.11         Operating and Deposit Accounls. Borrower shall maintain ils primary business depository
relationship wilh the Lender, including general, operating and adminislrative deposit accounts and cash
management services.

4.12          Evidence of Water Availability. At such limes as lhe Lender may request, Borrower to
deliver to the Lender a certificate stating that the amount of water available and projected 10 be available
is sufficient 10 conduct operations as described in the most recent budgel submitted by Borrower to
Lender, if Borrower is required to submit a budget materially similar to prior years' operations, as
evidenced by information provided by Borrower to the Lender. Such certificate shall be signed, at the
Lender's oplion, either (i) by Borrower or by an independent lhird party, such as an officer of Borrower's
water district or other supplier of waler, or (ii) by a water resources engineer's detenmination of a
dependable yield of water rights compared 10crop waler demand.

4.13        Lender's Right to Direct Proceeds Payments to Lender. Immediately upon request by
Lender, which request may be made at any time at Lender's sole discretion, and continuing until nolified
otherwise by Lender, Borrower shall instruct any dairy, packing planl, or other buyer or processor in the
ordinary course of business of fanm products produced by Borrower to make all future payments for


                                                                             Sugarloaf Holdings CR125253
                                                          9
Case 18-27705          Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                   Desc Main
                                   Document      Page 46 of 182



product purchased by, or delivered to, such processor or buyer in the ordinary course of business directly
to Lender as directed by Lender. Thereafter, and until Lender notifies Borrower otherwise, Borrower shall
not accept any payment made by a buyer or processor in the ordinary course of business of Borrower's
farm products. Any such payment received by Borrower contrary to Lender's instructions shall be held in
trust by Borrower for the benefit of Lender, and shall be immediately delivered or paid to Lender.

4.14         Taxes. Borrower will promptly pay all real and personal property taxes, assessments and
charges and all franchise, income, unemployment, retirement benefits, withholding, sales and other taxes
assessed against it or payable by it before delinquent; provided that this covenant shall not apply to any
tax assessment or charge which is being contested in good faith and with respect to which reserves have
been established and are being maintained. The Lender may, at its option, from time to time, discharge
any taxes, liens or encumbrances of any of the Collateral, and Borrower will pay to the Lender on demand
or the Lender in its sole discretion may charge to Borrower all amounts so paid or incurred by it.

4.15          Maintenance. Borrower will keep and maintain the Collateral and its other properties, if any,
in good repair, working order and condition. Borrower will immediately notify the Lender of any loss or
damage to or any occurrence which would adversely affect the value of any Collateral. The Lender may,
at its option, from time to time, take any other action that the Lender may deem proper to repair, maintain
or preserve any of the Collateral, and Borrower will pay to the Lender on demand or the Lender in its sole
discretion may charge to Borrower all amounts so paid or incurred by it.

4.16         Insurance. Borrower will maintain in force property and casualty insurance on all Collateral
and any other property of Borrower, if any, against risks customarily insured against by companies
engaged in businesses similar to that of Borrower containing such terms and written by such companies
as may be satisfactory to the Lender, such insurance to be payable to the Lender as its interest may
appear in the event of loss and to name the Lender as insured pursuant to a standard loss payee clause;
no loss shall be adjusted thereunder without the Lender's approval; and all such policies shall provide that
they may not be canceled without first giving at least 30 days written notice of cancellation to the Lender.
In the event that Borrower fails to provide evidence of such insurance, the Lender may, at its option,
secure such insurance and charge the cost thereof to Borrower. At the option of the Lender, all insurance
proceeds received from any loss or damage to any of the Collateral shall be applied either to the
replacement or repair thereof or as a payment on account of the Obligations.            From and after the
occurrence of an Event of Default, the Lender is authorized to cancel any insurance maintained
hereunder and apply any returned or unearned premiums, all of which are hereby assigned to the Lender,
as a payment on account of the Obligations.

4.17         Notification of Default. Immediately upon becoming aware of the existence of any condition
or event which constitutes an Event of Default, or any condition or event which would upon notice or
lapse of time, or both, constitute an Event of Default, Borrower shall give Lender written notice thereof
specifying the nature and duration thereof and the action being or proposed to be taken with respect
thereto.

4.18          Material Notices. Borrower shall give the Lender prompt written notice of any and all (i)
litigation, arbitration or administrative proceedings to which Borrower is a party or which affects the
Collateral; (ii) other matters which have resulted in, or might result in a material adverse change in the
Collateral or the financial condition or business operations of Borrower, and (iii) any enforcement,
cleanup, removal or other governmental or regulatory actions instituted, completed or threatened against
Borrower or any of its properties.

4.19        Pension Plans. With respect to any pension or benefit plan maintained by Borrower, or to
which Borrower contributes ("Plan"), the benefits under which are guarantied, in whole or in part, by the
Pension Benefit Guaranty Corporation created by the Employee Retirement Income Security Act of 1974,
P.L. 93-406, as amended ("ERISA") or any governmental authority succeeding to any or all of the
functions of the Pension Benefit Guaranty Corporation ("Pension Benefit Guaranty Corporation"),
Borrower will (a) fund each Plan as required by the provisions of Section 412 of the Internal Revenue



                                                                             Sugarloaf Holdings CR125253
                                                         10
Case 18-27705             Doc 15    Filed 10/17/18 Entered 10/17/18 17:05:40                    Desc Main
                                    Document      Page 47 of 182



Code of 1986, as amended; (b) cause each Plan to pay all benefits when due; (c) furnish Lender (i)
promptly with a copy of any notice of each Plan's termination sent to the Pension Benefit Guaranty
Corporation (ii) no later than the date of submission to the Department of Labor or to the Internal
Revenue Service, as the case may be, a copy of any request for waiver from the funding standards or
extension of the amortization periods required by Section 412 of the Internal Revenue Code of 1986, as
amended and (iii) notice of any Reportable Event as such term is defined in ERISA; and (d) subscribe to
any contingent liability insurance provided by the Pension Benefit Guaranty Corporation to protect against
employer liability upon termination of a guarantied pension plan, if available to Borrower.

4.20          Definitions and/or Financial Covenants. The following Definitions will apply to this Agreement
and Borrower will at all times or during or at the end of any fiscal period (as applicable) comply with all of
the financial covenants in this section, if any.

   (a)     Definitions.

           (i)      "Current Portion of Long-Term Debt Prior Period" shall mean, for any period, the prior
           year-end scheduled principal or capital lease payments required to be paid during the
           applicable period.

           (ii)    "Cash Flow" shall mean the sum of Net Income and exclusive of extraordinary gains
           plus depreciation and amortization expense minus dividends and distributions.

           (iii)     "Current Assets" shall mean current assets as determined in accordance with GAAP,
           less all amounts due from affiliates, officers or employees.

           (iv)     "Current Liabilities" shall mean current liabilities as in accordance        with GAAP,
           including any negative cash balance on Borrower's financial statements.

           (v)     "Debt" shall mean all liabilities of Borrower, or any Borrower, as applicable, less
           Subordinated Liabilities, if any.
           i
           (vi)     "GAAP" shall mean generally accepted accounting principles in effect from time to
           time in the United States.

            (vii)    "Liabilities" shall mean (a) all indebtedness for borrowed money or for the deferred
            purchase price of property or services, and all obligations under leases which are or should
            be, under GAAP, recorded as capital leases, in respect of which a Person is directly or
            contingently liable as borrower, guarantor, endorser or otherwise, or in respect of which a
            Person otherwise assures a creditor against loss, (b) all obligations for borrowed money or for
            the deferred purchase price of property or services secured by (or for which the holder has an
            existing right, contingent or otherwise, to be secured by) any lien upon property (including
            without limitation accounts receivable and contract rights) owned by a Person, whether or not
            such Person has assumed or become liable for the payment thereof, and (c) all other liabilities
            and obligations which would be classified in accordance with GAAP as liabilities on a balance
            sheet or to which reference should be made in footnotes thereto.

            (viii)    "Net Income" shall mean, for any period, all income actually paid in cash or accrued
            less all expenses and other charges for such period, determined in accordance with GAAP.

            (ix)      "Permitted Liens" shall mean: (i) liens and security interests securing Total Funded
            Indebtedness owed by Borrower to the Lender; (ii) liens for taxes, assessments or similar
            charges not yet due; (iii) liens of materialmen, mechanics, warehousemen, or carriers or other
            like liens arising in the ordinary course of business and securing obligations which are not yet
            delinquent; (iv) purchase money liens or purchase money security interests upon or in any
            property acquired or held by any Borrower in the ordinary course of business to secure Senior



                                                                              Sugarloaf Holdings CR125253
                                                          11
Case 18-27705          Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                    Desc Main
                                    Document      Page 48 of 182



           Funded Indebtedness outstanding on the date hereof or permitted to be incurred herein; (v)
           liens and security interests which, as of the date hereof, have been disclosed to and approved
           by the Lender in writing; and (vi) those liens and security interests which in the aggregate
           constitute an immaterial and insignificant monetary amount with respect to the net value of
           Borrower's assets.

           (x)       "Subordinated Liabilities" shall mean as of the date of determination thereof, all
           Liabilities which have been subordinated in writing to the obligations owing to the Lender on
           terms and conditions acceptable to the Lender.

           (xi)      "Senior Funded Indebtedness" shall mean, as of the date of determination thereof, all
           borrowed money as reflected in the most recent financial statements in the form required by
           this Agreement, if any, excluding all such borrowed money that has been subordinated to the
           satisfaction of Lender.

           (xii)    "Effective Tangible Net Worth" shall mean Borrowe~s stated net worth plus
           Subordinated Liabilities but less all intangible assets of Borrower (i.e. goodwill, trademarks,
           patents, copyrights, organization expense, covenants not to compete and other similar
           intangibles items including, but not limited to, investments and/or advances in all amounts due
           from affiliates, officers or employees).

           (xiii)   "Total Funded Indebtedness" shall mean, as of the date of determination thereof, all
           borrowed money as reflected in the most recent financial statements in the form required by.
           this Agreement, if any.

           (xiv)     "Working Capital" shall mean the sum of Current Assets minus the sum of Current
           Liabilities.

   (b)     Working Capital.     Borrower shall maintain a minimum Working Capital of not less than
           $500,000.00.

   (c)     Debt to Effective Tangible Net Worth. Borrower shall maintain a ratio of Debt to Effective
           Tangible Net Worth of not more than 2.50 to 1.0.

   (d)     Cash Flow to Current Portion of Long-Term Debt. Borrower shall maintain a ratio of Cash
           Flow to Current Portion of Long-Term Debt Prior Period of not less than 1.25 to 1.0, measured
           at each fiscal year-end.

4.21        Limitations on Senior Funded Indebtedness. Borrower shall not, after the date hereof, create,
incur or assume, directly or indirectly, any additional Senior Funded Indebtedness other than Senior
Funded Indebtedness owed or to be owed to Lender.

4.22          Loans or Advances. Borrower shall not make any loans or advances to any individual,
partnership, corporation, limited liability company, trust, or other organization or Person, including without
limitation its officers and employees; provided, however, that Borrower may make advances to its
employees, including its members, officers, with respect to expenses incurred or to be incurred by such
employees in the ordinary course of business which expenses are reimbursable by Borrower; and
provided further, however, that Borrower may extend credit in the ordinary course of business in
accordance with customary trade practices.

4.23         Investments.    Borrower shall not make investments in, or advances to, any individual,
partnership, corporation, limited liability company, trust or other organization or Person other than as
previously specifically consented to in writing by the Lender. Borrower will not purchase or otherwise
invest in or hold securities, nonoperating real estate or other nonoperating assets or purchase all or




                                                                              Sugarloaf Holdings CR 125253
                                                          12
Case 18-27705           Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                    Document      Page 49 of 182



substantially all the assets of any entity other than as previously specifically consented to in writing by the
Lender.

4.24          Mergers and Consolidation. Borrower shall not liquidate or dissolve, merge or consolidate
with or into, or acquire any other business organization.

4.25          Loan-to-Livestock Collateral Value Ratio. Borrower agrees that so long as there are any
outstanding balances under any livestock note provided to Borrower by the Lender under this Agreement,
the ratio of the sum of combined outstanding balances under such note(s) plus all amounts due others for
livestock to the Livestock Collateral Value shall not be greater than 65% (the "Loan-to-Livestock Collateral
Value Ratio"). To the extent that such Loan-to-Livestock Collateral Value Ratio is not maintained,
Borrower shall promptly, upon the Lender's request, make a payment to the Lender in an amount
sufficient to reduce the outstanding principal balance under such livestock note(s) so that a Loan-to-
Livestock Collateral Value Ratio .no greater than 65% is reinstated and maintained. The term "Livestock
Collateral Value" shall mean the value of the livestock in which the Lender has a security interest, such
value to be determined by the Lender in its sole discretion based upon Borrower's position reports
submitted to Lender and/or appraisal satisfactory to the Lender.

4.26      Repurchase Member Interest. Borrower shall not purchase or repurchase, in whole or in part,
any member's interest.

4.27       LLC Withdrawal and Distribution. Borrower shall not permit the withdrawal of any member or
make any distribution (in cash, in kind or otherwise) to any members.

4.28           Capital Expenditures. Except for the purchase of breeding stock, Borrower shall not, directly
or indirectly, make or commit to make capital expenditures by lease, purchase, or otherwise, except in the
ordinary and usual course of business for the purpose of replacing machinery, equipment or other
personal property which, as a consequence of wear, duplication or obsolescence, is no longer used or
necessary in Borrowe~s business, provided, however, that so long as no Event of Default shall have
occurred and be continuing or would occur after giving effect to the following expenditures, Borrower may
make capital expenditures in' the ordinary course of business in an amount not to exceed $300,000.00
during any fiscal year.

4.29         Sale of Assets. Borrower shall not sell, lease or otherwise dispose of any of its assets,
except in the ordinary course of business and except for the purpose of replacing machinery, equipment
or other personal property which, as a consequence of wear, duplication or obsolescence, is no longer
used or necessary in Borrower's business, provided that full, fair and reasonable consideration is received
therefor; provided, however, in no event shall Borrower sell, lease or otherwise dispose of any equipment
purchased with the proceeds of any loans made by the Lender.

4.30         Liens and Encumbrances. Borrower shall not create, assume or permit to exist any security
interest, encumbrance, mortgage, deed of trust, or other lien (including, but not limited to, a lien of
attachment, judgment or execution) affecting any of Borrower's properties, or execute or allow to be filed
any financing statement or continuation thereof affecting any of such properties, except for Permitted
Liens or as otherwise provided in this Agreement.

4.31           Other Business. Borrower shall not engage in any business other than the business in which
it is currently engaged or a business reasonably allied thereto.

4.32        Change of Name, etc. Borrower shall not change its legal name or the State or the type of its
formation, without giving the Lender at least 30 days prior written notice thereof.

4.33         Compensation of Employees.         Borrower shall compensate its employees for services
rendered at an hourly rate at least equal to the minimum hourly rate prescribed by any applicable federal
or state law or regulation.


                                                                               Sugarloaf Holdings CR125253
                                                           13
Case 18-27705            Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40                    Desc Main
                                    Document      Page 50 of 182



4.34         Payment of Obligations and Taxes. Borrower shall make timely payment of all assessments
and taxes and all of its liabilities and obligations including, but not limited to, trade payables, unless the
same are being contested in good faith by appropriate proceedings with the appropriate court or
regulatory agency. For purposes hereof, Borrowe(s issuance of a check, draft or similar instrument
without delivery to the intended payee shall not constitute payment.

4.35         Location of Livestock. The livestock is not now and shall not at any time hereafter be kept
with a bailee or similar party without the Lender's prior written consent.

4.36        Care and Preservation of the Livestock. Borrower shall:


   (i)     Feed, care for, attend to, inoculate, water and perform or cause to be performed any other act
           or acts appropriate or necessary to care for, maintain, preserve and protect the livestock.

   (ii)    Milk, shear and perform or cause to be performed such other acts as are related to the
           livestock or to the products of the livestock (including, but not limited to, processing,
           preserving, protecting and storing such products.

   (iii)   Not commit or suffer to be committed any damage to or destruction of the livestock.

   (iv)    Permit the Lender and any of its agents, employees or representatives to enter upon the
           premises where the livestock is located at any reasonable time and from time to time for the
           purpose of examining and inspecting the livestock.

   (v)     Upon the Lender's request therefore, provide Lender with copies of all bills of sale for the
           livestock.

4.37        Inventory.

   (i)     Except as provided herein below, Borrower's inventory shall, at all times, be in Borrower's
           physical possession, or other location(s) acceptable to Lender, and shall not be held by others
           on consignment, sale on approval, or sale or return.

   (ii)    Borrower shall keep correct and accurate records.

   (iii)   All inventory shall be of good and merchantable quality, free from defects.

   (iv)    The inventory shall not at any time or times hereafter be stored with a bailee, warehouseman
           or similar party without the Lender's prior written consent and, in such event, Borrower will
           concurrently therewith cause any such bailee, warehouseman or similar party to issue and
           deliver to the Lender, in form acceptable to the Lender, warehouse receipts in the Lender's
           name evidencing the storage of inventory.

   (v)      Borrower shall, at any reasonable time and from time to time, allow Lender to have the right,
            upon demand, to inspect and examine inventory and to check and test the same as to quality,
            quantity, value and condition and Borrower agrees to reimburse the Lender for the Lender's
            reasonable costs and expenses in so doing.

4.38        Location and Maintenance of Eguipment.

   (i)      Borrower's equipment (the "Equipment") shall at all times be in Borrower's physical
            possession or other location(s) acceptable to Lender and shall not be held for sale or lease.




                                                                              Sugarloaf Holdings CR125253
                                                          14
Case 18-27705                Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                   Desc Main
                                          Document      Page 51 of 182



   (ii)           Borrower shall not secrete, abandon or remove, or permit the removal of, the Equipment, or
                  any part thereof, from Borrower's physical possession or other location(s) acceptable to
                  Lender or remove or permit to be removed any accessories now or hereafter placed upon the
                  Equipment

   (iii)          Upon the Lender's demand, Borrower shall immediately provide the Lender with a complete
                  and accurate description of the Equipment including, as applicable, the make, model,
                  identification number and serial number of each item of Equipment      In addition, Borrower
                  shall immediately notify the Lender of the acquisition of any new or additional Equipment or
                  the replacement of any existing Equipment and shall supply the Lender with, a complete
                  description of any such additional or replacement Equipment

   (iv)           Borrower shall, at Borrower's sole cost and expense, keep and maintain the Equipment in a
                  good state of repair and shall not destroy, misuse, abuse, illegally use or be negligent in the
                  care of the Equipment or any part thereof Borrower shall not remove, destroy, obliterate,
                  change, cover, paint, deface or alter the name plates, serial numbers, labels or other
                  distinguishing numbers or identification marks placed upon the Equipment or any part thereof
                  by or on behalf of the manufacturer, any dealer or rebuilder thereof, or the Lender. Borrower
                  shall not be released from any liability to the Lender hereunder because of any injury to or loss
                  or destruction of the Equipment Borrower shall allow the Lender and its representatives free
                  access to and the right to inspect the Equipment at all times and shall comply with the terms
                  and conditions of any leases covering the real property on which the Equipment is iocated and
                  any orders, ordinances, laws, regulations or rules of any federal, state or municipal agency or
                  authority having jurisdiction of such real property or the conduct of the business of the
                  Persons having control or possession of the Equipment

   (v)            The Equipment is not now and shall not at any time hereafter be so affixed to the real property
                  on which it is located as to become a fixture or a part thereof. The Equipment is now and shall
                  at all times hereafter be and remain personal property of Borrower

4.39       Post-Close Environmental Covenants, Not later than 120 days after the date of this Agreement,
           Borrower shall, at Borrower's sole cost, engage an environmental consulting firm approved by
           Lender to conduct a Phase II subsurface investigation sufficient to determine the presence of
           environmental contamination in the vicinity of the underground storage tank (the "UST") located
           on the Controlled Property (the "Investigation"), which shall comply with the following
           requirements
  (a)      Prior to conducting the Investigation, Borrower shall furnish to Lender a description of the scope
           of the proposed Investigation, including a map of proposed sampling iocations, and the
           qualifications of the environmental consulting firm selected by Borrower, for review by Lender,
           Lender's approval of the selected environmental investigation firm and the map of propose
           sampling locations must be approved by Lender prior to commencement of the Investigation to
           assure that the proposed work satisfies Lender's requirements:

  (b)       Management of the environmental investigation firm shall be the responsibility of Borrower

  (c)       If the UST and dispenser will no longer be used, Borrower must empty any remaining product
            and remove them in accordance with applicable regulatory requirements, in which case, the
            Investigation may be conducted in the tank excavation pit and surrounding area after the UST,
            dispenser and any associated piping have been removed,

  (d)       The Investigation must include the following, in addition to any other conditions required by
            Lender following its review of the proposed Investigation:
            (i)        The scope of work must include subsurface sampling in the immediate vicinity of the
                       UST,dispenser, and associated piping,


                                                                                   Sugarloaf Holdings CR125253
                                                               15
Case 18-27705                  Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                 Desc Main
                                           Document      Page 52 of 182



             (ii)       Soil samples must be collected in native soil from each boring at a shallow depth just
                        below the feature or area of interest, and must also be collected from a deeper depth in
                        the same boring. Grab groundwater samples must be collected if groundwater is
                        encountered during soil sampling.
             (iii)      Soil samples must be analyzed for petroleum hydrocarbons and volatile organic
                        compounds ("VOCs"). Stepwise analysis may be employed to hold the deeper soil
                        samples in reserve at the lab, and analyze them only if shallow soil samples contain
                        contaminants (appropriate sample holding time criteria must met).
             (iv)       A final summary report describing rationale for boring locations, sample depths,
                        sampling methods, soil and groundwater results, and a map showing sample locations
                        must be submitted to and approved by Lender. If contamination is found, the report
                        shall include estimated costs and timing for any remediation necessary to obtain agency
                        case closure under the oversight of the applicable environmental agency, with the goal
                        to obtain a case c1osure/ No Further Action letter.
  (e)        Borrower shall take such additional action within such timeframe(s) as Lender may reasonably
             require following its review of the findings of the Investigation.


4.40        Post Closing Covenants Regarding Evidence of Water Availability. Not later than one (1) year
            after the date of this Agreement, Borrower shall, at Borrower's sole expense:
  (a)       provide evidence satisfactory to Lender that either, (i) the Utah Department of Water Resources
            (the "Department") has agreed to allow water obtained from the Chalk Creek Irrigation Company
            may be used as re-charge water and then pumped out of the aquifer from Borrower's new wells
            pursuant to groundwater rights owned by Borrower; or (ii) in the event the Department does not
            agree to the actions identified in (a)(i), construct a reservoir to store water obtained from the
            Chalk Creek Irrigation Company and shall pump such water directly from the reservoir into the
            irrigation mainline rather than drawn from the aquifer;

  (b)       file a new combined water right and/or transfer of water identifying the groundwater rights and
            rights to water from the Chalk Creek Irrigation Company as being comingled or just combined
            groundwater rights separately across the property as shown with the pivots in place; and

  (c)       record in the county land records easements reasonably acceptable to Lender for transportation
            of water from the well identified by Borrower as well #6 to the well identified by Borrower as well
            #7, and from well #7 to the pivot identified by Borrower as pivot #12.

                                                       5.       DEFAULT

5.1                  Defaul!. "Event of Default" shall mean the occurrence of one or more of any of the following
events:

      (a)        default of any liability, obligation, covenant or undertaking of Borrower or any guarantor of the
                 Obligations to the Lender, hereunder or otherwise, including, without limitation, failure to pay
                 in full and when due any installment of principal or default of Borrower or any guarantor of the
                 Obligations under any other Loan Document or any other agreement with the Lender
                 continuing for 5 days with respect to the payment of interest, or continuing for 30 days with
                 respect to any other default;

      (b)       failure of Borrower or any guarantor of the Obligations to maintain or cause to maintain
                aggregate collateral security value satisfactory to the Lender;




                                                                                   Sugarloaf Holdings CR125253
                                                                16
Case 18-27705       Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document      Page 53 of 182



 (c)    default of any material liability, obligation or undertaking of Borrower or any guarantor of the
        Obligations to any other party;

 (d)    if any statement, representation or warranty heretofore,   now or hereafter made by Borrower or
        any guarantor of the Obligations in connection with        this Agreement or in any supporting
        financial statement of Borrower or any guarantor of the    Obligations shall be determined by the
        Lender to have been false or misleading in any material     respect when made;

 (e)    if Borrower or any guarantor of the Obligations is a corporation, trust, partnership or limited
        liability company, the liquidation, termination or dissolution of any such organization, or the
        merger or consolidation of such organization into another entity, or Borrower ceasing to carry
        on actively its present business or the appointment of a receiver for its property;

 (Q     the death of Borrower or any guarantor of the Obligations and, if Borrower or any guarantor of
        the Obligations is a partnership or limited liability company, the death of any partner or
        member;

 (g)    for a corporation, there shall occur a sale, transfer, disposition or encumbrance (whether
        voluntary or involuntary), or an agreement shall be entered into to do so, with respect to more
        than 10% of the issued and outstanding capital stock of Borrower;

 (h)     for a general partnership, limited partnership, or limited liability partnership, there shall occur
        a change in any general partner or a change affecting the control of Borrower; or for a limited
        liability company, there shall occur a change in any manager or member or a change affecting
        the control of Borrower;

 (i)    Borrower or any guarantor shall: (i) become insolvent or be unable to pay its debts as they
        mature; (Ii) make an assignment for the benefit of creditors or to an agent authorized to
        liquidate any substantial amount of its properties and assets; (iii) file a voluntary petition in
        bankruptcy or seeking reorganization or to effect a plan or other arrangement with creditors;
        (Iv) file an answer admitting the material allegations of an involuntary petition relating to
        bankruptcy or reorganization or join in any such petition; (v) become or be adjudicated a
        bankrupt; (vi) apply for or consent to the appointment of, or consent that an order be made,
        appointing any receiver, custodian or trustee, for itself or any of its properties, assets or
        businesses; or (vii) in an involuntary proceeding, any receiver, custodian or trustee shall have
        been appointed for all or substantial part of Borrower's or guarantor's properties, assets or
        businesses and shall not be discharged within 30 days after the date of such appointment;

 G)     the service upon the Lender of a writ in which the Lender is named as trustee of Borrower or
        any guarantor of the Obligations;

 (k)    a judgment or judgments for the payment of money shall be rendered against Borrower or any
        guarantor of the Obligations, and any such judgment shall remain unsatisfied and in effect for
        any period of 30 consecutive days without a stay of execution;

 (I)    any levy, lien (including mechanics lien), seizure, attachment, execution or similar process
        shall be issued or levied on any of the property of Borrower or any guarantor of the
        Obligations;

  (m)   any subordination agreement or any other Loan Document shall be revoked or limited or its
        enforceability or validity shall be contested by any signatory thereto, by operation of law, legal
        proceeding or otherwise;

  (n)   the termination or revocation of any guaranty of the Obligations;




                                                                            Sugarloaf Holdings CR125253
                                                       17
Case 18-27705          Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                    Desc Main
                                    Document      Page 54 of 182



   (0)     water is or is projected to be insufficient in amount or unsuitable in quality, as determined by
           the Lender in either case, to conduct operations as described in the most recent budget
           provided by Borrower to Lender if required or in projections or by information provided by
           Borrower to the Lender; or

   (p)     the occurrence of such a change in the condition or affairs (financial or otherwise) of Borrower
           or any guarantor of the Obligations, or the occurrence of any other event or circumstance,
           such that the Lender, in its soie discretion, deems that it is insecure or that the prospects for
           timely or full payment or performance of any obligation of Borrower or any guarantor of the
           Obligations to the Lender has been or may be impaired.

5.2         Acceleration. If an Event of Default shall occur, at the election of the Lender, all Obligations
shall become immediately due and payable without notice or demand, except with respect to Obligations
payable on DEMAND, which shall be due and payable on DEMAND, whether or not an Event of Default
has occurred.    In addition, regardless of whether the Lender has declared all Obligations to be
immediately due and payable, Lender may exercise any action set forth below.

          The Lender is hereby authorized, at its election, after an Event of Default or after Demand,
without any further demand or notice except to such extent as notice may be required by applicable law,
to take possession and/or sell or otherwise dispose of all or any of the Collateral at public or private sale;
and the Lender may also exercise any and all other rights and remedies of a secured party under the
Code or which are otherwise accorded to it in equity or at law, all as Lender may determine, and such
exercise of rights in compliance with the requirements of law will not be considered adversely to affect the
commercial reasonableness of any sale or other disposition of the Collateral. If notice of a sale or other
action by the Lender is required by applicable law, unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized market, Borrower agrees that 10
days written notice to Borrower, or the shortest period of written notice permitted by such law, whichever
is smaller, shall be sufficient notice; and that to the extent permitted by law, the Lender, its officers,
attorneys and agents may bid and become purchasers at any such sale, if public, and may purchase at
any private sale any of the Collateral that is of a type customarily sold on a recognized market or which is
the subject of widely distributed standard price quotations. Any sale (public or private) shall be without
warranty and free from any right of redemption, which Borrower shall waive and release after default upon
the Lender's request therefor, and may be free of any warranties as to the Collateral if Lender shall so
decide. No purchaser at any sale (public or private) shall be responsible for the application of the
purchase money. Any balance of the net proceeds of sale remaining after paying all Obligations of
Borrower to the Lender shall be returned to such other party as may be legally entitled thereto; and if
there is a deficiency, Borrower shall be responsible for repayment of the same, with interest. Upon
demand by the Lender, Borrower shall assemble the Collateral and make it available to the Lender at a
place designated by the Lender which is reasonably convenient to the Lender and Borrower. Borrower
hereby acknowledges that the Lender has extended credit and other financial accommodations to
Borrower upon reliance of Borrower's granting the Lender the rights and remedies contained in this
Agreement including without limitation the right to take immediate possession of the Collateral upon the
occurrence of an Event of Default or after DEMAND with respect to Obligations payable on DEMAND and
 Borrower hereby acknowledges that the Lender is entitled to equitable and injunctive relief to enforce any
of its rights and remedies hereunder or under the Code and Borrower hereby waives any defense to such
equitable or injunctive relief based upon any allegation of the absence of irreparable harm to the Lender.

          The Lender shall not be required to marshal any present or future security for (including but not
limited to this Agreement and the Collateral subject to the security interest created hereby), or guarantees
of, the Obligations or any of them, or to resort to such security or guarantees in any particular order; and
all of its rights hereunder and in respect of such securities and guaranties shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that it lawfully may do so, Borrower
hereby agrees that it will not invoke and irrevocably waives the benefits of any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of the Lender's rights
under this Agreement or under any other instrument evidencing any of the Obligations or under which any
of the Obligations is outstanding or by which any of the Obligations is secured or guaranteed. Except as


                                                                              Sugarloaf Holdings CR125253
                                                          18
Case 18-27705           Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                     Document      Page 55 of 182



required by applicable law, the Lender shall have no duty as to the collection or protection of the
Collateral or any income thereon, nor as to the preservation of rights against prior parties, nor as to the
preservation of any rights pertaining thereto beyond the safe custody thereof.

5.3           Cease Extending Credit. The Lender may cease making advances or otherwise extending
credit to or for the account of Borrower under this Agreement or under any other agreement now existing
or hereafter entered into between Borrower and the Lender.

5.4         Termination. The Lender may terminate this Agreement as to any future obligation of the
Lender without affecting Borrower's obligations to the Lender or the Lender's rights and remedies under
this Agreement or under any other document, instrument or agreement.

5.5          Possession of the Livestock. Without obligation to do so, the Lender may, enter upon the
premises where the livestock is located and, using any and all of Borrower's equipment, machinery, tools,
farming implements and supplies, and improvements located on the premises: (i) feed, care for, attend
to, inoculate, water and perform any other act or acts necessary or appropriate to care for, maintain,
preserve and protect the livestock (using any water located in, on or adjacent to the premises); (ii) milk,
shear and perform such other acts as are related to the products of the livestock (including, but not limited
to, processing, preserving and protecting such products); (iii) remove the livestock and the products
thereof from the premises upon which the livestock and the products thereof are located; and (iv)
appraise, store, prepare for public or private sale, exhibit, market and sell the livestock and the products
thereof; provided that Borrower hereby agrees that, if such Borrower is the owner of record of the
premises upon which the livestock and the products thereof are located, the Lender shall not be
responsible or liable for returning the premises to their condition immediately preceding the use of the
premises as provided herein or for doing such acts as may be necessary to permit future livestock to be
maintained on the premises.

5.6          Application of Proceeds.       All amounts received by the Lender as proceeds from the
disposition or liquidation of the Collateral shall be applied to Borrower's indebtedness to the Lender as
follows: first, to the costs and expenses of collection, enforcement, protection and preservation of the
Lender's lien in the Collateral, including court costs and reasonable attorneys' fees, whether or not suit is
commenced by the Lender; next, to those costs and expenses incurred by the Lender in protecting,
preserving, enforcing, collecting, liquidating, selling or disposing of the Collateral; next, to the payment of
accrued and unpaid interest on all of the Obligations; next, to the payment of the outstanding principal
balance of the Obligations; and last, to the payment of any other indebtedness owed by Borrower to the
Lender. Any excess Collateral or excess proceeds existing after the disposition or liquidation of the
Collateral will be returned or paid by the Lender to Borrower.

        If any non-cash proceeds are received in connection with any sale of Collateral, the Lender shall
not apply such non-cash proceeds to the Obligations unless and until such proceeds are converted to
cash.

5.7           Power of Attorney. Borrower hereby irrevocably constitutes and appoints the Lender as
Borrower's true and lawful attorney, with full power of substitution, at the sole cost and expense of
Borrower but for the sole benefit of the Lender, upon the occurrence of an Event of Default or after
DEMAND with respect to Obligations payable on DEMAND, to convert the Collateral into cash, including,
without limitation, completing the manufacture or processing of work in process, and the sale (either
public or private) of all or any portion or portions of the inventory and other Collateral; to enforce collection
of the Collateral, either in its own name or in the name of Borrower, including, without limitation, executing
releases or waivers, compromising or settling with any Debtors and prosecuting, defending,
compromising or releasing any action relating to the Collateral; to receive, open and dispose of all mail
addressed to Borrower and to take therefrom any remittances or proceeds of Collateral in which the
Lender has a security interest; to notify Post Office authorities to change the address for delivery of mail
addressed to Borrower to such address as the Lender shall designate; to endorse the name of Borrower
in favor of the Lender upon any and all checks, drafts, money orders, notes, acceptances or other



                                                                                Sugarloaf Holdings CR125253
                                                           19
Case 18-27705          Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                    Document      Page 56 of 182



instruments of the same or different nature; to sign and endorse the name of Borrower on and to receive
as secured party any of the Collateral, any invoices, freight or express receipts, or bills of lading, storage
receipts, warehouse receipts, or other documents of title of the same or different nature relating to the
Collateral; to sign the name of Borrower on any notice of the Debtors or on verification of the Collateral;
and to sign, if necessary, and file or record on behalf of Borrower any financing or other statement in
order to perfect or protect the Lender's security interest. The Lender shall not be obliged to do any of the
acts or exercise any of the powers hereinabove authorized, but if the Lender elects to do any such act or
exercise any such power, it shall not be accountable for more than it actually receives as a result of such
exercise of power, and it shall not be responsible to Borrower except for its own gross negligence or
willful misconduct. All powers conferred upon the Lender by this Agreement, being coupled with an
interest, shall be irrevocable so long as any Obligation of Borrower or any guarantor or surety to the
Lender shall remain unpaid or the Lender is obligated under this Agreement to extend any credit to
Borrower.

5.8           Nonexclusive Remedies.     All of the Lender's rights and remedies not only under the
provisions of this Agreement but also under any other agreement or transaction shall be cumulative and
not alternative or exclusive, and may be exercised by the Lender at such time or times and in such order
of preference as the Lender in its sole discretion may determine. No course of dealing and no delay or
omission on the part of Lender in exercising any right hereunder shall operate as a waiver of such right or
any other right and waiver on anyone or more occasions shall not be construed as a bar to or waiver of
any right or remedy of Lender on any future occasion.

                                             6.      MISCELLANEOUS

6.1         Waivers. Borrower waives notice of intent to accelerate, notice of acceleration, notice of
nonpayment, demand, presentment, protest or notice of protest of the Obligations, and all other notices,
consents to any renewals or extensions of time of payment thereof, and generally waives any and all
suretyship defenses and defenses in the nature thereof.

6.2        Waiver of Homestead. To the maximum extent permitted under applicable law, Borrower
hereby waives and terminates any homestead rights and/or exemptions respecting any of its property
under the provisions of any applicable homestead laws, including without limitation, Utah Code 78-23-4
and hereby agrees not to file a declaration of homestead under Utah Code 78-23-4.

6.3            Deposit Collateral. Borrower hereby grants to the Lender a continuing lien and security interest
in any and all deposits or other sums at any time credited by or due from the Lender to Borrower and any
cash, securities, instruments or other property of Borrower in the possession of the Lender, including all
accounts Borrower holds jointly with others, whether for safekeeping or otherwise, or in transit to or from the
Lender (regardless of the reason the Lender had received the same or whether the Lender has conditionally
released the same) as security for the full and punctual payment and performance of all of the liabilities and
obligations of Borrower to the Lender and such deposits and other sums may be applied or set off against
such liabilities and obligations of Borrower to the Lender at any time, whether or not such are then due,
whether or not demand has been made and whether or not other collateral is then available to the Lender.

6.4           Assignment of Borrowe~s Rights in the Livestock. If the livestock or any portion or portions
thereof become infected by disease or are destroyed by order of any local, state or federal authority, and, by
reason thereof, Borrower is entitled to be indemnified by such authority, such Borrower hereby assigns to
the Lender any and all such sums due from such authority, and the Lender is hereby authorized to receive,
collect and sue for the same, and such Borrower hereby orders and directs that any such sums be paid
directly to the Lender.

6.5         Disposal of Documents. All documents, schedules, invoices or other papers received by the
Lender from Borrower may be destroyed or disposed of 6 months after receipt by the Lender.




                                                                               Sugarloaf Holdings CR125253
                                                          20
Case 18-27705          Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                    Desc Main
                                    Document      Page 57 of 182



6.6         Telephone Recording. Borrower agrees that the Lender may electronically record all telephone
conversations between Borrower and the Lender with respect to any transaction and that any such
recording may be submitted in evidence in any arbitration or other legal proceeding. Such recording shall be
deemed to be conclusive evidence as to the terms of any transaction in the event of a dispute.

6.7          Indemnification. Borrower shall indemnify, defend and hold the Lender and its directors,
officers, employees, agents and attorneys (each an "Indemnitee") harmless of and from any claim brought
or threatened against any Indemnitee by Borrower, any guarantor or endorser of the Obligations, or any
other Person (as well as from reasonable attorneys' fees and expenses in connection therewith) on
account of the Lender's relationship with Borrower, or any guarantor or endorser of the Obligations (each
of which may be defended, compromised, settled or pursued by the Lender with counsel of the Lender's
election, but at the expense of Borrower), except for any claim arising out of the gross negligence or
willful misconduct of the Lender. The within indemnification shall survive payment of the Obligations,
and/or any termination, release or discharge executed by the Lender in favor of Borrower.

6.8          Fees. Borrower will reimburse to the Lender the amount of all escrow, recordation and
appraisal fees, title guaranty or insurance premiums, closing costs and all other out-of-pocket expenses
incurred by the Lender. Any such fees, premiums, costs or out-of-pocket expenses not paid prior to or at
closing shall be paid within 30 of days of receipt of invoice from Lender.

6.9           Costs and Expenses. Borrower shall pay to the Lender on demand any and all costs and
expenses (including, without limitation, reasonable attorneys' fees and disbursements, court costs,
litigation and other expenses) incurred or paid by the Lender in establishing, maintaining, protecting or
enforcing any of the Lender's rights or the Obligations, including, without limitation, any and all such costs
and expenses incurred or paid by the Lender in defending the Lender's security interest in, title or right to
the Collateral or in collecting or attempting to collect or enforcing or attempting to enforce payment of the
Obligations.

6.10         Counterparts. This Agreement may be executed in two or [Tlore counterparts, each of which
shall be an original, but all of which shall constitute but one agreement.

6.11         Severability. If any provision of this Agreement or portion of such provision or the application
thereof to any Person or circumstance shall to any extent be held invalid or unenforceable, the remainder
of this Agreement (or the remainder of such provision) and the application thereof to other Persons or
circumstances shall not be affected thereby.

6.12          Headings. The headings herein set forth are solely for the purpose of identification and have no
legal significance.

6.13         Conflicting Provisions. To the extent the provIsions contained in this Agreement are
inconsistent wllh those contained in any other document, instrument or agreement executed pursuant
hereto, the terms and provisions contained herein shall control. Otherwise, such provisions shall be
considered cumulative.

6.14        Complete Agreement. This Agreement and the other Loan Documents constitute the entire
agreement and understanding between and among the parties hereto relating to the subject matter
hereof, and supersedes all prior proposals, negotiations, agreements and understandings among the
parties hereto with respect to such subject matter. This Agreement may be amended only by an
instrument in writing signed by Borrower and Lender.

6.15        Accuracy of Financial Statements. All financial statements, information and other data which
may have been or which may hereafter be submitted by Borrower to the Lender are true, accurate and
correct and have been or will be prepared in accordance with generally accepted accounting principles
consistently applied and accurately represent the financial condition or, as applicable, the other
information disclosed therein. Since the most recent submission of such financial information or data to



                                                                              Sugarloaf Holdings CR125253
                                                          21
Case 18-27705           Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                    Desc Main
                                    Document      Page 58 of 182



the Lender, Borrower represents and warrants that no material adverse change in Borrower's financial
condition or operations has occurred which has not been fully disclosed to the Lender in writing.

6.16           Binding Effect of Agreement. This Agreement shall be binding upon and inure to the benefit
of the respective heirs, executors, administrators, legal representatives, successors and assigns of the
parties hereto, and shall remain in full force and effect (and the Lender shall be entitled to rely thereon)
until released in writing by the Lender. The Lender may transfer and assign this Agreement and deliver
the Collateral to the assignee, who shall thereupon have all of the rights of the Lender; and the Lender
shall then be relieved and discharged of any responsibility or liability with respect to this Agreement and
the Collateral. Borrower may not assign or transfer any of its rights or obligations under this Agreement.
Except as expressly provided herein or in the other Loan Documents, nothing, expressed or implied, is
intended to confer upon any party, other than the parties hereto, any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

6.17           Further Assurances. Borrower will from time to time execute and deliver to Lender such
documents, and take or cause to be taken, all such other or further action, as Lender may request in
order to effect and confirm or vest more securely in Lender all rights contemplated by this Agreement and
the other Loan Documents (including, without limitation, to correct clerical errors) or to vest more fully in
or assure to the Lender the security interest 'in the Collateral granted to the Lender by this Agreement or
to comply with applicable statute or law and to facilitate the collection of the Collateral (including, without
 limitation, the execution of stock transfer orders and stock powers, endorsement of promissory notes and
 instruments and notifications to obligors on the Collateral). To the extent permitted by applicable law,
 Borrower authorizes the Lender to file financing statements, continuation statements or amendments, and
any such financing statements, continuation statements or amendments may be filed at any time in any
jurisdiction. Lender may at any time and from time to time file financing statements, continuation
statements and amendments thereto which contain any information required by the Code for the
 sufficiency or filing office acceptance of any financing statement, continuation statement or amendment,
 including whether Borrower is an organization, the type of organization and any organization identification
 number issued to Borrower. Borrower agrees to furnish any such information to Lender promptly upon
 request. In addition, Borrower shall at any time and from time to time take such steps as Lender may
 reasonably request for Lender (i) to obtain an acknowledgment, in form and substance satisfactory to
 Lender, of any bailee having possession of any of the Collateral that the bailee holds such Collateral for
 Lender, (ii) to obtain "control" (as defined in the Code) of any Collateral comprised of deposit accounts,
 electronic chattel paper, letter of credit rights or investment property, with any agreements establishing
 control to be in form and substance satisfactory to Lender, and (iii) otherwise to insure the continued
 perfection and priority of Lender's security interest in any of the Collateral and the preservation of its
 rights therein. Borrower hereby constitutes Lender its attorney-in-fact to execute, if necessary, and file all
filings required or so requested for the foregoing purposes, all acts of such attorney being hereby ratified
 and confirmed; and such power, being coupled with an interest, shall be irrevocable until this Agreement
terminates in accordance with its terms, all Obligations are irrevocably paid in full and the Collateral is
 released.

6.18         Terms of Agreement. This Agreement shall continue in full force and effect so long as any
Obligations or obligation of Borrower to Lender shall be outstanding, or the Lender shall have any
obligation to extend any financial accommodation hereunder, and is supplementary to each and every
other agreement between Borrower and Lender and shall not be so construed as to limit or otherwise
derogate from any of the rights or remedies of Lender or any of the liabilities, obligations or undertakings
of Borrower under any such agreement, nor shall any contemporaneous or subsequent agreement
between Borrower and the Lender be construed to limit or otherwise derogate from any of the rights or
remedies of Lender or any of the liabilities, obligations or undertakings of Borrower hereunder, unless
such other agreement specifically refers to this Agreement and expressly so provides.

6.19         Notices.    Any notice under or pursuant to this Agreement shall be a signed writing or other
authenticated record    (within the meaning of Article 9 of the Code). Any notices or other documents sent
under or pursuant to    this Agreement shall be deemed duly received and effective if delivered in hand to
any officer or agent    of Borrower or Lender, or if mailed by registered or certified mail, return receipt


                                                                               Sugarloaf Holdings CR125253
                                                          22
Case 18-27705            Doc 15         Filed 10/17/18 Entered 10/17/18 17:05:40                 Desc Main
                                        Document      Page 59 of 182



requested; addressed to Borrower at 1471 N. 900 West, Lehi, Utah 84043 or Lender at the address set
forth in the Loan Agreement or as any party may from time to time designate by wrillen notice to the other
party.

6.20          Governing Law. This Agreement shall be governed by federal law applicable to the Lender
and, to the extent not preempted by federal law, the laws of the State of Utah without giving effect to the
confiicts of laws principles thereof.

6.21         Reproductions. This Agreement and all documents which have been or may be hereinafter
furnished by Borrowerto the Lender may be reproduced by the Lender by any photographic, photostatic,
microfilm, xerographic or similar process, and any such reproduction shall be admissible in evidence as
the original itself in any judicial or administrative proceeding (whether or not the original is in existence
and whether or not such reproduction was made in the regular course of business).

6.22         Jurisdiction and Venue. Borrower irrevocably submits to the nonexclusive jurisdiction of any
Federal or state court silling in Utah, over any su~, aclion or proceeding arising out of or relating to this
Agreement. Borrower irrevocably waives, to the fullest extent it may effectively do so under applicable
law, any objection ~ may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that the same has been brought In an inconvenient
forum. Borrower hereby consents to any and all process which may be served in any such suit, action or
proceeding, (i) by mailing a copy thereof by registered and certified mail, postage prepaid, return receipt
requested, to Borrowe~s address shown in this Agreement or as notified to the Lender and (ii) by serving
the same upon Borrower in any other manner otherwise perrnilled by law, and agrees that such service
shall in every respecl be deemed effective service upon Borrower.

6.23     JURY WAIVER.     BORROWER AND LENDER EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, (A) WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS
CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B)
AGREE NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE, OR HAS NOT BEEN, WAIVED. BORROWER CERTIFIES THAT
NEITHER THE LENDER NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT IN THE EVENT
OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
Executed as of June 15, 2017.




AccePte~~_

By:      rf.
Name: Amber Neimeyer
Title: Vice President




                                                                              Sugarloaf Hoidings CR125253
                                                          23
         Loan and Security Agreement - Obligor 1(4)
Case 18-27705             Doc 15         Filed 10/17/18 Entered 10/17/18 17:05:40               Desc Main
                                         Document      Page 60 of 182



requested, addressed to Borrower at 1471 N. 900 West, Lehi, Utah 84043 or Lender at the address set
forth in the Loan Agreement or as any party may from time to time designate by written notice to the other
party.

6.20          Governing Law. This Agreement shall be governed by federal law applicable to the Lender
and, to the extent not preempted by federal law, the laws of the State of Utah without giving effect to the
conflicts of laws principles thereof.

6.21         Reproductions. This Agreement and all documents which have been or may be hereinafter
furnished by Borrower to the Lender may be reproduced by the Lender by any photographic, photostatic,
microfilm, xerographic or similar process, and any such reproduction shall be admissible in evidence as
the original itself in any judicial or administrative proceeding (whether or not the original is in existence
and whether or not such reproduction was made in the regular course of business).

6.22         Jurisdiction and Venue. Borrower irrevocably submits to the nonexclusive jurisdiction of any
Federal or state court silting in Utah, over any suit, action or proceeding arising out of or relating to this
Agreement. Borrower irrevocably waives, to the fullest extent it may effectively do so under applicable
law, any objection it may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that the same has been brought in an inconvenient
forum. Borrower hereby consents to any and all process which may be served in any such suit, action or
proceeding, (i) by mailing a copy thereof by registered and certified mail, postage prepaid, return receipt
requested, to Borrower's address shown in this Agreement or as notified to the Lender and (ii) by serving
the same upon Borrower in any other manner otherwise permitted by law, and agrees that such service
shall in every respect be deemed effective service upon Borrower.

6.23     JURY WAIVER.     BORROWER    AND LENDER EACH HEREBY        KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, (A) WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS AGREEMENT, THE OBLIGATIONS, ALL MATTERS
CONTEMPLATED HEREBY AND DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B)
AGREE NOT TO SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE, OR HAS NOT BEEN, WAIVED. BORROWER CERTIFIES THAT
NEITHER THE LENDER NOR ANY OF ITS REPRESENTATIVES, AGENTS OR COUNSEL HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT IN THE EVENT
OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
Executed as of June 15, 2017.




Accepted: Bank of the West


By: __     ~                                    _
Name: Amber Neimeyer
Title: Vice President




                                                                              Sugarloaf Holdings CR125253
                                                          23
         Loan and Security Agreement - Obligor 1(4)
Case 18-27705                    Doc 15                    Filed 10/17/18 Entered 10/17/18 17:05:40                                                             Desc Main
                                                           Document      Page 61 of 182




                                                                                                 Exhibit "A"




     2
         ,
     .3.J 'BankoltheWest
     .~j     "Su~rjn~-~oi~!_~gs~,',~t
                             t~.r~~cf ..'.:'                                                                 '.p;;'p.'e<:iflY:          i'lank:CJ:OSiii;
     5 iU5131111:"
     S-T:"                                                                                                                          ,..:.. Jif ?therthlln 3ig~_~_~v~)_
     ],(
                                                                                                                                   . :AdVailce~
                                                                                                                       l1aJJIll.
     8 ~                                                                                                                                  R!l1J1.
     f 1 ;.Uvestock                                                                                       1.,.514     S1,3Of,925 .         65%              ~BIl2,651

     i:L :('T#I)j~~_ck':lnv_~il~iY'.:.t~,'~~~~~~~~~S).                                                                                                . "i$ilB2;t51
     I,m -;
         !'
              Accounts        ReceiVGble < 30            daYs
                                                                   .
                                                                   ($tle I'ltlach-!d     report)                               .. so"      Ji5'l1                    $0
     14, .
     15 ,CheckbookBalance                                                                                                          so     100'.                      $0
     is:                                                                                                                                                             so
     iY"! .'£:~lnmodityAc-::o~n~,(net buidllting                       value.~.'l:ltttlct1.'CC                                     SO     100%
     j if} CClmmoo-!ty siateme-I'IIS)
     r9~;.Las's':' "Accounts                                      '~PO~
                                         '.~aYa_b1~_,(~e.~.lItt~ched  ,fer de1a~)                                                  $Q     100%                           so
     ?ii" ;
     ;iT-' ,:,T.o13I.C.olla1"2._ ,:.tii.V.' al.'Hf..~(4ne':~' t 'tiiru'.'i.'.'.f,"i:\                                .$(351,925
     ;T~                                 .
     !3't,~'I.o_tul_'ton*'r~",PQSjtjo~':(U~:S:~_~ftJ:,~t).".
     ~4';',"              ",
     ~-51'-'~egi.~,~il1g
                     ~Ctan 8~lafl~~."    .                                                                                                                   S477;4B8
     ~6i Plus:. ~!?:r.ue~  !~~~re.st_(verlr'f.Wittl                     ElankY
                                                                                                                                                                         $0
     ~7-\ "Plus: Other                                                                                                                                                   SO
     ~~::,1.:L~SS:
                 Payments.,~n_,Trarl6i1                                                                                                                                  SO

     JO ,;~Lo'anB'a:i,~~'ce',Adj~sl~~'                                                                                                                       ~IT,4~a
     l" ,                  .                                                                                                                               .$405,163
     if ~.i.Coll~ie~t P~ifior(Ex~f!cli)":                                        '~Line:8"mj~l1ia,~
                                                                                                9),
     hi
     li-ic.:;ll~thialM"rgl~'
      !sJ;                                                                                         .I 54,11}'10
      ~6' :LOaD-to-CQUattmtl Position
      ~}-'-[':




                                                                                                                                    Sugarloaf Holdings CR125253
                                                                                                       24
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document      Page 62 of 182




                                      Exhibit E




                                            20
4836-7704-4088, v. 1
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 63 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 64 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 65 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 66 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 67 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 68 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 69 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 70 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 71 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 72 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 73 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 74 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 75 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 76 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 77 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 78 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 79 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 80 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 81 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 82 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 83 of 182
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document      Page 84 of 182




                                       Exhibit F




                                            21
4836-7704-4088, v. 1
          Case 18-27705      Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                      Document      Page 85 of 182

                                                                          Division Of Corporations



                                   Record of Filing
    File Number:520980201732              Record Date:06-21-2017 10:04               Type:UCC
Old File Number:N/A                        Lapse Date:06-21-2022 23:59             Status:ACTIVE

 Filer:
   CT LIEN SOLUTIONS
   P.O. BOX 29071
   GLENDALE, CALIFORNIA 91209-9071


Collateral Description:
Action: NONE
Description:
COLLATERAL: SHALL MEAN ALL OF DEBTOR'S PRESENT AND FUTURE RIGHT, TITLE AND INTEREST IN AND
TO ANY AND ALL OF THE PERSONAL PROPERTY OF DEBTOR WHETHER SUCH PROPERTY IS NOW EXISTING OR
HEREAFTER CREATED, ACQUIRED OR ARISING AND WHEREVER LOCATED FROM TIME TO TIME, INCLUDING
WITHOUT LIMITATION: (I) ACCOUNTS; (II) CHATTEL PAPER; (III) GOODS; (IV) INVENTORY; (V)
EQUIPMENT; (VI) FARM PRODUCTS; (VII) INSTRUMENTS; (VIII) INVESTMENT PROPERTY; (IX)
DOCUMENTS; (X) COMMERCIAL TORT CLAIMS; (XI) DEPOSIT ACCOUNTS; (XII) LETTER-OF-CREDIT RIGHTS;
(XIII) GENERAL INTANGIBLES; (XIV) SUPPORTING OBLIGATIONS; AND (XV) RECORDS OF, ACCESSION TO
AND PROCEEDS AND PRODUCTS OF THE FOREGOING.
Debtor:
SUGARLOAF HOLDINGS, LLC                                                         FEIN: null
1471 NORTH 900 WEST                                                     Jurisdiction: null
LEHI, UTAH 84043                                                     Organization Id: null
Trust: No                                                          Organization Type: NONE
Secured Party:
BANK OF THE WEST
6873 N. WEST AVENUE
SUITE 102
FRESNO, CALIFORNIA 93711
Transaction Detail:
Form Type: UCC 1 FILING STATEMENT                                 Transaction Cost: $12.00
Effective Date: 06-21-2017 10:04                                       Receipt Number: 777
Submitter Ref: UT-0-59412739                                         Alt Designation: NONE
Web Transaction ID: 170621-66053-1078529
 Additional Description:
 FILLING APPROVED - 0
 THE DATA LISTED ABOVE IS A 'NON-CERTIFIED' RECORD.PLEASE TAKE THE TIME TO REVIEW ALL OF THE
 INFORMATION.IF YOU FIND ANY DISCREPANCIES, MADE BY THE DIVISION YOU MUST CONTACT THE
 DIVISION, AT NO COST, WITHIN 30 DAYS OF RECEIVING THIS ACKNOWLEDGEMENT.




This is not a certified document
Page 1 of 1
          Case 18-27705      Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                      Document      Page 86 of 182

                                                                          Division Of Corporations



                                   Record of Filing
    File Number:524660201733              Record Date:08-14-2017 08:07               Type:UCC
Old File Number:N/A                        Lapse Date:08-14-2022 23:59             Status:ACTIVE

 Filer:
   CT LIEN SOLUTIONS
   P.O. BOX 29071
   GLENDALE, CALIFORNIA 91209-9071

Amendment Type:TERMINATION BY SECURED PARTY
Transaction Detail:
Form Type: UCC 3 AMENDMENT                                               Transaction Cost: $0.00
Effective Date: 01-08-2018 11:33                                             Receipt Number: 777
Submitter Ref: UT-0-62210076                                               Alt Designation: NONE
Web Transaction ID: 180108-97025-1147609
 Additional Description:
 FILLING APPROVED - 0
 THE DATA LISTED ABOVE IS A 'NON-CERTIFIED' RECORD.PLEASE TAKE THE TIME TO REVIEW ALL OF THE
 INFORMATION.IF YOU FIND ANY DISCREPANCIES, MADE BY THE DIVISION YOU MUST CONTACT THE
 DIVISION, AT NO COST, WITHIN 30 DAYS OF RECEIVING THIS ACKNOWLEDGEMENT.




This is not a certified document
Page 1 of 1
          Case 18-27705      Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                      Document      Page 87 of 182

                                                                          Division Of Corporations



                                   Record of Filing
    File Number:524660201733              Record Date:08-14-2017 08:07               Type:UCC
Old File Number:N/A                        Lapse Date:08-14-2022 23:59             Status:ACTIVE

 Filer:
   CT LIEN SOLUTIONS
   P.O. BOX 29071
   GLENDALE, CALIFORNIA 91209-9071


Collateral Description:
Action: NONE
Description:
ALL EQUIPMENT, GENERAL INTANGIBLES AND ALL MODIFICATIONS AND ATTACHMENTS THERETO AND
REPLACEMENTS THEREFOR NOW AND HEREAFTER COVERED BY A SCHEDULE TO THE MASTER EQUIPMENT
FINANCING AGREEMENT DATED AS OF JUNE 22, 2017 BETWEEN BANK OF THE WEST AS CREDITOR AND
SUGARLOAF HOLDINGS, LLC AS DEBTOR AND ALL ADDITIONAL COMMITMENTS RELATED THERETO. EQUIPMENT:
PIVOT / IRRIGATION EQUIPMENT TOGETHER WITH ALL REPLACEMENTS, PARTS, REPAIRS, ADDITIONS,
ACCESSIONS AND ACCESSORIES INCORPORATED THEREIN OR AFFIXED OR ATTACHED THERETO AND ANY AND
ALL PROCEEDS OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, INSURANCE RECOVERIES.
Debtor:
SUGARLOAF HOLDINGS, LLC                                                         FEIN: null
1471 NORTH 900 WEST                                                     Jurisdiction: null
LEHI, UTAH 84043                                                     Organization Id: null
Trust: No                                                          Organization Type: NONE
Secured Party:
BANK OF THE WEST
12677 ALCOSTA BLVD SUITE 200
NC-B15-2H-K
SAN RAMON, CALIFORNIA 94583
Transaction Detail:
Form Type: UCC 1 FILING STATEMENT                                 Transaction Cost: $12.00
Effective Date: 08-14-2017 08:07                                       Receipt Number: 777
Submitter Ref: UT-0-60190480                                         Alt Designation: NONE
Web Transaction ID: 170814-24505-1093655
 Additional Description:
 FILLING APPROVED - 0
 THE DATA LISTED ABOVE IS A 'NON-CERTIFIED' RECORD.PLEASE TAKE THE TIME TO REVIEW ALL OF THE
 INFORMATION.IF YOU FIND ANY DISCREPANCIES, MADE BY THE DIVISION YOU MUST CONTACT THE
 DIVISION, AT NO COST, WITHIN 30 DAYS OF RECEIVING THIS ACKNOWLEDGEMENT.




This is not a certified document
Page 1 of 1
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document      Page 88 of 182




                                      Exhibit G




                                            22
4836-7704-4088, v. 1
           Case 18-27705       Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40               Desc Main
                                           Document      Page 89 of 182

David Billings

From:                             Gary Winger <gwinger@kmclaw.com>
Sent:                             Friday, August 31, 2018 2:48 PM
To:                               'Salisbury, James'
Cc:                               Gerald H. Suniville; David Billings
Subject:                          RE: Follow-up


It is my understanding that there were about 15 truck loads. I do not know how many cows that is but I will find out.

Kirton | McConkie
Gary Winger
Attorney
o 801-328-3600
d 801-323-5908

-----Original Message-----
From: Salisbury, James [mailto:James.Salisbury@bankofthewest.com]
Sent: Friday, August 31, 2018 2:45 PM
To: Gary Winger
Subject: RE: Follow-up

That means not very many were shipped.

James Salisbury
Vice President
_____________________________
Bank of the West SAD
500 Capitol Mall, Suite 1200
Sacramento, CA 95814
T 916.552.4371
james.salisbury@bankofthewest.com




-----Original Message-----
From: Gary Winger [mailto:gwinger@kmclaw.com]
Sent: Friday, August 31, 2018 1:44 PM
To: 'Gerald H. Suniville' <gsuniville@fabianvancott.com>; David Billings <dbillings@fabianvancott.com>
Cc: Salisbury, James <James.Salisbury@bankofthewest.com>
Subject: RE: Follow-up

Gerald,

I just spoke with David Gray. Apparently he had arranged for the cows to be gathered and trucked today. I asked him to
send me the brand inspection reports from the Brand inspector. I will send those to you as soon as I receive them.

Kirton | McConkie
Gary Winger

                                                            1
          Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40               Desc Main
                                           Document      Page 90 of 182
Attorney
o 801-328-3600
d 801-323-5908
-----Original Message-----
From: Gerald H. Suniville [mailto:gsuniville@fabianvancott.com]
Sent: Friday, August 31, 2018 2:39 PM
To: Gary Winger; David Billings
Cc: james.salisbury@bankofthewest.com
Subject: RE: Follow-up

Gary:

The number below is Sue Madsen's cell phone number; Pete Madsen's cell phone number is (435) 864-8223. I asked Mr.
Madsen to call Mr. Gray to introduce himself and find out the particulars of Mr. Gray's timetable for the cattle roundup.
Mr. Madsen will not be directing or supervising Mr. Gray's efforts or taking any action to interfere with Mr. Gray's
efforts. He simply will be on site on behalf of the bank to monitor the roundup and count the cows as they are rounded
up and placed on trucks for transportation.


GERALD H. SUNIVILLE
FabianVanCott
Phone: 801.574-2625
gsuniville@fabianvancott.com
www.fabianvancott.com



-----Original Message-----
From: Gary Winger <gwinger@kmclaw.com>
Sent: Friday, August 31, 2018 12:59 PM
To: Gerald H. Suniville <gsuniville@fabianvancott.com>; David Billings <dbillings@fabianvancott.com>
Cc: james.salisbury@bankofthewest.com
Subject: RE: Follow-up

Gerald,

Thank you for the email. David has a good group of friends that are "cowboys" -- i.e., have horses and are experienced
with round-ups. I forwarded your email to him and left him a message to call.


Kirton | McConkie
Gary Winger
Attorney
o 801-328-3600
d 801-323-5908
-----Original Message-----
From: Gerald H. Suniville [mailto:gsuniville@fabianvancott.com]
Sent: Friday, August 31, 2018 10:45 AM
To: Gary Winger; David Billings
Cc: james.salisbury@bankofthewest.com
Subject: RE: Follow-up


                                                            2
          Case 18-27705         Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                 Desc Main
                                            Document      Page 91 of 182
Gary:

Thank you for your email. The bank is very supportive of the plan to round up all the cattle and sell them through an
auction house. We do, however, have some questions regarding the timing and procedures.
First, if all the employees have been laid off, who is going to herd the cattle and over what time period? I understand
that the topography is rugged and it will take some time to round up all the cattle. Second, at what location will the
cattle be herded so as to pickup them up by a truck? Third, what is the name, address, phone number and contact
persons for all auction houses that will be involved in the selling of the cattle?

For your information, the bank has hired Pete and Sue Madsen of Delta, Utah, to act as the bank's representative on the
ground for the round up and counting of the cattle as they are loaded into the trucks. Their home telephone number is
(435) 864-8373. I will forward Mr. Madsen's cell phone number once I obtain that number from them. I would ask that
Mr. Gray cooperate and communicate with the Madsens in this effort to preserve the value of this portion of the bank's
collateral.

For your further information, my colleague, David Billings of FabianVanCott will be handling this matter during my
absence in September. His email is dbillings@fabianvancott.com and his direct telephone number at work is (801) 323-
2205.

We may have further questions or issues as we work through this process. Thank you.


GERALD H. SUNIVILLE
FabianVanCott
Phone: 801.574-2625
gsuniville@fabianvancott.com
www.fabianvancott.com




-----Original Message-----
From: Gary Winger <gwinger@kmclaw.com>
Sent: Thursday, August 30, 2018 11:49 AM
To: Gerald H. Suniville <gsuniville@fabianvancott.com>; David Billings <dbillings@fabianvancott.com>
Cc: james.salisbury@bankofthewest.com
Subject: Follow-up

Gerald,

Thank your for the meeting today. We appreciate the time.

After the meeting, we were discussing with David Gray the operation of the farm. Due to the lack of funds, Sugarloaf
was required to lay-off its employees. Thus, the operation has no one to look after the cows. Yesterday, the Sheriff
called and someone had cut Sugarloaf’s fences and opened gates and some of Sugarloaf’s cows had gotten out and were
in neighboring farms and property. As you may know, Sugarloaf has had cows shot in the past. One of the Sheriff’s
deputies is a plaintiff in the Double O’Pahvant lawsuit. Accordingly, the Sheriff’s office has not been helpful in protecting
Sugarloaf’s property.

With no employees, active sabotage and David residing in a different county, it is difficult to care for Sugarloaf’s herd.
With David’s high blood pressure (220/120) and other health issues, it makes it even more difficult to care for the herd.


                                                             3
             Case 18-27705                Doc 15         Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                                         Document      Page 92 of 182
Based on these factors, Sugarloaf has determined that it is going to sell the herd immediately through an auction house.
The net proceeds of such sale will be remitted to the Bank. Sugarloaf is going to try to do this as soon as possible, which
may be in the next day or two. If you have questions, please call.

Gary Winger

Sent from my iPad

----------------------------------------------------------------------

IMPORTANT NOTICE: This message is intended only for the addressee and may contain confidential, privileged
information. If you are not the intended recipient, you may not use, copy or disclose any information contained in the
message. If you have received this message in error, please notify the sender by reply e-mail and delete the message.




                                                                         4
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document      Page 93 of 182




                                      Exhibit H




                                            23
4836-7704-4088, v. 1
                            Case 18-27705      Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40     Desc Main
                                                           Document      Page 94 of 182




11/14/2017                                                                 11/14/2017                               11/14/2017

                                                                       BANK OF THE WEST
                                                                       APPRAISAL REPORT
SUBJECT
Sugarloaf Holdings LLC                                                                                  BANK OFFICE:     Sacramento
1471 North 900 West                                                                                 ACCOUNT OFFICER:     Neimeyer
Lehi
801-891-3370                                                                                               APPRAISER:    HOWISON
                                                                                                      APPRAISAL DATE:    11/14/2017
2255 West 3300 North, Filmore, UT. Actual Ranch Location                                                 LOG NUMBER:     17-0714

                                                                CATTLE
                                                               APPRAISAL
                                                                      AVERAGE          COST PER         VALUE/
NUMBER                               DESCRIPTION                       WEIGHT           POUND          HEAD ($)              VALUE
    700                  Angus Cows                            Farm        1300      $    1.00               $1,300.00         $910,000
    780                  Angus Cows                            BLM         1300      $    1.00               $1,300.00        $1,014,000
    690                  English Cross Calves                  Farm         175      $    3.00                 $525.00         $362,250
    780                  English Cross Calves                  BLM          525      $    1.65                 $866.25         $675,675
                                                                                                                 $0.00                $0
                                                                                                                 $0.00                $0
       47                Red Angus Bulls                                     1500    $   0.65                  $975.00           $45,825
                                                                                                                 $0.00                $0
                                                                                                                 $0.00
                                                                                                                 $0.00                $0
                                                                                                      ESTIMATED HERD
    2997                                                                                                        VALUE         $3,007,750
                                                                                                  CATTLE RECEIVABLE
                                                                                                  BOW LOAN               $     1,095,000
            Prepared
            By:                                                Date:      12/16/17                HERD EQUITY                 $1,912,750
                                                                                                  LOAN TO VALUE                     36%
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document      Page 95 of 182




                                       Exhibit I




                                            24
4836-7704-4088, v. 1
                            Case 18-27705       Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40        Desc Main
                                                           Document      Page 96 of 182
5/1/2018                                                              5/1/2018                                                      5/1/2018

                                                                       BANK OF THE WEST
                                                                       APPRAISAL REPORT
SUBJECT
Sugarloaf Holdings LLC                                                                                      BANK OFFICE:        Sacramento
1471 North 900 West                                                                                     ACCOUNT OFFICER:        Neimeyer
Lehi
801-891-3370                                                                                                   APPRAISER:       HOWISON
                                                                                                          APPRAISAL DATE:       05/01/2018
2255 West 3300 North, Filmore, UT. Actual Ranch Location                                                     LOG NUMBER:        18-0213

                                                                CATTLE APPRAISAL
                                                                                             COST
                                                                               AVERAGE       PER            VALUE/
NUMBER                             DESCRIPTION                                  WEIGHT      POUND           HEAD ($)                VALUE
    346                  Angus Cows Fall Calvers               Farm                1300    $   0.92               $1,200.00           $415,200
                                                               BLM and
      614                Angus Cows Spring Calvers             Farm                1300    $   0.92                 $1,200.00         $736,799
                                                               BLM and
      300                English Cross Calves                  Farm                 125    $   1.80                $225.00              $67,500
                                                                                                                     $0.00                   $0
                                                                                                                     $0.00                   $0
                                                                                                                     $0.00                   $0
       33                Red Angus Bulls                       Farm                1500    $   0.65                $975.00              $32,175
                                                                                                                     $0.00                   $0
                                                                                                                     $0.00
                                                                                                                     $0.00                   $0
                                                                                                          ESTIMATED HERD
    1293                                                                                                            VALUE            $1,251,674
                                                                                                      CATTLE RECEIVABLE
                                                                                                      BOW LOAN                  $     1,100,000
            Prepared
            By:                                                        Date:     5/22/18              HERD EQUITY                     $151,674
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document      Page 97 of 182




                                       Exhibit J




                                            25
4836-7704-4088, v. 1
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 98 of 182



                         APPRAISAL REPORT
Date of inspection: August 22 2018
                                 nd


RE: Farming Equipment/Sugarloaf Holdings, LLC
Bank of the West
                DESCRIPTION SCRIPTIO                   FMV            LIQ
 1   2004 Ford F-350 Power Stroke Turbo Diesel
     V8 King Ranch w/ 284k miles (new engine)
     Vin #1FTWW31P885EB43004                           $9,500.00      $7,500.00
 2   4 bottom plow                                        600.00         300.00
 3   2014 Challenger MT0645D Serial
     #AGCC0645EENGL1034                               130,000.00     105,000.00
 4   Great Plains Turbo-Max 2400                       54,000.00      45,000.00
 5   2013 Challenger MT0645D serial
     #AGCC0645EDNGL1064                               120,000.00     100,000.00
6    Landoll 5211                                      52,000.00      39,000.00
7    Sitrex Pro 17 Rake                                20,000.00      15,000.00
8    International Feed Truck with Knight               4,000.00       2,500.00
9    Old Chevy Truck 350                                  200.00         100.00
10   2- 40-50hp pumps $650 each                         1,300.00         800.00
11   2016-2017 Challenger WR9870 Serial
     #AGCC98700GHS13332 with RazorBar
     AGCC91950GHRH4233                                125,000.00      85,000.00
12   Miller Bobcat 3 Phase Welder (on the truck
     bed of the King Ranch) Serial #MJ040494R
     $800-$400                                          2,800.00       1,400.00
13   2008 Dodge ram 3500 Heavy Duty Cummins
     diesel 129,672 miles Vin
     #3D7MX49LX9G527513                                22,000.00      18,000.00
14   UniBridge semi weigher                             6,500.00       3,500.00
15   Sioux Portable loading chute                       2,400.00       1,200.00
16   Silencer hydraulic cattle holder                  16,500.00       8,000.00
17   Green cattle Corral paneling                       1,200.00         600.00
18   2011 C&B Quality Trailer works Vin
     #4JUGL3225BN036870                                 5,500.00       3,500.00
19   2003 Gooseneck Livestock Rrailer Vin
     #16VGX242661606024 Dual Axle                       4,800.00       2,900.00
20   Misc. Tire troughs                                 1,800.00         900.00
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document      Page 99 of 182


21   (13) Seven Tower Pivots Zimmatic by
     Lindsay model 9500 $24,000.00 each
      Stainless Steel
     Pivot 30" centers, 6 towers
     S091681
     Serial #’s
     LE4413, 42471, 42473, 42474, 42475, 42476,
     42477, 42500, 42501, 425012, 42503, 42505,
     42506                                            312,000.00     140,000.00
22   (3) Four Tower Pivots Zimmatic by Lindsay
     model 9500 $13,000.00 Each
     Pivot 30" centers
     Stainless Steel                                   39,000.00      18,000.00
23       (1) Three Tower Pivot Zimmatic by
             Lindsay model 9500
     Pivot 30" centers
     Stainless Steel                                   11,000.00       5,500.00
24   (2) Six Tower Pivot Pivots Zimmatic by
     Lindsay model 9500 $20,000 each
     Pivot 30" centers, 6 towers                       40,000.00      18,000.00
25   1996 John Deere 6400 with hay forks and
     pallet forks & bucket has new panel               17,000.00      12,000.00
26   JCB 541-70AG+ T4IV with bucket & pallet
     forks, telescoping
     Product Identification
     #JCB5AD3HPH2471419                               122,000.00      90,000.00
27   Vertical feed mixer with digital scale Ndeco
     FS1000D                                           36,000.00      25,000.00
28   Land planer (orange)                               2,000.00       1,200.00
29   Feed truck, 2014 box EZ Ration processor
     shreds hay
     International 4800 truck with 20k miles with
     live feed                                         45,000.00      33,000.00
30   Mil-Stak PT 2016 pull behind                      85,000.00      60,000.00
31   Massey Ferguson Hay Baler 2270 with hay
     boss preservative applicator Serial
     #AGCM22700GHB04269                               105,000.00      75,000.00
32   4 round hay bale feeders $250 each                 1,000.00         500.00
33   Yellow cattle chute                                3,500.00       2,000.00
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 100 of 182


34   EZ Trail 1384-B 3400                                4,200.00      3,500.00
35   Filson Calf Chute                                   2,500.00      1,400.00
36   Komatsu 3,507.1 PC75UU-2
     serial #9278                                      18,000.00      14,000.00
37   Yellow chute (portable)                            2,400.00       1,200.00
38   2012 VW Jetta Vin #3VWLL7AJ5CM386465
     w/ 88,684 miles                                     5,000.00      4,000.00
     Total Values                                   $1,430,700.00   $944,500.00




         3365 West 500 South, Suite 100
         Salt Lake City UT 84104
         (801) 355-6655
         www.salesandauction.com
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document     Page 101 of 182




                                       Exhibit K




                                            26
4836-7704-4088, v. 1
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 102 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 103 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 104 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 105 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 106 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 107 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 108 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 109 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 110 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 111 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 112 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 113 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 114 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 115 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 116 of 182
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document     Page 117 of 182




                                       Exhibit L




                                            27
4836-7704-4088, v. 1
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 118 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 119 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 120 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 121 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 122 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 123 of 182
Case 18-27705   Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                         Document     Page 124 of 182
  Case 18-27705        Doc 15   Filed 10/17/18 Entered 10/17/18 17:05:40   Desc Main
                                Document     Page 125 of 182




                                      Exhibit M




                                            28
4836-7704-4088, v. 1
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 126 of 182

                                   APPRAISAL REPORT

                                     Sugarloaf Holdings LLC
                                       7,164.35 +/- Acres
                                 Greenwood, Millard County, UT


                                                  Prepared For:
                                                     Clients
                                         Gerald H Suniville
                                             Attorney for
                                          Bank of the West
                                   and its affiliates or subsidiaries


                                                 Requested By:
                                        Gerald H Suniville
                                            Attorney for
                                         Bank of the West
                                 215 South state Street, Suite 1200
                                     Salt Lake City, UT 84111
                                           (801) 531-8900


                                                      Users:
                                            Bank of the West
                                          and Its Legal Counsel


                 Date of Opinion of Value:                   September 6, 2018
                       Date of Inspection:                   September 6, 2018
                          Date of Report:                    September 10, 2018


                                                 Prepared By:
                                            Victor L. ‘Le’ Jackson
                                         Certified General Appraiser
                                          Jackson Property Services
                                             785 South 530 East
                                       Spanish Fork, Utah 84660-2834




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT      Page 1 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 127 of 182

                                         Table of Contents
             Title Page:                                                                          1
             Table of Contents:                                                                   2
             Summary of Salient Facts and Conclusions:                                            3
             Special Assumptions and Limiting Conditions:                                         4
             Appraisal Process:                                                                  5-8
             Scope of the Appraisal:                                                              9
             Market Value Defined:                                                               10
             Exposure and Marketing Time:                                                        10
             Summary of Appraisal Problems:                                                      10
             Purpose of the Appraisal:                                                           11
             Legal Description:                                                                  11
             Area and Neighborhood Data:                                                        11-12
             State Map:                                                                          13
             Area and Neighborhood Map:                                                          14
             Topo Map of Subject showing Well Locations:                                         15
             Topo Map of Subject showing Subject Blocks:                                         16
             Aerial Photos of Farmstead:                                                         17
             Aerial Photos of South Farmstead:                                                   18
             Subject Photos:                                                                    19-20
             Property Data:                                                                     21-23
             Use/History/Ownership:                                                              21
             Highest and Best Use:                                                               24
             Appraisal Process:                                                                 25-34
             Concluded Opinion of Value:                                                         34
             Comparable Sales Map:                                                               35
             Comparable Sales:                                                                  35-54
             Reconciliation and Final Value Conclusions:                                         55
             General Assumptions and Limiting Conditions:                                        56
             Appraiser Certifications:                                                           57
                                                       Addenda:
             Engagement Letter - Statement of Work:                                             A1-25
             Commitment For Title Insurance:                                                    A26-68
             Taxes and Assessed Valuations:                                                     A69-70
             Block Acreage:                                                                     A71-73
             State of Utah – Division of Water Rights:                                         A74-108
             Law Suite – WRNUM 67-1752:                                                        A109-123
             Pictures of Un-Insured Buildings:                                                   A124
             Appraiser’s Active License (Copy):                                                  A125
             Appraiser’s Qualifications:                                                         A126


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT      Page 2 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 128 of 182

                  Summary of Salient Facts and Conclusions
    PROJECT:                                              Sugarloaf Holdings LLC – Loan Collateral
    PROPERTY OWNERS:                                      Sugarloaf Holdings LLC
    LOCATION:                                             2300 W 3300 N, Greenwood, Millard Cnty
    LEGAL DESCRIPTION:                                    Portions of various Sections located in T19S,
                                                          & T20S, R5W, SLM – Preliminary Report in
                                                          the Addendum.
    TAX PARCEL #:                                         77 parcels – see attached Tax Valuation Sheet
    SITE DESCRIPTION:                                     7,164.35 acres of irrigated crop & desert
                                                          pasture land
    RIGHT OF WAY:                                         3300 N, 3800 N, 4700 N, 8900 N and 1500
                                                          W, 1800 W, 2200 W, Highway 50 and
                                                          Highway100. Dirt roads provide access to
                                                          the interior of the property. see plat maps
    ACCESS:                                               Same
    UTILITIES:                                            Electricity, Phone, Culinary Water
    WATER RIGHTS:                                         28 WRNUMs – see attached Summary sheet
                                                          266 shares of Chalk Creek Irrigation Shares
    IMPROVEMENTS:                                         see Summary on page 30
    CHATTEL:                                              Irrigation Pivots – Not included in this
                                                          appraisal – See separate Chattel Appraisal
    PROPERTY RIGHTS APPRAISED:                            Available surface estate
    HIGHEST & BEST USE:                                   VACANT:       Irrigated Crop and Desert
                                                          Pasture Land
                                                          IMPROVED: Ranch with Irrigated Crop
                                                          and Desert Pasture Land
    ZONING:                                               Agricultural-20 ac minimum and
                                                          Agricultural Industrial (Millard County)
    DATE OF INSPECTION:                                   September 6, 2018
    DATE OF VALUATION:                                    September 6, 2018
    DATE OF REPORT:                                       September 10, 2018
    FINAL OPINIONS OF VALUE:

                    “As Is” Value $5,170,000
               180-Day Disposition Value $4,135,000
                Extraordinary Value     $11,870,000
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT      Page 3 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 129 of 182

                         Special Assumptions and Limiting Conditions
    Utah is a non-disclosure State with no legal requirement for reporting of transactions or sale
    prices. A reasonable effort was made to research the market and locate the best available
    market comparables however no guarantee may be made as to the accuracy of the comparable
    data used. Information is true and correct to best of the knowledge of the appraiser.
    Property size (acreage) was taken from the Millard County Assessor Plat Maps and Treasurer
    2018 Tax Notices. (See addendum)
    The appraiser has visited, inspected, and photographed the subject site and observed the
    general area. No investigation or inspection has been made as to soil conditions, engineering
    feasibility, or hidden or unapparent conditions that would limit the value or utility of the subject
    site.
    No responsibility is assumed for any legal matters. The research done as to the title consisted
    solely of the Millard County Assessor Plat Maps, Millard County Treasurer 2018 Tax Notices
    and a Commitment for Title Insurance (#36133) issued by Juab Title & Abstract Company
    dated January 19, 2017. (See addendum) It is advised that an updated commitment for Title
    Insurance be obtained and reviewed prior to any lending decisions are made as to the collateral.
    It is assumed for purposes of this appraisal that clear surface interest is pledged subject to:
    taxes and road, utilities, canal/water pipeline, & petroleum easements and excluding mineral
    rights.
    The property has water via wells located on the subject and from surface sources (Chalk Creek
    Irrigation Company [CCIC]). There are 28 Well Water Rights recognized by the State of Utah
    in the name of SugarLoaf Holdings, LLC. The water rights numbers (WRNUMs) are shown
    the summary in the Addenda as are the Data Printout Sheets. These rights can-not be
    transferred off of the property or their use be changed without the approval of the Utah State
    Division of Waters and the State Engineer. The summary sheet shows three (3) water rights
    used in conjunction with the active pivot located northeast the Ranch farmstead. One water
    right (WRNUM 67-525) located near the north end of the Ranch has irrigation rights but is
    presently just use for livestock water. There are twenty (20) additional water rights designated
    for livestock and/or domestic use. Water WRNUM 67-1752 is under litigation. The Plaintiffs
    charge that the replacement well can not be used to pump the flow requested. In addition, the
    Plaintiffs charge that the water right has been forfeited for lack of use. See a copy of the
    complaint in the addendum. Three (3) water rights are located off of the subject property.
    I was not able to obtain any reliable information as to the amount of water delivered by CCIC
    to the subject. The Sugarloaf Holdings LLC has prepared a reservoir to receive any water
    delivered to the subject by CCIC. An extensive infrastructure has been installed for the
    handling and distribution of this and well water. The Greenwood area receives on an average
    8.5” of precipitation spread fairly evenly throughout the year.
    I inspected the subject and found fuel spills which I deemed typical of an agricultural operation.
    I am not qualified to verify or detect the presence of hazardous substances by visual inspection
    or otherwise, nor am I qualified to determine the effect, if any, of such substances present. The
    final value conclusion is based on the subject property being free of hazardous waste
    contaminations, and it is specifically assumed that present and subsequent ownerships will
    exercise due diligence to ensure that the property does not become otherwise contaminated.
    Validity of this report is dependent upon its use in its entirety. No inference as to value
    conclusions, analysis or any other matter may be made without considering the entire report
    and analyses contained therein.


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT      Page 4 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 130 of 182

                                               Appraisal Process

    The appraisal process is the orderly program in which the data used to estimate value is
    collected, classified, analyzed, and presented. After defining the appraisal problem, the
    appraiser collects and analyzes factors that affect market value. These include area and
    neighborhood data, site and improvement analysis, highest and best use analysis, and the
    application of the three approaches to value. They are the Cost Approach, the Income
    Approach, and the Sales Comparison Approach to Value. An explanation of the
    methodology of each approach is given below. However, with some property it is not
    possible or economically feasible to obtain adequate information to apply all three
    approaches. The appraiser then applies the approach or approaches for which he has
    adequate data to give a reliable value estimate.

    All three approaches are basically predicated on the principle of substitution which implies
    that an investor or purchaser will pay no more for a given property than the amount for
    which he could purchase another property with equal utility and desirability. On the other
    hand, a prudent seller will sell for no less than the price for which similar properties are
    selling.

                                               Cost Approach

    The Cost Approach to value is one in which the appraiser identifies the different
    components which comprise a given property and estimates the value of each component
    separately by using sales within the market which are comparable to that component. This
    approach is based on the assumption that the summation of the contributory value of the
    various components will approximate the value of the property as a whole. Specifically,
    this approach calls for inventorying the various improvements, as well as the different types
    or classes of land which comprise the subject, and estimating the value of each. In valuing
    the improvements, the current cost of replacing or reproducing the improvement is
    estimated and then accrued depreciation is deducted to arrive at an estimated contributory
    value. Reproduction cost is the estimated cost to construct, at current prices, an exact
    duplicate or replica of the building being appraised, using the same materials, construction
    standards, design, layout, and quality of workmanship and embodying all the deficiencies,
    super-adequacies, and obsolescence of the subject building. Replacement cost is the
    estimated cost to construct, at current prices, a building with utility equivalent to the
    building being appraised, using modern materials and current standards, design, and layout.
    Accrued depreciation is the total of physical, functional and external depreciation.

    Valuation of the land component consists of identifying the different types or classes of
    land which make up the subject property. Then, sales composed totally or predominantly
    of each type of land are used to determine the value of that type of land. The values of
    leases or grazing privileges that may be included in a ranch property are valued in the same
    manner. The value of each land type or class is then added to the estimated contributory
    value of the improvements to indicate the composite value of the whole property.




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT      Page 5 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 131 of 182

                                             Income Approach
    The value of real estate represents the present worth of future benefits which an owner or
    buyer can reasonably anticipate (Principle of Anticipation). The Income Approach to value
    is a discounting process through which future income expectations are converted to present
    worth. This approach is predicated on the assumption that there is a relationship between
    the amount of net income a property can produce and its value. The application of the
    Income Approach calls for estimating the net income a property can produce. In order to
    do this, the gross income the property can generate must be estimated, then, expenses
    incurred in generating this income must be estimated and subtracted. The expense estimate
    must consider taxes, insurance and maintenance on improvement, any operating expenses
    and a management fee if it is typical for the area and type of property being appraised.
    The net income thus derived is then capitalized into an indication of value using a
    capitalization rate, or rate of return, which is typical of the property being appraised. The
    capitalization rate is extracted from the market using current sales of property similar to
    the subject and net income on an owner-operator, crop share rent or cash rent basis. The
    capitalization rates based on the different types of operation will not be the same. The
    capitalization rate on a cash rent basis should be the lowest because it involves the least
    risk to the property owner and the rate determined on an owner-operator basis should be
    the highest because it involves the most risk. The method used to determine net income
    and the capitalization rate should be the same on all of the sales and the subject or it will
    not result in an accurate indication of value. Capitalization rates on agricultural properties
    tend to be lower than the returns that can be earned on other types of investments. This
    would indicate that the investor in farmland would expect to get most of the return on his
    investment when the property is sold rather than during the time the property is held. This
    also infers that the buyer expects the value of the land to increase, rather than decrease.

                                     Sales Comparison Approach
    The Sales Comparison Approach to value is a process of comparing sales data; that is, the
    prices paid for similar properties, prices asked by owners and offers made by prospective
    purchasers willing to buy. The Sales Comparison Approach is based on the principle of
    substitution, which holds that a prudent man will pay no more for a property than it would
    cost him to buy an equally desirable substitute property. This approach requires the
    appraiser to search the market area for recent sales of properties similar to the subject and
    to verify the sale information with parties involved in the transaction (buyer, seller, broker,
    banker, etc.). The application of this approach consists of the comparing and rating of
    properties for which sales data is known against the property being appraised. By making
    adjustments to the sales information for differences between properties, indications are
    developed of what these properties would have sold for had they possessed the same
    characteristics as the subject property. Because like units must be compared, the
    appropriate unit of comparison should be selected. Farm properties are usually valued on
    a per acre basis and ranches and dairies are usually valued on an Animal Unit or Per Head
    basis. Other types of properties may be valued based on capacity, throughput, or area basis.




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT      Page 6 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 132 of 182




    There are ten basic elements of comparison that should be considered in the Sales
    Comparison Analysis.


    They are:


             1 - real property rights conveyed;
             2 - financing terms;
             3 - conditions of sale;
             4 - expenditures made immediately after purchase;
             5 - market conditions;
             6 – location;
             7 - physical characteristics (size, construction quality, condition);
             8 - economic characteristics (operating expenses, lease provisions, management, tenant
             mix);
             9 - use (zoning);
             10-non-realty components of value.
             (Appraisal of Real Estate, 11th Edition, A.I., Chicago, Ill.)


    Adjustments are made to sale prices in order to make the sale the similar to the subject.
    Adjustments should be derived from the market, if possible, through a process called paired sales
    analysis. The adjustments are determined by comparing sales that are similar in all but one respect
    to determine the adjustment for that factor; sometimes a series of adjustments must be made in
    order to isolate the effect of one factor. This method may not always be practical, because there is
    not enough data available to determine the adjustments. In these cases, the appraiser must use his
    or her best judgment to determine adjustments from the data available and from past experience in
    similar situations. Adjustments may be made on a percentage or dollar basis. Many times, the
    client will specify how the adjustments are to be made.


    Each final adjusted sale price is a possible value indicator for the subject property. The set of final
    sale prices indicates the range of value in which the values of the subject will likely fall. The sale
    with the least adjustment to sale price is the sale most similar to the subject and generally should
    be given more weight when reconciling the value indications from the sales Comparison Approach.


    Income multipliers, capitalization rates, and yield rates used in the Income Approach are extracted
    from comparable properties in the Sales Comparison Approach. Information developed in the
    analysis of sales information is also used in the Cost Approach.




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT      Page 7 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 133 of 182




                                                Reconciliation


    After the appraiser has completed the three approaches to value and arrived at an indicated value
    from each approach, he must reconcile the values to arrive at a final value conclusion. The
    appraiser should identify the strengths and weaknesses in each approach and how each approach
    relates to the others. If one or more approaches to value is not used the appraiser should explain
    why it is not used, or why it does not relate to the appraisal problem. After going through this
    process, the appraiser arrives at a value, or range of value, as defined later in this report.


    All three accepted and recognized approaches to value were considered in this appraisal
    assignment. Because of the type of property being appraised (combined irrigated crop and desert
    pasture land) and the availability (or lack thereof) of market data, only the modified cost approach
    / market or direct sales comparison approach was considered useful and applicable for this
    assignment.


    The cost approach to value is being used. It takes land values using the sales comparison approach
    to value and adds depreciated improvement values. Depreciation indicators were taken from the
    local market and from state wide information. A replace cost new was done for each structure on
    the subject “regardless of physical condition” as directed by the engagement letter.


    A direct sales comparison approach to value was not done as ranch / farm properties of this size
    with improvements could not be found in the market area. The subject is a compilation of many
    smaller parcels acquired over a three-year period.


    The income approach was not deemed applicable for this appraisal because agricultural properties
    don’t generate income indicative of their market value. This is not uncommon for agricultural
    properties. Many people desire the stability that real estate holdings provide over and above the
    return on their investment. The economic return does not consider the pride in ownership that many
    people get from owning real estate. Accordingly, the Income Approach to Value is not used in this
    appraisal.




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT      Page 8 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 134 of 182

                                           Scope of the Appraisal


    This report is presented in a Self-Contained format. It is intended to comply with “The
    Uniform Standards of Professional Appraisal Practice (USPAP), to the Financial
    Institutions Reform, Recovery, and Enforcement Act (FIRREA) and your requirements as
    the client.


    On August 7, 2018 I visited the subject site and photographed and inspected the subject
    property. David Gray, owner of the ranch rode around with me and showed me various
    parcels and sites on the property. I again visited the subject on September 4th and
    September 6th to measure the buildings and take additional pictures.


    The subject consists of seventy-seven (77) non-contiguous tax parcels. It has frontage on
    3300 N, 3800 N, 4700 N, 8900 N and 1500 W, 1800 W, 2200 W, Highway 50 and
    Highway100. Dirt roads provide access to the interior of the property.


    Surrounding properties and land uses were observed with regard to conformity and arriving
    at the highest and best use of the subject. It was noted by observation that the area is rural.
    The surrounding parcels are irrigated crop land (with pivots) and desert dry pasture land.
    The area’s economy is agriculturally based. There are few sales of irrigated crop land so
    the search was expanded to include the Delta area and the Kanosh area south of Delta.


    As mentioned previously, all three accepted and recognized approaches to value were
    considered in this appraisal assignment, but only the cost approach was considered useful
    and applicable for this assignment.


    The Cost Approach provides a reliable approach to valuing the subject. This approach
    reflects the reaction of typical buyers and sellers in the market place. It compares
    transactions of similar properties capable of assemblage. Similar sales with structural
    improvements allow for determining depreciation.


    The Sales Comparison Approach to Value was not applicable as no ranch sales the size of
    the subject were found in the market area.


    The Income Approach to Value is deemed to be unreliable because of the significant
    variation in CAP rates that can occur between agricultural property. For this reason, the
    Income Approach to Value is not used in this appraisal.




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT      Page 9 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 135 of 182

                                        Market Value Definition
                               (As per FIRREA effective August 24, 1990)

    The most probable price which a property should bring in a competitive and open market
    under all conditions requisite to a fair sale, the buyer and seller each acting prudently and
    knowledgeably, and assuming the price is not affected by undue stimulus. Implicit in this
    definition is the consummation of a sale as of a specific date and the passing of title from
    seller to buyer under conditions whereby:

        1.       buyer and seller are typically motivated;
        2.       both parties are well informed or well advised, and acting in what they consider
                 their best interest;
        3.       a reasonable time is allowed for exposure on the open market;
        4.       payment is made in terms of cash in United States dollars or in terms of financial
                 arrangements comparable thereto; and
        5.       the price represents the normal consideration for the property sold unaffected
                 by special or creative financing or sales concessions granted by anyone
                 associated with the sale.

                           Exposure and Marketing Time Estimates
    Market value (see above definition) as estimated and the costs and other estimates used in
    arriving at the opinion of value are as of the date of the appraisal. Because markets upon
    which these estimates and conclusions are based upon are dynamic in nature, they are
    subject to change over time. Further, the report and value opinions are subject to change
    if future physical, financial, or other conditions differ from conditions as of the date of
    appraisal.
    In applying the market value definition to this appraisal, a reasonable exposure time of 6-
    12 months has been estimated. Exposure time is the estimated length of time the property
    interest being appraised would have been offered in the market prior to the hypothetical
    consummation of a sale at market value on the effective date of the appraisal; exposure
    time is always presumed to precede the effective date of the appraisal.

                                    Summary of Appraisal Problem

    As previously stated this appraisal involves arriving at an opinion of the market value of
    the available surface estate of the described property. The opinion of value of this type of
    property is best arrived at through the cost approach to value. In the cost approach recent
    sales of similar vacant land are analyzed and adjusted either upward or downward as an
    indication of what the subject would most probably sell for. Then the contributory value
    of the structural improvements is added to that of the vacant land.

    The credibility of this approach and the accuracy of the opinion of value are limited by the
    availability of similar indicative market data. It is also dependent upon proper analysis and
    adjustment of this data.



    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 10 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 136 of 182

                                          Purpose of the Appraisal
    The purpose of the appraisal is to provide the clients with an opinion of market value of
    the subject, as of the date of the last inspection (September 6th, 2018), and to be used in
    possible liquidation of the subject. The property rights appraised were the available surface
    estate rights of the property. See Assumptions and Limiting Conditions.

                                            Legal Description:
    The subject is seventy-seven (77) parcels totaling 7,164.35 +/- acres. They are identified
    on the Millard County records as the parcel numbers shown in the Commitment for Title
    Insurance in the Addenda. The property consists properties located in Sections in T 19 &
    20 S, R 5 W, SLB&M.
                                    Area and Neighborhood Data
    A neighborhood is “A group of complementary land uses; a congruous grouping of
    inhabitants, buildings or business enterprises.”
    The Dictionary of Real Estate Appraisal (Appraisal Institute, Chicago, IL., Third Edition,
    1993) p242.
    The subject is located northwest of Fillmore in Millard County, Utah. For the purpose of
    this appraisal, the subject’s general neighborhood Millard County. The subject’s
    immediate neighborhood is that area around Greenwood in Millard County. The properties
    immediately adjacent to the subject are vacant agricultural acreages
    Millard County is located in west central Utah. Millard County was first settled in 1851.
    It was named to recognize then President Millard Fillmore. Fillmore the county seat is
    near the geographic center of the Territory of Utah and served as the State Capital for a
    few years until the legislature voted to move the Capital to the more populous Salt Lake
    City. Fillmore is located on the north/south corridor (Interstate 15) connecting Salt Lake
    City on the North with Los Angeles, CA on the south. Millard County is the third largest
    county by land area in the State of Utah. There is a total of 4,375,614 acres in the county.
    Of the total acreage, 74.4% is federally owned, 12.1% is State owned and 13.5% is
    privately or local government owned. Delta is the largest city in the county. It is located
    36 miles to the west of Fillmore and the I-15 corridor.
    The Sevier River ends in a dry lake southwest of Delta. The Delta area is the last consumer
    of the river water for irrigation. When Intermountain Power moved into the county and
    built their coal fired power plant, they bought up much of the water rights for cooling
    purposes. They bought more than they presently use, for possible expansion. They rent
    back to the farmers the water they are not possibly using. Thus, you will find farm ground
    designated as crop land without water rights. Alfalfa is the top agricultural commodity of
    the area. The Delta area receives about 8.5 inches of precipitation per year. Temperatures
    are moderate and rarely dip below 0* in the winter or exceed 100* in the summer. This
    makes for an ideal climate to raise cattle.
    Fillmore is located on I-15. Freeway I-15 connects Salt Lake City to the northeast and Los Angeles,
    CA, to the southwest. Greenwood, which is northwest of Fillmore lies between Fillmore and Delta
    connected by Highway 50 and 100. A small regional airport provides for private air traffic in and
    out of Delta.


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 11 of 57
Case 18-27705        Doc 15        Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                   Document     Page 137 of 182

    A hospital is located in Fillmore with a medical clinic in Delta. Delta and Fillmore each have
    elementary schools and high schools. Post-secondary schools are located along the Wasatch Front
    (Provo-Salt Lake-Ogden area). There are congregations of most religious groups located in the
    county, but The Church of Jesus Christ of Latter-day Saints is the dominant religion, as it is in most
    of Utah.
    SOCIAL CONSIDERATIONS
    The Millard county area is well known for its hunting opportunities. The area provides excellent
    hunting for mule deer and elk. There are leagues for bowling, softball, baseball, basketball, and
    volleyball. There are also other community, church, and school sponsored cultural activities.
                                                 POPULATION
                                                                                               Annual %
                              1970         1980         1990         2000         2010        Change 0-10
          Delta               1,610        1,930        2,998        3,209        3,436           7.1%
          Holden               351          364          402          400          378           -5.5%
          Fillmore            1,411        2,083        1,956        2,253        2,435           8.1%
          Leamington           112          113          253          217          226            4.1%
          Oak City             278          389          587          650          578          -11.1%
          Balance of Co       3,226        4,091        5,137        5,676        5,450          -4.0%
          Millard Cnty        6,988        8,970       11,333       12,405       12,503           0.8%
          State of UT       1,059,537    1,461,037    1,722,850    2,233,169    2,763,855        4.75%
    The population of Millard County was 12,405 in 2000. By 2010 it was 12,503. This
    represents a .8% annual increase as compared to 4.75% for the State as a whole.
    ECONOMIC CONSIDERATIONS
    Agricultural employment uses 20% of the labor force in the county. Major non-agricultural
    employers in Millard County include Intermountain Power Services (electric/gas/sanitary
    services), the Millard County School District, Millard County, Delta Community Medical
    Center, Brush Wellman Inc., State of Utah, Federal Government, Sunrise Engineering,
    Fillmore Hospital, Continental Lime, Quality Market and Duanes’s Market.
                                          Employment
                                             Labor Force     Employment        % Unemployment
                    Millard Cnty     2000       4,318           4,146              3.98%
                                     2010       6,431           6,012              6.52%
                     State of UT     2000     1,104,208       1,068,371            3.25%
                                     2010     1,371,883       1,262,083            8.00%

    Top agricultural employers include Pictseet Mushroom Farms and Garden of Eat’n. Millard
    County was ranked sixth in the number of farms among Utah counties with 457,823 acres on 650
    farms (350 considered full time farms). Millard County is a leading county in grain and hay
    production. Other crops grown in the area include corn for silage and grain. The corn silage and
    some of the small grains are fed to livestock locally, with the rest being shipped out of the area.
    Average yields for corn silage are 19 ton/acre. Corn for grain averaged 144 Bu/acre. The average
    yield for barley is 87 Bu/acre (Utah Agricultural Statistics, 2006).
    Millard County is zoned and there are Land Use Planners on the county staffs to regulate land use
    and development in the County. Real estate tax rates in the area appear to be typical for the State
    of Utah.
    SUMMARY
    The general economy of the immediate neighborhood is expected to remain stable. There are
    efforts to encourage tourism in the area but this is not expected to produce a major impact in the
    near future. Real estate values are expected to continue to be stable, depending on the type of
    property. The population is expected to remain stable. Vacant land values have remained stable
    with limited activity.
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT        Page 12 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 138 of 182




                                                                                        N




                                                   STATE MAP

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 13 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 139 of 182




                                                                                  N




                          AREA / NEIGHBOR MAP SHOWING SUBJECT
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 14 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 140 of 182




                                                                                 N




             Topographical Map of the Subject Showing Well Locations

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 15 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 141 of 182




                                                                                        N




                           Map of the Subject Showing the “Blocks”

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 16 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 142 of 182




                                   Aerial Photo of the Farmstead

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 17 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 143 of 182




           Aerial Photo of the Sheds and Feedlots south of the Farmstead


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 18 of 57
Case 18-27705          Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                 Desc Main
                                   Document     Page 144 of 182




    Picture 1 is looking north at the house on                 Picture 2 is looking north/northeast at the main
 farmstead on Block “B” of the subject. Picture                 shop on the farmstead. A partially completed
     was taken from the road - 3300 North.                          office is just inside the walk-in door.




 Picture 3 is looking southwest at the garage on                Picture 4 is looking north/northwest from the
          the farmstead of the subject.                         south of 3300 N at the 100 Ton scales (left) &
                                                                             scale house (center).




  Picture 5 is looking northeast at bottom of the               Picture 6 is looking at the overflow (center –
                 subject reservoir.                                    crest) of the subject reservoir.




      Picture 7 is looking south/southwest at                      Picture 8 is looking southeast at the two
    equipment shed & granaries & pump house                         granaries with coned concrete floors.
     located south of 3300 North, Block “B”.




    Picture 9 is looking west/northwest at a 2nd              Picture 10 is looking south/southwest a near the
      equipment shed west of Highway 100.                            2nd equipment shed (Block “C”).

 JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT             Page 19 of 57
Case 18-27705          Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                 Desc Main
                                   Document     Page 145 of 182




      Picture 11 shows one of the stock tanks                      Picture 12 is looking west at solar panel,
            on Block “C” of the subject.                                    well (lower center) and
                                                                     water tough (tire – center of picture).




    Picture 13 is looking south at another well                   Picture 14 is looking at dry pasture on the
    house next to holding corral (left of shed).                 subject. Common to Blocks “C”, “E” & “F”.




    Picture 15 is looking at dry pasture on the                 Picture 16 is looking west along 8900 North.
  subject. Notice sand dune left of center on the               Block “G” of the Subject is on the right in the
    horizon. Common to Blocks “E” & “G”.                                           picture.




  Picture 17 is looking at another array of solar-
                                                                Picture 18 is looking north/northwest at the
  panels. Well is visible on the right and is just
                                                                equipment shed on Block “G” of the subject.
               north of 8900 North.

                                       Photos of Sites on the Subject

 JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT              Page 20 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 146 of 182

                                              Property Data
    Site:
    The subject consists of seventy-seven (77) individual tax parcels, totaling 7,164.35 +/-
    acres. Not all of the parcels are contiguous. For purposes of this appraisal the tax parcels
    are being grouped into blocks to simplify this appraisal and reflect possible marketing of
    the subject. See page 16 of this report. The subject was not acquired as a single parcel or
    Block and would reasonably be disposed of in the same manner. The Blocks are not
    matched up with the respective purchases. Block “A” is irrigated with a pivot with low
    head sprinklers. Block “B” has the majority of the buildings and is where the main house
    in located as well as shops and feed lots. Block “B” is where the Chalk Creek Irrigation
    water has been used with flood irrigation. The majority of the property consists of dry
    pasture ground with the irrigated crop land mentioned. The subject is located northwest of
    Fillmore and west of Holden. The structural improvements are those normally associated
    with a cattle operation. The residence on the subject is an older dwelling in fair/poor
    condition. For purposes of this appraisal the subject is broken into seven (7) Blocks with
    the following acreages. See addendum for chart showing the breakdown by tax parcels.
             Bock “A”               -                160 acres
             Bock “B”               -                1,188.72 acres
             Bock “C”               -                830.01 acres
             Bock “D”               -                40 acres
             Bock “E”               -                2,696.65 acres
             Bock “F”               -                40 acres
             Bock “G”               -                2,208.97 acres
    Use History:
    The ranch has been used for raising beef cattle. A quarter section is irrigated crop ground
    with a seven (7) tower pivot. Water comes from a well located in the northwest corner of
    the quarter section. The remainder of the property is dry pasture ground and desert pasture
    ground.
    Sales History/Ownership:
    The property was purchased as separate parcels as mentioned previously beginning in
    2013. Seven purchases were made in 2013 and three purchases were made in 2014.
    Another purchase was made in June of 2017. The majority of the subject parcels were
    originally purchased in the name of Gray Ranch LLC. The title to the property was
    subsequently changed to Sugarloaf Holdings LLC. Principals of the two LLCs are the
    same.
    I am not aware of any current efforts by the owner to market the property to any outside
    interests. I am aware that Bank of the West may be beginning foreclosure proceedings.
    Legal:
    The subject is seventy-seven (77) parcels totaling 7,164.35 +/- acres. They are identified
    on the Millard County records as per the chart in the addenda. The parcel numbers and
    legal descriptions are shown in the Commitment for Title Insurance in the Addenda. The
    property is located in 26 Sections within Townships 19S & 20 S, Range 5 W, SLB&M.




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 21 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 147 of 182



    Right-of-Way / Access:
    It subject has frontage on 3300 N, 3800 N, 4700 N, 8900 N and 1500 W, 1800 W, 2200
    W, Highway 50 and Highway100. Dirt roads provide access in the interior of the property.
    Easements:
    Utility lines were observed leading to and on the property. County roads and power lines
    were observed crossing the property and are mentioned in the Commitment for Title
    Insurance. The Commitment for Title Insurance reveals other easements. It is advised that
    a current Commitment for Title Insurance be obtained and reviewed prior to any lending
    decisions are made as collateral.
    Water Rights:
    The property has water from 28 different WRNUMs. See the addenda for a list of those
    water right.
    There are also 266 shares of the Chalk Creek Irrigation Company water which goes with
    the subject. These shares are identified to be highwater shares. These shares are designated
    for 1,122.9 acres. Copies of the shares were not been provided to this appraiser nor the
    amount of water historically delivered to the subject.
    Vegetation:
    The vegetation on the non-farmstead portion of subject includes various grasses, rabbit
    brush, sage brush and grease wood. The quarter section which is presently irrigated with
    a pivot has an older stand of alfalfa interplanted with sorghum.
    Mineral Rights:
    No mention of mineral rights being excluded. There was found mention of the exception
    of some gravel and gravel pits.
    Utilities:
    There is electricity, phone and culinary water on the subject.

    Improvements/Fixtures:

    See the List of Buildings in the addendum.

    The corrals in Block “B” are divided into multiple pens with headlock and non-headlock
    stanchions. There are 139 full size headlocks and 186 smaller headlocks.

    A 100’ (100 ton) digital scale compliments the farmstead.

    Topography:
    The property is generally level with a slight slop to the west. Block “A” has an elevation
    of approximately 4770’. The elevation ranges on Blocks “B” & “C” from approximately
    4800’ on the east to 4600’ in the west or a 200’ drop in four miles. The northern Blocks
    (“E”, “F” & “G”) range from 4700’ to 4600’. Several of these northern parcels have sand
    dunes of 5’ to 15’ in height.




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 22 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 148 of 182




    Soils:
    The soils that are on the subject are identified by the United State Department of
    Agriculture / Natural Resources Conservation Service as: Bandag loam; Heist fine sandy
    loam; Hiko Peak fine sandy loam; Jigsaw-Oakcity comlex; Kanosh very fine sandy loam,
    Kessler loam, Musinia silt loam; Saltair silt loam, Taylorsflat loam and Yenrab fine sand.

    Flood Zone:

    The unincorporated areas of Millard County have not incorporated the FEMA flood
    guidelines. The subject is in the area that would be Map 490233 if it were mapped. By
    observation one would conclude that the subject is not in a flood zone. There is no physical
    evidence that it is in a flood area.

    Hazardous Waste:
    In my inspection of the property, I did not notice any signs of hazardous waste. I did
    observe minor oil spills around the fuel tanks, typical of those found around other
    farmsteads.

    Special Environmental Considerations:
    I observed major portions of the property. I did not notice any special environmental considerations
    that would impact the subject. However, my opinion of value could change pending new
    information provided by any governmental agency.

    Tax Assessment:
    The property is currently being assessed by Millard County. See Tax Summary statement in the
    addendum. The County Market Value for the 7,164.34 +/- acres is $2,735,221. Tax liability for
    the 2017 year was $5,251.85 and for 2018 will be $5,364.56. The subject is in the green belt
    program which would require payment of roll back taxes of 5 years if taken out of the program.

    Zoning and Land use Regulations:
    The site is zoned Agricultural (A-20) and Agricultural Industrial by Millard County. It is the intent
    of the Agricultural (A-20) zone to allow limited residential use while maintaining agricultural uses.
    Residential home sites in this zone require at least twenty acres. The Agricultural Industrial zoning
    is intended to allow concentrated agricultural operations. The chances for the county to change the
    zoning are slight.




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 23 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 149 of 182

                                          Highest and Best Use:
    Highest and best use is defined as follows:
    “The reasonably probable and legal use of vacant land or an improved property, which is physically
    possible, appropriately supported, financially feasible, and that results in the highest value. The
    four criteria the highest and best use must meet are legal permissibility, physical possibility,
    financial feasibility, and maximum profitability.” The Dictionary of Real Estate Appraisal.
    (Appraisal Institute- Third Edition)
    In performing the Highest and Best Use analysis, four steps or questions are followed. The first
    step in determining Highest and Best Use of any property is the legal limitations set on it, e.g.
    zoning. Second step is to determine if the contemplated uses are physically possible. The third
    question asked is the financial feasibility. The fourth and final step is whether or not the use results
    in the maximum profitability for the property. Because the use of land can be limited by any
    improvements that are present, highest and best use needs to be determined on the basis of the land
    being vacant and available for any use, in the first analysis. A second analysis is performed for the
    property as improved.
    The subject is zoned Agricultural (A-20) and Agricultural Industrial. With this zoning commercial
    or non-agricultural industrial uses are prohibited. Agricultural, mining, and rural residential uses
    are permissible on the property. The A-20 zoning requires a 20-acre minimum lot size for the
    building of a dwelling. Agricultural Industrial requires a 1 acre minimum.
    The second step is the physical limitation or possibilities to the property. There are utilities to the
    subject at different locations. The subject is 7,164 acres and has about 60,720’ of road frontage.
    Rural residential lots require 20 acres and 200’ of frontage. The property’s size would allow the
    subject division into 300 lots. The availability of other properties within the area makes the
    subdivision of the subject unlikely. Demand for rural home sites in the area is very low
    The third step in determining highest and best use of the property is whether the use has financial
    feasibility of the potential uses. The subject with vacant irrigated land provides limited income.
    The vacant desert land on the property can be rented for winter pasture but provides little income.
    This is not uncommon for agricultural properties. Many people desire the stability that real estate
    holdings provide over and above the return on their investment. The economic return does not take
    into account the pride in ownership that many people get from owning real estate.
    The forth step is whether the use is maximally productive. The more densely developed, generally
    the higher the value of the property. The properties around the subject are irrigated crop land and
    vacant desert land. Demand is slim to none for rural residence home sites. Likely the property as
    vacant would continue to be held as irrigated crop and desert pasture land.
    Accordingly, the highest & best use of the subject as vacant is irrigated crop and desert pasture
    land.
    The first step in determining the Highest and Best Use as Improved is the same as when vacant.
    The subject is improved with corrals, sheds and buildings for a cattle operation. These
    improvements meet the zoning requirement for the property.
    The ranch improvements meet the second requirement of being physically possible.
    The third step (being financially feasible) is being met by the ranch operation. The ranch has the
    ability to pay for the property taxes, property maintenance. It is my understanding that it has not
    met it current debt servicing needs.
    The forth step in the Highest and Best use analysis as improved is whether the present use is
    maximally productive. The ranch operation produces more revenue than other uses can for the
    property. To make the subject more productive all possible irrigation needs to be due to raise feed
    for the cattle during winter months.
    Accordingly, the Highest and Best Use for the subject as improved is recognized as the existing
    ranch operation.
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 24 of 57
Case 18-27705        Doc 15         Filed 10/17/18 Entered 10/17/18 17:05:40                                            Desc Main
                                    Document     Page 150 of 182

                                           APPRAISAL PROCESS

    The subject as a ranch operation is best valued using the combined cost approach and sales
    comparison approach. The analysis for the sales comparison approach will be done first to
    arrive at land values. The cost approach will then be done to arrive at replacement cost
    new of the physical structures. Depreciation will then be derived from the sales comparison
    approach and subtracted from the replacement cost new of the buildings. The depreciated
    building values will then be added to the land values arrived at through the sales
    comparison approach.

    In using the Sale Comparison Approach an effort was made to identify and locate any
    recent sales of irrigated crop land and dry and desert pasture land with or without buildings.
    The market data used has been verified with real estate brokers, agents, parties to
    transactions, other appraisers, multiple listing service, and / or Millard County records.
    The State of Utah is however a non-disclosure state and the accuracy of any data used
    cannot be guaranteed.

    The demand for land in the Fillmore area appears to be stable. The availability of properties
    has been limited during the last several years. Twelve sales were found for the years 2015
    to 2018. They were all dry pasture land sales. To find irrigated land sales the search area
    was expanded to the Delta area. Four sales which occurred in the last year and half were
    found and are being used in comparison to the 160 acres of Block “A” – the pivot irrigated
    ground. The four sales chosen for this analysis are shown in the grid that follows.

                                     Sales Comparison Grid
                                             Subject            1               2               3                4
                           Sales Date        Aug-18          Jun-18           Jun-17          Feb-17           Jan-17
                                 Seller                     TLJ Farms        Bishops           Flagg           George
                                 Buyer                       Withers         Dantes           Bulldog          Johnson
                             Location      Greenwood        Sutherland        Delta           Deseret           Delta
                      Total Sale Price                      $740,000         $292,559       $1,132,000        $414,000
                                 Acres        160              148             119             160               59
                          Price / Acre                       $4,996           $2,465          $7,075           $6,976
                       Irrig Acre Price                      $6,700           $6,700          $6,700           $6,975
                     W/o Water / Ac $                         $894            $1,091          $1,000              -


    Of the twelve dry pasture sales found in the subject’s immediate area, the largest and the
    five which occurred in the last three years have been chosen for comparison.

                                 Dry Sales Comparison Grid
                                   Subject             5              6                 7                8               9
                  Sales Date       Aug-18        Feb-18             Jan-18           Dec-17            Mar-17         Sep-16
                        Seller                   Neilson       Trail Break           Pahvant         Mascaro          Pahvant
                       Buyer                        Lewis            Cox            Murdocks         Mascaro          Hawbush
                    Location     Greenwood       Holden        McCormack         McCormack           Fillmore         Holden
                   Total Sale
                                                $399,312        $380,000         $1,054,000         $355,000          $470,000
                        Price
                       Acres        7004            499              440              2,480             640             720
                  Price / Acre                      $800            $864               $425             $555            $653


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT                                    Page 25 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 151 of 182




    Sale #1 is located 7 miles north/northwest of Delta and 40 miles northwest of the subject.
    It consists of 104.65 acres with a full water supply (Delta Irrigation Company and Abraham
    Irrigation shares) and 43.47 acres of crop land without water. Water is rented for the 43.47
    acres or the water it has is rotated around. $6,700/acres was assigned to the ground with
    the full water supply and $893.60/acre for the ground without a water supply. The property
    only had frontage on its north end. The figure of $6,700/acre for the irrigated ground in
    this sale was arrived at by pairing the sale with other sales that only had fully irrigated
    ground. Sale #4 is an example of one of these sales.


    Sale #2 is located 3.5 miles west of Delta 46.5 miles northwest of the subject. It consists
    of 29.06 acres with a full water supply (also Delta Irrigation Company and Abraham
    Irrigation shares) ($6,700/acre) and 89.63 acres of crop land without water
    ($1,091.78/acer). Water is also rented for the acres without water. The property only has
    frontage (1,320’) on its west end. Buyer had been leasing the property for years. Sale price
    appears to be at market value.


    Sale #3 is 2 miles south of Delta. It is 31 miles northwest of the subject. It had frontage
    on three sides. There was 154.52 acres with a full water supply (Melville Irrigation
    Company) ($6,700/acre) and 5.48 acres without water ($1,000/acres). There was also
    $91,242 of buildings on the property (House, Large Shop and Equipment Shed). For
    purposes of this analysis the building values are excluded.


    Sale #4 is 2.5 miles northwest of Delta and 35 miles northwest of the subject. The property
    is 59.35 acres with a full water supply (Delta Irrigation water and Abraham water). The
    price per acre is believed to be higher because the buyer had outside money available. The
    property is significant smaller than the other three sales.


    The four sales now need to be compared to Block “A” of the subject land. Where market
    data is available quantitative adjustments are made based on puritan sales. When there is
    not enough market data to provide for quantitative adjustments, qualitative adjustments can
    and are made. These adjustments are shown on the following grid as: 1) the sale being
    equal (=) to the subject; 2) the sale being better (- needing to be adjusted down to the
    subject); or 3) the sale being less (+ the sale needing to be adjusted up to the subject).




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 26 of 57
Case 18-27705        Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                           Desc Main
                                  Document     Page 152 of 182

                       Sales Comparison Adjustment Grid
                                             Subject        1           2           3            4
                             Sales Date      Aug-18      Jun-18       Jun-17     Feb-17        Jan-17
                                  Seller                TLJ Farms    Bishops      Flagg       George
                                  Buyer                  Withers     Dantes      Bulldog      Johnson
                               Location     Greenwood   Sutherland    Delta      Deseret       Delta
                        Total Sale Price                $740,000     $292,559   $1,132,000    $414,000
                                  Acres        160         148         119         160          59
                            Price / Acre                 $4,996       $2,465     $7,075        $6,976
                         Irrig Acre Price                $6,700       $6,700     $6,700        $6,975
                       W/o Water / Ac $                   $894        $1,091     $1,000          -
                         Property Rights                    =           =           =            =
                        Financing Terms                     =           =           =            =
                        Sales Conditions                    =           =           =            =
                      Post Expenditures                     =           =           =            =
                   Time, Marketing Cond                     =           =           =            =
                        Access/Location                     +           +           -            =
                                    Size                    =           =           =            -
                        Econom Charact                      =           =           =            =
                             Use/Zoning                     =           =           =            =
                       Non-Realty Comp                      =           =           =            =
                          Total Subj Adj                    +           +           -            -
                         Irrig Acre Price                $6,700       $6,700     $6,700        $6,750
                          Total Subj Adj                    +           +           -            -
                       W/o Water / Ac $                   $950        $1,100     $1,000          -

    The ten basic elements of comparison that should be considered in Comparing sales are:
             1 - real property rights conveyed;
             2 - financing terms;
             3 - conditions of sale;
             4 - expenditures made immediately after purchase;
             5 - market conditions;
             6 – location;
             7 - physical characteristics (size, construction quality, condition);
             8 - economic characteristics (operating expenses, lease provisions, management, tenant
             mix);
             9 - use (zoning);
             10-non-realty components of value.
    All four sales were equal to the subject except in Access & Size. Accordingly, no (=)
    adjustments were made for these other factors.
    All of the sales occurred within the last eighteen months so no (=) time adjustments are
    suggested for these sales.
    Sales 1 & 2 have limited access (frontage on only one side) so an (+) upward adjustment
    was made to bring them in line with the subject.
    Sale 4 is about ½ the size of the other three sales as well as the subject. A (-) downward
    adjustment is made to bring Sale 4 in line with the subject.
    From the previous Sales Comparison Chart, $6,700/acre is chosen as the appropriate value
    for irrigated crop ground. A value of $1,000/acre is chosen for land using rented water
    because it does not have water rights of its own.

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT              Page 27 of 57
Case 18-27705        Doc 15         Filed 10/17/18 Entered 10/17/18 17:05:40                      Desc Main
                                    Document     Page 153 of 182

    Block “A” with it seven tower pivot has 125.5 acres of irrigated ground and 34.5 of dry
    pasture ground in the four corners. Choosing $6,700/acre for the irrigated ground from our
    previous Sales Comparison results in 125.5 acres X $6,700/ac = $840,850. A value for the
    dry pasture corners is taken from the comparison of dry sales found on the next two pages.
    This seems more appropriate than using the cropland without water from the Delta area.
    The adjusted value of Sale #8 ($500) is considered the most appropriate for the corners.
    Calculated as 34.5 acres X $500/ac = $17,250. Total value for Block “A” is $840,850 +
    $17,250 = $858,100.

    Next a sales Comparison for dry pasture land needs to be made using sales 5 through 9.
    The Comparison and adjustments are being shown in the following grid.

                       Sales Comparison Adjustment Grid
                                     Subject        5            6            7           8          9
                      Sales Date      Aug-18      Feb-18      Jan-18       Dec-17      Mar-17      Sep-16
                           Seller                 Neilson   Trail Break    Pahvant     Mascaro     Pahvant
                           Buyer                  Lewis         Cox       Murdocks     Mascaro    Hawbush
                        Location    Greenwood     Holden    McCormack     McCormack    Fillmore    Holden
                 Total Sale Price                $399,312   $380,000      $1,054,000   $355,000   $470,000
                           Acres    See Below*     499          440         2,480        640        720
                     Price / Acre                  $800       $864          $425        $555        $653
                  Property Rights                   =            =            =           =          =
                 Financing Terms                    =            =            =           =          =
                 Sales Conditions                   =            =            =           =          =
               Post Expenditures                    =            =            =           =          =
            Time, Marketing Cond                    =            =            =           =          =
                 Access/Location                    =            =            =           =          +
                            Size                     *           *            *           *           *
                 Econom Charact                     =            =            =           =          =
                      Use/Zoning                    =            =            =           =          =
                Non-Realty Comp                     =            =            =           =          =
                   Total Subj Adj                    *           *            *           *           *
                 Total Subj Adj $                  $600       $625          $525        $500        $550


    All five sales (5-9) were equal to the subject Blocks “B”, “C”, “D”, “E”, “F” and “G”
    except in Access & Size. Accordingly, no (=) adjustments were made for these other
    factors.
    Sales #9 has limited access (frontage of only 2,640’). This would make it less desirable
    than all of the Blocks except Block “C”. This would require an (-) downward adjustment
    to bring them in line with the subject. Sale #9 requires no (=) adjustment to bring it in line
    with Block ”C” of the subject.
                                                                             Access               Size
             Bock “B”           -              1,188.72 acres                (-)                  (-)
             Bock “C”           -              830.01 acres                  (=)                  (-)
             Bock “D”           -              40 acres                      (-)                  (- -)
             Bock “E”           -              2,696.65 acres                (-)                  (=)
             Bock “F”           -              40 acres                      (-)                  (-)
             Bock “G”           -              2,208.97 acres                (-)                  (=)

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT          Page 28 of 57
Case 18-27705         Doc 15              Filed 10/17/18 Entered 10/17/18 17:05:40                      Desc Main
                                          Document     Page 154 of 182

    Sale 7 is about the same size as Blocks “E” & (G), thus no (=) adjustments are being made
    for size. All of the other sales are much smaller than the Blocks of the subject. A (-)
    downward adjustment is being made to them to bring them in line with the subject.
    The next step in the valuation process is to take the comparable sales with their quantitative
    and qualitative adjustments and relate them to the subject property recognizing which are
    most comparable and which are least comparable. This is illustrated in the following table.

                       Sales Comparison Adjustment Grid
                                          Subject      5           6             7             8          9
                   Sales Date             Aug-18    Feb-18       Jan-18       Dec-17        Mar-17     Sep-16
                         Seller                     Neilson    Trail Break    Pahvant       Mascaro    Pahvant
                         Buyer                       Lewis        Cox        Murdocks       Mascaro    Hawbush
                      Location        Greenwood     Holden     McCormack     McCormack      Fillmore   Holden
               Total Sale Price                     $399,312   $380,000      $1,054,000     $355,000   $470,000
                         Acres            7,004       499         440          2,480          640        720
                   Price / Acre                      $800        $864          $425          $555       $653
               Total Subj Adj $                      $600        $625          $525          $500       $550


             Bock “B”             -       1,188.72 acres                             $775
             Bock “C”             -       830.01 acres                               $550
             Bock “D”             -       40 acres                                   $850
             Bock “E”             -       2,696.65 acres                             $525
             Bock “F”             -       40 acres                                   $700
             Bock “G”             -       2,208.97 acres                             $525
    Block “B” with 1,188.72 acres is felt to be superior to Sales 6 & 7 because of its frontage.
    Block “C” is being compared to Sale #3 which is similar in size and access.
    Block “D”, because of it smaller size is felt to be superior of all the sales. A value equal
    to or slightly in excess of the unadjusted prices of Sale #5 & #6 are felt to be appropriate
    for Block “D”.
    Block “E” is the largest of the subject blocks. A value per acre similar to that of Sale #7 is
    felt to be appropriate.
    Block “F” is similar to Block “D”. It is more remote so the value shown is deemed
    appropriate.
    Block “G” is the second largest of the subject blocks. A value per acre similar to that of
    Sale #7 is also appropriate for this block.
             Bock “B”             -       1,188.72 ac X $775/ac =                     $921,258.00
             Bock “C”             -       830.01 ac X $550/ac =                       $456,505.50
             Bock “D”             -       40 ac X $850 =                               $34,000.00
             Bock “E”             -       2,696.65 ac X $525 =                       $1,415,741.25
             Bock “F”             -       40 ac X $700 =                                $28,000.00
             Bock “G”             -       2,208.97 ac X $525 =                       $1,159,709.25
             Bock “A”                 -                                                $858,100.00
             Total Land Value                                                        $4,873,314.00


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT                   Page 29 of 57
Case 18-27705            Doc 15     Filed 10/17/18 Entered 10/17/18 17:05:40                      Desc Main
                                    Document     Page 155 of 182

    The next step in the Cost Approach is to arrive at the contributory values of the structural
    improvements.

    As mentioned previously, in the Cost Approach, land and structural improvements are
    valued separately. The buildings are valued at cost new, less depreciation. This building
    value is then added to the value of the land. The following definitions are important to
    keep in mind when the Cost Approach is used. They come from the “The Appraisal of
    Real Estate”, by the Appraisal Institute.

    “Reproduction cost is the estimated cost to construct, at current prices as of the effective
    date, an exact duplicate or replica of the building being appraised, using the same materials,
    construction standards, design, layout and quality of workmanship, and embodying all the
    deficiencies, super adequacies, and obsolescence of the subject building.” (page 318)

    “Replacement cost is the estimated cost to construct, at current prices as of the effective
    appraisal date, a building with utility equivalent to the building being appraised, using
    modern materials and current standards, design, and layout.” (page 319)

    The use of replacement cost eliminates the need to estimate some forms of functional
    obsolescence, but other forms of functional obsolescence, physical deterioration and
    external obsolescence must still be measured.”

    Some of the improvements will be value on a square foot basis while others will be on a
    bushel basis. The sizes were arrived at when I as the appraiser measured the buildings by
    stepping off the respective sides. The source of the cost information is the Marshall and
    Swift Cost Handbook (Sec 12, 17 and 97, pages 12, 20, 28, 29, 30, 33 & 54 and 6, 7 & 9).

    The following is a breakdown of the subject improvement costs on a per unit basis.

                          Units    Width      Length   Sq. Ft.   RCN/ Unit       Total RCN
           House                      Irregular         2160      $67.69         $146,210
          Garage                   24    X      27       648      $23.20          $15,034
        Well House                 10    X      10       100      $11.05           $1,105
     Shop / Equip Shed             54    X      84      4536      $23.71         $107,549
        Scale House                10    X      10       100      $14.53           $1,453
           Scale                                       100 T                      $12,560
        Well House                 10     X     10       100       11.05           $1,105
         Tack Shed                 12     x     12       144      $11.25           $1,620
        Well House                 10     X     12       120       11.05           $1,326
       Quonset Shed                60     X    115      6900      $10.39          $71,691
          Granary          2      10' H   X   24' D    5000B                       $2,490
         Cow Shed                  20     X     60      1200      $4.72            $5,664
         Cow Shed                  20     X     40       800      $4.72            $3,776
                                                                             Block "B" Subtotal   $371,583
       Quonset Shed                60     X    115     6900       $10.39          $71,691
        Tack Shed                  12     x     12      144       $11.25           $1,620
                                                                             Block "C" Subtotal   $73,311
         Cow Shed                  30     X     12      360       $4.72            $1,699
                                                                             Block "E" Subtotal    $1,699
        Cleary Shed                50     X     84     4200       $18.00          $75,600
                                                                             Block "G" Subtotal    $75,600
                                                                                                  $522,193




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT           Page 30 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 156 of 182

    Depreciation is caused by deterioration or obsolescence in the property. Deterioration is evidenced
    by wear and tear on the structure. Functional obsolescence is caused by internal property
    characteristics, such as a poor floor plan, inadequate mechanical equipment, or functional
    inadequacy or super adequacy due to size or other characteristics. External obsolescence is caused
    by conditions outside the property, such as a lack of demand, changing property uses in the area,
    or national economic conditions. Some types of depreciation interact with one another, and the
    analysis of depreciation from all causes is cumulative. Several methods may be used to estimate
    accrued depreciation: the economic age-life method, the modified economic age-life method, the
    breakdown method, cost-to-cure estimates, sales comparison techniques, and income capitalization
    techniques.”

    Depreciation rates are extracted from the market with sales that have structural improvements
    similar to those on the subject. The value of the land in the sales is established by comparison to
    puritan land sales in the area. Once the land value has been established it is subtracted from the
    total sale price to arrive at the contributory value of the structural improvements. The replacement
    cost new (RCN) of the structural improvements is then calculated. The difference between the
    replacement cost new and the contributory value of the improvements is then the depreciation.

                                                 Example
                                       Sale E – Sale Price $170,000
                                      40 acres X $2,500 = $100,000
                                        Building Value = $70,000
                                                   RCN
                                     1,848 sq ft X $61.69 = $114,006
                         RCN minus Building Value equals Depreciation Amount
                                      $114,006 - $70,000 = $44,006
                      Depreciation Amount divided by RCN equal Percent Depreciated
                                       $44,006 / $114,006 = 38.6%
                         This can be converted to annual depreciation by dividing
                            the Percent Depreciated by the age of the building.
                                    38.6% / 35 years = 1.1% per year

    This depreciation is a combination of physical, functional and external obsolescence. To isolate
    the amounts of the three types of depreciation requires sufficient sales, some having only physical
    depreciation, some having both physical and functional depreciation, and some having all three
    types of depreciation. A sale with only physical depreciation is paired with a sale which has both
    physical and functional depreciation to isolate the functional depreciation in the latter. Then that
    sale is paired with a comparable sale that has physical and functional depreciation along with
    external obsolescence. The difference between those two sales is attributed to the external
    obsolescence. Physical depreciation is figured on an annual basis while functional depreciation is
    a percentage of the physically depreciation value. External obsolescence is a percentage of the
    physically and functionally depreciated value.

    The amount of ranch sales and farm sales with improvements in the neighborhood and region of
    the subject were very limited. Consequently, depreciation rates could not be extracted from local
    sales but had to be taken from a compilation of improved sale throughout the State of Utah over a
    number of years. These market area surveys of which I have participated, suggest depreciation
    rates for agricultural buildings at rates of 2% to 5%. These rates are supported by studies published
    by Marshall and Swift. I have not found sales which would quantify either functional depreciation
    or external obsolescence even though at times it was obvious that one or both existed.

    In the case of the subject, I do not believe there is any external obsolescence. The area is
    agriculturally based. The following grid shows the depreciation for the subject improvements and
    how they were figured.

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 31 of 57
Case 18-27705          Doc 15        Filed 10/17/18 Entered 10/17/18 17:05:40                       Desc Main
                                     Document     Page 157 of 182


                                   Age/Life                                             Contrib
                            Eff   Remang      Total   Deprc   Remang     RCN             Value
                   House    55       5         60      92%       8%     $146,210       $12,184
                  Garage    39       1         40      98%       3%      $15,034         $376
              Well House    10      10         20      50%      50%       $1,105         $553
       Shop / Equip Shed     5      25         30      17%      83%     $107,549       $89,624
             Scale House     4      16         20      20%      80%       $1,453        $1,162
                    Scale   19       6         25      76%      24%      $12,560        $3,014
              Well House     8      12         20      40%      60%       $1,105         $663
               Tack Shed    10      10         20      50%      50%       $1,620         $810
              Well House     8      12         20      40%      60%       $1,326         $796
          Quonset Shed       5      25         30      17%      83%      $71,691       $59,743
                 Granary    15      10         25      60%      40%       $2,490         $996
               Cow Shed     15       0         15     100%       0%       $5,664          $0
               Cow Shed     15       0         15     100%       0%       $3,776          $0
                                                                                   Block "B" Subtotal     $169,920
           Quonset Shed      5      25         30      17%     83%       $71,691       $59,743
              Tack Shed     10      20         30      33%     67%        $1,620        $1,080
                                                                                   Block "C" Subtotal      $60,823
               Cow Shed     15       0         15     100%     0%         $1,699          $0
                                                                                   Block "E" Subtotal           $0
             Cleary Shed    4       26         30      13%     87%       $75,600       $65,520
                                                                                   Block "G" Subtotal      $65,520
                                                                                                          $296,263




    The land value of $4,873,314 plus the building contributory value of $296,263 from the
    subject results in an estimate of value for the subject of $5,169,577 rounded off to:


                                                      $5,170,000
         Five Million, One Hundred & Seventy Thousand Dollars

    By definition the above is considered the “As Is” market value of the subject. The
    appraisal assignment also requests a 180-day disposition value. The real estate market has
    been positive in resent years. I am not aware of any financial disposition of agricultural
    land in the last several of decades. However, when the last such sales occurred, they
    reflected values 10% to 30% below similar property sales. Using this market generated
    information, I am applying a 20% discount to the “As Is” value arrived at above.
                                          $5,170,000 X 80% = $4,136,000
                                                      rounded off to:


                       180-DAY DISPOSITION VALUE
                                                      $4,135,000
     Four Million, One Hundred & Thirty-Five Thousand Dollars


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT             Page 32 of 57
Case 18-27705            Doc 15       Filed 10/17/18 Entered 10/17/18 17:05:40                                       Desc Main
                                      Document     Page 158 of 182

    The engagement letter also requests an appraisal using “an extraordinary assumption that
    indicates the CCIC (Chalk Creek Irrigation Company) water will be approved for use in
    the pivots to the extent of the available CCIC water”.
    Use of this water would be on Block “B”, “C” & “D” of the subject. Chalk Creek water
    right covers 1,122.9 acres of the subject. The CCIC water would be accumulated in a
    reservoir on Block “B” of the subject and in the local aquifer. The owner’s design would
    pump this water into a pipeline infrastructure connecting nine (9) pivots on Block “B”, one
    (1) pivot on Block “D” and three (3) pivots on Block “C”. The pivot irrigation acreage is
    figured as follows:
                                      Pivots    Towers                 Acreage
                                       Full         7                   125.5
                                       Full         7                   125.5
                                       Full         7                   125.5
                                       3/4          7                    94.1
                                       3/4          7                    94.1
                                       1/2          7                    62.8
                                       1/2          7                    62.8
                                       Full         4                    71.7
                                       Full         3                    53.8
                                                                       Block 'B" Acreage      815.8
                                       Full         4                    71.7
                                                                       Block 'D" Acreage       71.7
                                       Full         4                    71.7
                                       Full         7                   125.5
                                      Partial       7                    38.2
                                                                       Block 'C" Acreage      235.4
                                                               Total CCIC Pivot Irrigation   1,122.9

    The requested extraordinary assumption is that the CCIC high water right will provide a
    full water supply on 1,122.9 acres. The value of the subject can be increased by the
    difference between Dry Pasture Per Acre Value and the Irrigated Crop Land Per Acre
    Value. The irrigated per acre value recognized on Block “A” is $6,700/ac. The dry pasture
    per acre value recognized on Block “B” is $775. See the grid below showing the value
    difference.
                                       Pivot             Dry Pasture Values                            Irrigated Crop          Land Values
                                       Acres
                  Block 'B" Acreage    815.8    X       $775    =    $632,206                    X              $6,700   =      $5,465,525


                  Block 'D" Acreage     71.7    X       $850    =     $60,945                    X              $6,700   =        $480,390


                  Block 'C" Acreage    235.4    X       $550    =    $129,478                    X              $6,700   =      $1,577,276


     Total CCIC Pivot Irrigation Ac   1,122.9                        $822,629                                   $6,700   =      $7,523,191
                                                                             Difference because of irrigation                   $6,700,562




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT                                  Page 33 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 159 of 182




    The extraordinary assumption market value is thus the “As Is” value plus the increase due
    to additional irrigation.
    “As Is” value for the subject of $5,169,577 plus the increase due to additional irrigation of
    $6,700,562 equals $11,870,139, rounded off to:




                                   Extraordinary Value
                                              $11,870,000
      Eleven Million, Eight Hundred & Seventy Thousand Dollars




                                           “As Is” Value
                                               $5,170,000
         Five Million, One Hundred & Seventy Thousand Dollars




                     180-DAY DISPOSITION VALUE
                                               $4,135,000
     Four Million, One Hundred & Thirty-Five Thousand Dollars




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 34 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 160 of 182




                               IRRIGATED CROP LAND SALES MAP


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 35 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 161 of 182




                                         DRY LAND SALES MAP

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 36 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 162 of 182

                                  LAND DATA SHEET – SALE 1
    PROPERTY IDENTIFICATION:
    Type / H&BU:                   Irrigated Crop Land / With & Without Water
    Location:                      2.15 miles NW of Sutherland with frontage on 4500 North
    County:                        Millard
    Tax Parcel No:                 DO-3294
    Legal Description:             Portion of W/2 of Section 20, T 16 S, R 7 W, SLB&M
    SALE DATA:
    Grantor:                       JLJ Farms, LP
    Grantee:                       Withers, Aliese
    Sale Date:                     June 28, 2018
    Sale Price:                    $740,000
    Terms:                         Cash
    Conditions of Sale:            N/A
    Unit Price:                    $6,700/ac – 104.65 acres of IFC
                                   $893.60/ac – 43.47 acres of crop land without water
    Exposure Period:               N/A
    Instrument: (BkPg)             Recorded 6/28/2018, #00203506, Bk 645, p 99
    Confirmation:                  Sales Contract and with the county by VLJ
    SITE DATA:
    Size:                          148.12 acres
    Zoning:                        A-1 – Millard County
    Elevation:                     Approximately 4560’
    Frontage/Visibility:           4500 N, paved county road on the north side, 3500 N (gravel rd on
                                   the south)
    Access:                        Same
    Topography:                    laser level – flood irrigated
    Utilities:                     Along 4500 N
    Water Rights:                  100 shares of Delta Irrigation Company water
                                   100 shares of Abraham Irrigation water and
                                   rented water for the 43.47 acres
    Property Rights:               Available Fee Rights
    Vegetation:                    Alfalfa
    Improvements:                  None
    COMMENTS:                      Both Seller and Buyer are local – from Delta. Property is irregularly
                                   shaped parcel. Wilson canal bound the property on the east side.




    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 37 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 163 of 182




                                                    Plat Map




                         Picture of Sale 1 looking west/southwest from 4500 N.

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 38 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 164 of 182

                                  LAND DATA SHEET – SALE 2
    PROPERTY IDENTIFICATION:
    Type / H&BU:                   Irrigated Crop Land / With & Without Water
    Location:                      1280 N 5000 W, Delta
    County:                        Millard
    Tax Parcel No:                 HD-4113 & HD-4117
    Legal Description:             Portion of Section 5, T 17 S, R 7 W, SLB&M
    SALE DATA:
    Grantor:                       Bishops Farm
    Grantee:                       Dantes Holdings, LLC
    Sale Date:                     June 7, 2017
    Sale Price:                    $292,559
    Terms:                         Cash
    Conditions of Sale:            N/A
    Unit Price:                    $6,700/ac – 29.06 acres of IFC
                                   $1,091.78/ac – 89.63 acres of crop land without water
    Exposure Period:               N/A
    Instrument: (BkPg)             Recorded 6/7/2017, #00199753, Bk 627, p 827
    Confirmation:                  With Buyer by Craig Turner and with the county by VLJ
    SITE DATA:
    Size:                          118.69 acres
    Zoning:                        Agriculture – Millard County
    Elevation:                     Approximately 4600’
    Frontage/Visibility:           5000 W, paved county road on the west side
    Access:                        Same
    Topography:                    laser level
    Utilities:                     Along 5000 West
    Water Rights:                  36 shares of Delta Canal Company water
                                   18 shares of Abraham Irrigation water and
                                   rented water for the 89.63 acres
    Property Rights:               Available Fee Rights
    Vegetation:                    Alfalfa
    Improvements:                  None
    COMMENTS:                      Seller was up in years. He has been leasing this property to the buyer
                                   for some years. He decided he wanted to convert this asset into cash.
                                   The Buyer has been buying up property in the area to expand his
                                   operation. When the sale was offered for sale he said yes. Sale price
                                   appears to be at arm’s length and at market value.

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 39 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 165 of 182




                                                    Plat Map




                        Picture of Sale 2 looking south. 5000 W is on the right.

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 40 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 166 of 182

                                  LAND DATA SHEET – SALE 3
    PROPERTY IDENTIFICATION:
    Type / H&BU:                   Irrigated Crop Land / With & Without Water
    Location:                      8.5 miles SW of Delta with frontage on 2500 South, 1000 West &
                                   500 West
    County:                        Millard
    Tax Parcel No:                 DO-4349, DO-4349-2, DO-4350, DO-4350-1 and DO-4351
    Legal Description:             NW/4 of Section 25, T 17 S, R 7 W, SLB&M
    SALE DATA:
    Grantor:                       Flagg, Doug
    Grantee:                       Bulldog Construction
    Sale Date:                     Feb 8, 2017
    Sale Price:                    $1,132,000
    Terms:                         Cash
    Conditions of Sale:            N/A
    Unit Price:                    $6,700/ac – 154.52 acres of IFC & Farmstead
                                   $1,000/ac – 5.48 acres of crop land without water
                                   $91,242 – House, 2440 sqft, Average Condition, Large Shop (55’ X
                                   90’) and Equipment Shed (40’ X 75’)
    Exposure Period:               N/A
    Instrument: (BkPg)             Recorded 2/8/2017, #00198237, Bk 622, p 264
    Confirmation:                  With Buyer by Craig Turner and with the county by VLJ
    SITE DATA:
    Size:                          160 acres
    Zoning:                        A-1 – Millard County
    Elevation:                     Approximately 4600’
    Frontage/Visibility:           2500 South, 1000 West & 500 West, paved county road on the north
                                   side
    Access:                        Same
    Topography:                    laser level
    Utilities:                     Along 2500 South on the north side of property
    Water Rights:                  160 shares of Melville Irrigation water
                                   WRNUM #68-235 good for two (2) domestic units.
    Property Rights:               Available Fee Rights
    Vegetation:                    Alfalfa
    Improvements:                  A 26-year old house (2440 sqft) on the northeast corner of the property
    COMMENTS:                      Buyer plans to sell the house in about a year. He told the seller he
                                   could stay in the home for the year. Irrigation is from dirt and concrete
                                   ditches.
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 41 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 167 of 182




                                                Sale 3 Plat Map




                                Picture of Sale 3 looking east along 2500 S.
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 42 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 168 of 182

                                  LAND DATA SHEET – SALE 4
    PROPERTY IDENTIFICATION:
    Type / H&BU:                   Irrigated Crop Land
    Location:                      3.5 miles NW of Delta
    County:                        Millard
    Tax Parcel No:                 DO-3333-A and DO-3333-A-4
    Legal Description:             Portion of Section 27, T 16 S, R 7 W, SLB&M
    SALE DATA:
    Grantor:                       George, Jeff & Diane
    Grantee:                       Johnson, Elwin
    Sale Date:                     Jan 4, 2017
    Sale Price:                    $414,000
    Terms:                         Cash
    Conditions of Sale:            N/A
    Unit Price:                    $6,975.57/ac – 59.35 acres of IFC
    Exposure Period:               N/A
    Instrument: (BkPg)             Recorded 1/4/2017, #00197922, Bk 620, p 854
    Confirmation:                  With Buyer by Craig Turner and with the county by VLJ
    SITE DATA:
    Size:                          59.35 acres
    Zoning:                        A-1 – Millard County
    Elevation:                     Approximately 4640’
    Frontage/Visibility:           2500 North & 3000 North, paved county road on the north side
    Access:                        Same
    Topography:                    laser level
    Utilities:                     None – some distance to utilities
    Water Rights:                  71 shares of Delta Irrigation water
                                   22 shares of Abraham Water
    Property Rights:               Available Fee Rights
    Vegetation:                    Alfalfa
    Improvements:                  None
    COMMENTS:                      Seller inherited the ground and tried farming it for several years. He
                                   then decided to sell. The Buyer is an older gentleman who loves to
                                   farm. He has outside money coming from his fertilizer business.
                                   Buyer lives a mile north of the sale property but has no other properties
                                   in the area of the sale property. He is always looking to grow his
                                   operation.



    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 43 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 169 of 182




                                                Sale 4 Plat Map




                           Picture of Sale 4 looking south along the east ditch.
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 44 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 170 of 182

                                  LAND DATA SHEET – SALE 5


    PROPERTY IDENTIFICATION:
    Type / H&BU:                   Dry Pasture Land
    Location:                      Holden / Greenwood
    County:                        Millard
    Tax Parcel No:                 6505 and 6490
    Legal Description:             Portion of S/2 of Sec 7 and W/2 of Sec 8, T 20 S, R 4 W, SLB&M
    SALE DATA:
    Grantor:                       Neilson Trust
    Grantee:                       Lewis Trust
    Sale Date:                     Feb 8, 2018
    Sale Price:                    $399,312
    Terms:                         Cash
    Conditions of Sale:            N/A
    Unit Price:                    $800/ac – Dry Pasture
    Exposure Period:               N/A
    Instrument: (BkPg)             Recorded 2/8/2018, #00202268, Bk 639, p 221
    Confirmation:                  With Scott Pace, Agent, and with the county by VLJ
    SITE DATA:
    Size:                          499.14 acres
    Zoning:                        Agriculture – Millard County
    Elevation:                     4790’ to 4880’
    Frontage/Visibility:           6100 North (paved) and 100 W (gravel/dirt road)
    Access:                        Same
    Topography:                    Undulating
    Utilities:                     Electricity along 6100 N
    Water Rights:                  WRNUM 67-821, 015 cfs for 150 ELUs and .25 acres - Certificated
    Property Rights:               Available Fee Rights
    Vegetation:                    Native Grasses
    Improvements:                  Well House & Corrals
    COMMENTS:                      Seller was from Draper Utah. Buyer was from Lehi Utah. Sale was
                                   negotiated in December 2017 but did not close until January 2018.

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 45 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 171 of 182




                                                Sale 5 Plat Map




                        Picture of Sale 5 looking south along the east fence line.
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 46 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 172 of 182

                                  LAND DATA SHEET – SALE 6
    PROPERTY IDENTIFICATION:
    Type / H&BU:                   Dry Pasture Land
    Location:                      McCormack / Greenwood
    County:                        Millard
    Tax Parcel No:                 5751 and 5752-1
    Legal Description:             The north 440 Acres of Sec 20, T 19 S, R 4 W, SLB&M
    SALE DATA:
    Grantor:                       Trail Break Ranches, LLC
    Grantee:                       Cox, Aubrilyn
    Sale Date:                     Jan 11, 2018
    Sale Price:                    $380,000
    Terms:                         $338,250 Cash Down, Seller took back a note and D/T for $41,750
    Conditions of Sale:            N/A
    Unit Price:                    $863/ac – Dry Pasture
    Exposure Period:               N/A
    Instrument: (BkPg)             Recorded 1/11/2018, #00202015, Bk 638, p 14
    Confirmation:                  With Scott Pace, Agent, and with the county by VLJ
    SITE DATA:
    Size:                          440 acres
    Zoning:                        Agriculture – Millard County
    Elevation:                     4830’ to 4977’
    Frontage/Visibility:           8900 North (gravel) and 400 W (paved road)
    Access:                        Same
    Topography:                    slightly undulating
    Utilities:                     Electricity along 400 W
    Water Rights:                  WRUMs: 67-138, 0.015 cfs Well (9/2013) with 200 stock units
    Property Rights:               Available Fee Rights
    Vegetation:                    Native Grasses
    Improvements:                  Cow Shed
    COMMENTS:                      Seller was from Highland Utah. Buyer was from out of the area, CA.
                                   Sale was negotiated in December 2017 but did not close until January
                                   2018.


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 47 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 173 of 182




                                                Sale 6 Plat Map




                            Picture of Sale 6 looking south along 8900 North.

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 48 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 174 of 182

                                  LAND DATA SHEET – SALE 7
    PROPERTY IDENTIFICATION:
    Type / H&BU:                   Dry Pasture Land
    Location:                      McCormack with frontage on Highway 50 and State Road 100
    County:                        Millard
    Tax Parcel No:                 5260-A, 5263-1, 5263-A, 5265, 5265-1, 5265-A, 5266-1, 5271-1,
                                   5272-1, 5273-1, 5273-A5275, 5260 and 5300
    Legal Description:             Portions of Sec 13, 14, 15, 16, 17, 22, 23, 24 and 28, T 18 S, R 5 W,
                                   SLB&M
    SALE DATA:
    Grantor:                       Pahvant Ensign Ranches, L.C.
    Grantee:                       Murdocks & Hutchings, etal
    Sale Date:                     Dec 12, 2017
    Sale Price:                    $1,054,000
    Terms:                         68% Cash down with a WAC loan for $340,000 at 5% interest.
    Conditions of Sale:            N/A
    Unit Price:                    $425/ac – Dry Pasture
    Exposure Period:               N/A
    Instrument: (BkPg)             Recorded 3/1/2018, #00202431, Bk 640, p 01
    Confirmation:                  With George Hutchings and with the county by VLJ
    SITE DATA:
    Size:                          2480 acres
    Zoning:                        Agriculture – Millard County
    Elevation:                     4700’ to 5200’
    Frontage/Visibility:           Highway 50, paved road and State Highway 100, paved road
    Access:                        Same
    Topography:                    undulating
    Utilities:                     None
    Water Rights:                  WRUMs: 67-625, Well with 3 edu & 60 stock units; 67-627, Well
                                   with 3 edus & 360 stock units and 67-1577, Well with 48.84 stock
                                   units
    Property Rights:               Available Fee Rights, Mineral Rights Excepted
    Vegetation:                    Native Grasses
    Improvements:                  None
    COMMENTS:                      Both Seller and Buyers are from out of the area. Sale was negotiated
                                   in December 2017 but did not close until March 2018.

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 49 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 175 of 182




                                                Sale 7 Plat Map




                      Picture of Sale 7 looking east/northeast along Highway 100.

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 50 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 176 of 182

                                  LAND DATA SHEET – SALE 8
    PROPERTY IDENTIFICATION:
    Type / H&BU:                   Irrigated Crop Land
    Location:                      3.5 miles NW of Delta
    County:                        Millard
    Tax Parcel No:                 DO-3333-A and DO-3333-A-4
    Legal Description:             Portion of Section 27, T 16 S, R 7 W, SLB&M
    SALE DATA:
    Grantor:                       George, Jeff & Diane
    Grantee:                       Johnson, Elwin
    Sale Date:                     Jan 4, 2017
    Sale Price:                    $414,000
    Terms:                         Cash
    Conditions of Sale:            N/A
    Unit Price:                    $6,975.57/ac – 59.35 acres of IFC
    Exposure Period:               N/A
    Instrument: (BkPg)             Recorded 1/4/2017, #00197922, Bk 620, p 854
    Confirmation:                  With Buyer by Craig Turner and with the county by VLJ
    SITE DATA:
    Size:                          59.35 acres
    Zoning:                        A-1 – Millard County
    Elevation:                     Approximately 4640’
    Frontage/Visibility:           2500 North & 3000 North, paved county road on the north side
    Access:                        Same
    Topography:                    laser level
    Utilities:                     None – some distance to utilities
    Water Rights:                  71 shares of Delta Irrigation water
                                   22 shares of Abraham Water
    Property Rights:               Available Fee Rights
    Vegetation:                    Alfalfa
    Improvements:                  None
    COMMENTS:                      Seller inherited the ground and tried farming it for several years. He
                                   then decided to sell. The Buyer is an older gentleman who loves to
                                   farm. He has outside money coming from his fertilizer business.
                                   Buyer lives a mile north of the sale property but has no other properties
                                   in the area of the sale property. He is always looking to grow his
                                   operation.

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 51 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 177 of 182




                                                Sale 8 Plat Map




                           Picture of Sale 8 looking south along the east ditch.
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 52 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 178 of 182

                                  LAND DATA SHEET – SALE 9
    PROPERTY IDENTIFICATION:
    Type / H&BU:                   Dry Pasture Land
    Location:                      5400 N 6100 North, W of Holden
    County:                        Millard
    Tax Parcel No:                 6666, 6667, 6668, 6675, 6675-2, 6699, 6700, 6702 and 6706
    Legal Description:             Potions of Sec. 1, 2 and 11, T 20 S, R 4 W, SLB&M
    SALE DATA:
    Grantor:                       Pahvant Ensign Ranches, L.C.
    Grantee:                       Hawbush Ranches, L.C.
    Sale Date:                     Sep 8, 2016
    Sale Price:                    $470,000
    Terms:                         Cash
    Conditions of Sale:            N/A
    Unit Price:                    $653/ac – 720 acres of dry pasture land
    Exposure Period:               N/A
    Instrument: (BkPg)             Recorded 9/8/2016, #00196519, Bk 616, p 124
    Confirmation:                  With Seller by Craig Turner and with the county by VLJ
    SITE DATA:
    Size:                          720 acres irregularly shaped
    Zoning:                        A-20 – Millard County
    Elevation:                     4700’ to 4740’
    Frontage/Visibility:           6100 N, gravel county road which at the subject
    Access:                        Same
    Topography:                    undulating
    Utilities:                     Electricity
    Water Rights:                  WRNUMs: 67-388,473, 474, 486, 593, 619, 620, 766, 1195 and
                                   1655. According to WRNUMs the property has the right to irrigate
                                   166 acres. There are no developed irrigated acres of the sale
                                   property but the operator runs some hand lines on the pasture
                                   periodically in order to keep the water right proved up.
    Property Rights:               Available Surface Fee Rights – Seller retained all mineral rights
    Vegetation:                    native grasses
    Improvements:                  Property is fenced around the exterior.
    COMMENTS:                      Seller is an investor/rancher who purchased the property in 2015 as
                                   part of a very large ranch property. He has bought and sold other
                                   properties since that time in an effort to block up his land holdings.
                                   Buyer is a local rancher who wanted to expand and this tract will work
                                   well in the operation.
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 53 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 179 of 182




                                                Sale 9 Plat Map




              Picture of Sale 9 looking southwest where 6100 N ends at the property.
    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 54 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 180 of 182

                     RECONCILIATION AND FINAL VALUE CONCLUSION
    Cost Approach --------------------------------------------------------------------- $ 5,170,000
    Income Approach ----------------------------------------------------------------- $          N/A
    Sales Comparison Approach ---------------------------------------------------- $             N/A
    One approach to value has provided the final Estimates of Value for the Subject. The Cost
    Approach to value is used, as the land and structural improvements can be valued separately. This
    approach is based on the assumption that the summation of the contributory value of the various
    components will approximate the value of the property as a whole. The Cost Approach is based
    on the premise that an informed buyer would pay no more for a property than the cost of producing
    a desirable substitute property with the same utility as that of the subject.

    The Income Approach to Value was not done as too many management factors can result in great
    variance in the CAP rates of the comparables. The income is based on projections. Difference in
    CAP rates result in large swings in value. These variances put the reliable of Income Approach to
    Value in question.

    The Sale Comparison Approach to value was used to arrive at land values used in the cost approach.
    The market did not provide sufficient quantities of reliable data on ranch properties to use the full
    sales comparison approach.

    Therefore, the value estimate arrived at for the subject in this appraisal comes from the Cost
    Approach. The final conclusion (rounded off to the nearest ten thousand dollars) is:

                                           “As Is” Value
                                               $5,170,000
         Five Million, One Hundred & Seventy Thousand Dollars
    The client asked for the following two values which also come from the Cost Approach.

                     180-DAY DISPOSITION VALUE
                                               $4,135,000
     Four Million, One Hundred & Thirty-Five Thousand Dollars

                                   Extraordinary Value
                                              $11,870,000
      Eleven Million, Eight Hundred & Seventy Thousand Dollars


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 55 of 57
Case 18-27705          Doc 15        Filed 10/17/18 Entered 10/17/18 17:05:40                               Desc Main
                                     Document     Page 181 of 182

                         General Assumptions and Limiting Conditions
    The certification of the Appraiser(s) appearing in the appraisal report is subject to the following conditions and to such
    other specific and limiting conditions as are set forth in the report.
      1.      The Appraiser(s) assume no responsibility for matters of a legal nature affecting the property appraised or the
              title thereof, nor does the Appraiser(s) render any opinion as to title, which is assumed to be good and
              marketable. The property is appraised as though under responsible ownership.
      2.      Sketches in the report may show approximate dimensions and are included only to assist the reader in
              visualizing the property. The Appraiser(s) have made no survey of the property. Drawings and/or plats are
              not represented as an engineer’s work product, nor are they provided for legal reference.
      3.      The Appraiser(s) are not required to give testimony or appear in court because of having made the appraisal
              with reference to the property in question, unless arrangements have been previously made.
      4.      Any distribution of the valuation in the report applies only under the existing program of utilization. The
              separate valuations of components must not be used outside of this appraisal and are invalid if so used.
      5.      The Appraiser(s) have, in the process of exercising due diligence, requested, reviewed, and considered
              information provided by the ownership of the property and client, and the Appraiser(s) have relied on such
              information and assumes there are no hidden or unapparent conditions of the property, subsoil, or structures,
              which would render it more or less valuable. The Appraiser(s) assume no responsibility for such conditions,
              for engineering which might be required to discover such factors, or the cost of discovery or correction.
      6.      While the Appraiser(s) have (X) have not ( ) inspected the subject property and have (X) have not ( )
              considered the information developed in the course of such inspection, together with the information provided
              by the ownership and client, the Appraiser(s) are not qualified to verify or detect the presence of hazardous
              substances by visual inspection or otherwise, nor qualified to determine the effect, if any, of known or unknown
              substances present. Unless otherwise stated, the final value conclusion is based on the subject property being
              free of hazardous waste contaminations, and it is specifically assumed that present and subsequent ownerships
              will exercise due diligence to ensure that the property does not become otherwise contaminated.
      7.      Information, estimates, and opinions furnished to the Appraiser(s), and contained in the report, were obtained
              from sources considered reliable and believed to be true and correct. However, no responsibility for accuracy
              of such items furnished the Appraiser(s) can be assumed by the Appraiser(s).
      8.      Unless specifically cited, no value has been allocated to mineral rights or deposits.
      9.      Water requirements and information provided have been relied on and, unless otherwise stated, it is assumed
              that:
              a. All water rights to the property have been secured or perfected, that there are no adverse easements or
                    encumbrances, and the property complies with Bureau of Reclamation or other state and federal agencies;
              b. Irrigation and domestic water and drainage system components, including distribution equipment and
                    piping, are real estate fixtures;
              c. Any mobile surface piping or equipment essential for water distribution, recovery, or drainage is secured
                    with the title to real estate; and
              d. Title to all such property conveys with the land.
      10.     Disclosure of the contents of this report is governed by applicable law and/or by the Bylaws and Regulations
              of the professional appraisal organization(s) with which the Appraiser(s) are affiliated.
      11.     Neither all nor any part of the report, or copy thereof, shall be used for any purposes by anyone but the client
              specified in the report without the written consent of the Appraiser. This report was prepared for the client’s
              use at the client’s sole discretion within the framework of the function stated in the report, and its use for any
              other purpose is beyond the scope contemplated in the appraisal.
      12.     Where the appraisal conclusions are subject to satisfactory completion, repairs, or alterations, the appraisal
              report and value conclusion are contingent upon completion of the improvements in a workmanlike manner
              consistent with the plans, specifications and/or scope of work relied upon in the appraisal.
      13.     Acreage of land types and measurements of improvements are based on physical inspection of the subject
              property unless otherwise noted in this appraisal report.
      14.     EXCLUSIONS. The Appraiser(s) considered and used the three independent approaches to value (cost,
              income, and sales comparison) where applicable in valuing the resources of the subject property for determining
              a final value conclusion. Explanation for the exclusion of any of the three independent approaches to value in
              determining a final value conclusion has been disclosed in this report.
      15.     The Appraiser(s) liability is limited to the fee charged for the report and professional services.
      16.     Acceptance of the report by the client constitutes acceptance of all assumptions and limiting conditions
              contained in the report.
      17.     Other Contingent and Limiting Conditions: See Page 4


    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT                      Page 56 of 57
Case 18-27705        Doc 15      Filed 10/17/18 Entered 10/17/18 17:05:40                     Desc Main
                                 Document     Page 182 of 182

                                  Appraiser’s Certification
    I certify that, to the best of my knowledge and belief:

    The statements of fact contained in the report are true and correct;

    The reported analyses, opinions, and conclusions are limited only by the reported
    assumptions, limiting conditions, and legal instructions, and are the personal, unbiased
    professional analyses, opinions, and conclusions of the appraiser;

    The appraiser has no present or prospective interest in the property appraised nor any
    personal interest or bias with respect to the parties involved;

    The appraiser has ( ) / has not (X) appraised the subject previously;

    The compensation received by the appraiser for the appraisal is not contingent on the
    analyses, opinions, or conclusions reached or reported:

    The appraisal was made and the appraisal report prepared in conformity with the Appraisal
    Foundation’s “Uniform Standards for Professional Appraisal Practice”;

    The appraiser has made a personal inspection of the property appraised and that the
    property owner, or his/her designated representative, was given the opportunity to
    accompany the appraiser on the property inspection;

    No one provided significant professional assistance to the appraiser;

    My opinion of the market value of the subject property as of September 6, 2018 is:


                             “As Is” Value                       $5,170,000
               180-Day Disposition Value                                       $4,135,000
                  Extraordinary Value                                    $11,870,000


    ______________________________________________               September 10, 2018
    Victor L. Jackson
    Jackson Property Services, P.C.   Utah State Certified General Appraiser
    785 South 530 East                License #5453711-CG00, Expires 12/31/2019
    Spanish Fork, UT 84660

    JPS Appraisal Report #18-2638-01 – Sugarloaf Holdings LLC – Greenwood, Millard Cnty, UT     Page 57 of 57
